485BPOS File Nos. 333-82329 Allianz Alterity 811-05618 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 23 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. X (Check appropriate box or boxes.) ALLIANZ LIFE VARIABLE ACCOUNT B (Exact Name of Registrant) ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA (Name of Depositor) 5701 Golden Hills Drive, Minneapolis, MN 55416-1297 (Address of Depositor's Principal Executive Offices) (Zip Code) (763) 765-2913 (Depositor's Telephone Number, including Area Code) Stewart D. Gregg, Senior Securities Counsel Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416-1297 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check the appropriate box): immediately upon filing pursuant to paragraph (b) of Rule 485 x on May 1, 2011pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Approximate Date of the Proposed Public Offering: May 1, 2011 Titles of Securities Being Registered: Individual Flexible Purchase Payment Variable Deferred Annuity Contracts PART A – PROSPECTUS THE ALLIANZ ALTERITY® VARIABLE ANNUITY CONTRACT ISSUED BY ALLIANZ LIFE® VARIABLE ACCOUNT B AND ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA This prospectus describes an individual flexible purchase payment variable deferred annuity contract (Contract) issued by Allianz Life Insurance Company of North America (Allianz Life, we, us, our). The Contract is a “flexible purchase payment” contract because you (the Owner) can make more than one Purchase Payment, subject to certain restrictions. The Contract is “variable” because the Contract Value and any variable Annuity Payments you receive increase or decrease depending on the performance of the Investment Options you select (in this prospectus, the term “Investment Options” refers only to the variable Investment Choices listed on the following page, and not to any fixed Investment Choices). The Contract is “deferred” because you do not begin receiving regular Annuity Payments immediately. Please read this prospectus before investing and keep it for future reference. It contains important information about your annuity and Allianz Life that you ought to know before investing. This prospectus is not an offering in any state, country, or jurisdiction in which we are not authorized to sell the Contracts. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different. Additional information about the Separate Account has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge on the EDGAR database on the SEC’s website (http://www.sec.gov). A Statement of Additional Information (SAI) dated the same date as this prospectus includes additional information about the annuity offered by this prospectus. The SAI is incorporated by reference into this prospectus. The SAI is filed with the SEC and is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. The SAI’s table of contents appears after the Privacy and Security Statement in this prospectus. The prospectus, SAI and other Contract information are also available on the EDGAR database. The SEC has not approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. An investment in this Contract is not a deposit of a bank or financial institution and is not federally insured or guaranteed by the Federal Deposit Insurance Corporation or any other federal government agency. An investment in this Contract involves investment risk including the possible loss of principal. Variable annuity contracts are complex insurance and investment vehicles. Before you invest, be sure to ask your Financial Professional about the Contract’s features, benefits, risks and fees, and whether the Contract is appropriate for you based upon your financial situation and objectives. Dated: May 1, 2011 The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 1 This prospectus contains information on the most recently offered May 2006 Contracts that are no longer offered for sale. Information regarding the product features and expenses specific to previous older versions of the Contracts can be found in the SAI. We currently offer the Investment Options listed below. You can invest in up to 15 Investment Options at any one time. Currently, the only fixed Investment Choice we offer under our general account is the DCA Fixed Option. One or more of the Investment Choices may not be available in your state. We may add, substitute or remove Investment Choices in the future. Contracts with PRIME Plus Benefit may be subject to Investment Option allocation and transfer restrictions. INVESTMENT OPTIONS AVAILABLE UNDER THE CONTRACT ALLIANZ FUND OF FUNDS GATEWAY AZL Balanced Index StrategySM Fund AZL® Gateway Fund AZL FusionSM Balanced Fund AZL FusionSM Conservative Fund INVESCO AZL FusionSM Moderate Fund AZL® Invesco Equity and Income Fund AZL Growth Index StrategySM Fund PIMCO BLACKROCK PIMCO VIT All Asset Portfolio AZL® Money Market Fund PIMCO VIT Emerging Markets Bond Portfolio BlackRock Global Allocation V.I. Fund PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) FIDELITY PIMCO VIT Global Multi-Asset Portfolio Fidelity VIP FundsManager 50% Portfolio PIMCO VIT High Yield Portfolio Fidelity VIP FundsManager 60% Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio FRANKLIN TEMPLETON PIMCO VIT Unconstrained Bond Portfolio AZL® Franklin Templeton Founding Strategy Plus Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin U.S. Government Fund Templeton Global Bond Securities Fund The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 2 TABLE OF CONTENTS Glossary 4 Income Tax 46 Fee Tables 6 Investment Option Expenses 46 Contract Owner Transaction Expenses 6 Contract Owner Periodic Expenses 7 8. Taxes 46 Annual Operating Expenses of the Investment Options 8 Annuity Contracts in General 46 Examples 8 Qualified Contracts 46 1. The Variable Annuity Contract 10 Multiple Contracts 47 Ownership 11 Partial 1035 Exchanges 47 Distributions – Non-Qualified Contracts 48 2. Purchase 12 Distributions – Qualified Contracts 49 Purchase Payments 12 Assignments, Pledges and Gratuitous Transfers 50 Automatic Investment Plan (AIP) 13 Death Benefits 50 Allocation of Purchase Payments 13 Withholding 50 Tax-Free Section 1035 Exchanges 13 Federal Estate Taxes 50 Accumulation Units/ Computing the Contract Value 14 Generation-Skipping Transfer Tax 50 Foreign Tax Credits 50 3. The Annuity Phase 15 Annuity Purchases by Nonresident Aliens and Income Date 15 Foreign Corporations 50 Traditional Annuity Payments 15 Possible Tax Law Changes 51 Annuity Options 16 Diversification 51 Partial Annuitization 19 Required Distributions 51 4. Protected Retirement Income Made Easy: 9. Access to Your Money 52 PRIME Plus Benefit 20 Partial Withdrawal Privilege 53 Adding PRIME Plus Benefit To Your Contract 20 Waiver of Withdrawal Charge Benefits 53 Removing PRIME Plus Benefit From Your Contract 21 Systematic Withdrawal Program 54 Investment Option Allocation and Transfer Restricitions Minimum Distribution Program and Required Under PRIME Plus Benefit 21 Minimum Distribution (RMD) Payments 54 PB Value 23 Suspension of Payments or Transfers 54 Using PRIME Plus Benefit 26 GPWB Payments 28 10. Death Benefit 55 Taxation of GPWB Payments 30 Traditional Guaranteed Minimum Death Benefit When GPWB Ends 30 (Traditional GMDB) 55 GMIB Payments 30 Enhanced Guaranteed Minimum Death Benefit Amount Used to Calculate GMIB Payments 31 (Enhanced GMDB) 56 Taxation of GMIB Payments 31 Earnings Protections Guaranteed Minimum Death Benefit When GMIB Ends 32 ( Earnings Protections GMDB) 57 Required Minimum Distributions (RMDs) Under When the Death Benefit Ends 58 Qualified Contracts with PRIME Plus Benefit 32 Death of the Owner and/or Annuitant Under All Other Contracts 59 5. Investment Options 33 Death Benefit Payment Options During the Substitution and Limitation on Further Investments 37 Accumulation Phase 62 Transfers Between Investment Options 37 Excessive Trading and Market Timing 38 11. Other Information 63 Dollar Cost Averaging (DCA) Program 40 Allianz Life 63 Flexible Rebalancing 41 The Separate Account 63 Financial Advisers – Asset Allocation Programs 41 Distribution 63 Voting Privileges 41 Additional Credits for Certain Groups 64 Administration/Allianz Service Center 65 6. Our General Account 42 Legal Proceedings 65 Financial Statements 65 7. Expenses 42 Status Pursuant to Securities Exchange Act of 1934 65 Separate Account Annual Expenses 42 Contract Maintenance Charge 43 12. Table of Contents of the Statement of Additional Withdrawal Charge 43 Information (SAI) 66 Transfer Fee 45 Premium Tax 46 13. Privacy and Security Statement 67 The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 3 Appendix A – Condensed Financial Information 69 Appendix D – Death Benefit Calculation Examples 76 Appendix B – PB Value Calcualtion Examples 72 Appendix E – Withdrawal Charge Examples 78 Appendix C – GPWB Under PRIME Plus Benefit 74 For Service or More Information 80 GLOSSARY This prospectus is written in plain English. However, there are some technical words or terms that are capitalized throughout the prospectus. For your convenience, we included this glossary to define these terms. The following is a list of common abbreviations used in this prospectus: AIA Annual Increase Amount GPWB Guaranteed Partial Withdrawal Benefit CV Plus Contract Value Plus MAV Maximum Anniversary Value GMDB Guaranteed Minimum Death Benefit PRIME Protected Retirement Income Made Easy GMIB Guaranteed Minimum Income Benefit Accumulation Phase – the initial phase of your Contract before you apply your total Contract Value to Annuity Payments. The Accumulation Phase begins on the Issue Date and may occur at the same time as the Annuity Phase if you take Partial Annuitizations. Accumulation Unit – the units into which we convert amounts invested in the subaccounts that invest in the Investment Options during the Accumulation Phase. AIA (Annual Increase Amount) – a calculation used in determining the PB Value under PRIME Plus Benefit, and in determining the GMDB value under the Enhanced GMDB. Annuitant – the individual upon whose life we base the Annuity Payments. Subject to our approval, the Owner designates the Annuitant and can add a joint Annuitant for the Annuity Phase if they take a Full Annuitization. Annuity Options – the income options available to you under the Contract. Annuity Payments – payments made by us to the Payee pursuant to the chosen Annuity Option. Annuity Phase – the phase the Contract is in once Annuity Payments begin. This may occur at the same time as the Accumulation Phase if you take a Partial Annuitization. Annuity Unit – the units into which we convert amounts invested in the subaccounts that invest in the Investment Options during the Annuity Phase. Base Contract – the contract corresponding to this prospectus that does not include PRIME Plus Benefit. Beneficiary – the person(s) or entity the Owner designates to receive any death benefit. Business Day – each day on which the New York Stock Exchange is open for trading, except when an Investment Option does not value its shares. Allianz Life is open for business on each day that the New York Stock Exchange is open. Our Business Day closes when regular trading on the New York Stock Exchange closes, which is usually at 4:00 p.m. Eastern Time. Contract – the deferred annuity contract described by this prospectus. Contract Anniversary – a 12-month anniversary of the Issue Date or any subsequent 12-month Contract Anniversary. Contract Value – on any Business Day it is equal to the sum of the values in your selected Investment Choices. It does not include amounts applied to Annuity Payments. Contract Year – any period of 12 months beginning on the Issue Date or a subsequent Contract Anniversary. Excess Withdrawal – for Contracts with PRIME Plus Benefit that exercise GPWB, this is an additional withdrawal you take while you are receiving GPWB Payments. Financial Professional – the person who advises you regarding the Contract. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 4 Full Annuitization – the application of the total Contract Value to Annuity Payments. Good Order – a request is in “Good Order” if it contains all of the information we require to process the request. If we require information to be provided in writing, “Good Order” also includes provision of information on the correct form, with any required certifications or guarantees, sent to and received at the correct mailing address. If you have questions about the information we require, please contact the Service Center. GMDB (Guaranteed Minimum Death Benefit) – the three different guaranteed death benefits. GMIB (Guaranteed Minimum Income Benefit) – a feature under PRIME Plus Benefit that provides a guaranteed minimum fixed income in the form of Annuity Payments based on the PB Value. GMIB Payments – Annuity Payments we make to the Payee based on the PB Value. GPWB (Guaranteed Partial Withdrawal Benefit) – a feature under PRIME Plus Benefit that provides a guaranteed minimum amount of income in the form of partial withdrawals based on the PB Value. GPWB Maximum – under PRIME Plus Benefit, this is the annual limit on GPWB Payments available to you under GPWB. GPWB Payments – withdrawal payments we make to the Owner based on the PB Value. Income Date – the date we begin making Annuity Payments to the Payee from the Contract. Because the Contract allows for Partial Annuitizations there may be multiple Income Dates. Investment Choices – the Investment Options and any general account Investment Choices available under the Contract for Purchase Payments or transfers. Investment Options – the variable investments available to you under the Contract whose performance is based on the securities in which they invest. Issue Date – the date shown on the Contract that starts the first Contract Year. Contract Anniversaries and Contract Years are measured from the Issue Date. Joint Owners – two Owners who own a Contract. MAV (Maximum Anniversary Value) – a calculation used in determining the PB Value under PRIME Plus Benefit, and in determining the GMDB value under Enhanced GMDB. Non-Qualified Contract – a Contract that is not purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code. Owner – “you,” “your” and “yours.” The person(s) or entity designated at Contract issue and named in the Contract who may exercise all rights granted by the Contract. Partial Annuitization – the application of only part of the Contract Value to Traditional Annuity Payments (or part of the PB Value to GMIB Payments if your Contract includes PRIME Plus Benefit). Payee – the person or entity you designate (subject to our approval) to receive Annuity Payments during the Annuity Phase. PB Value – the amount used to calculate GPWB Payments and GMIB Payments under PRIME Plus Benefit. PRIME (Protected Retirement Income Made Easy) Plus Benefit – an optional benefit package that includes a GMIB and GPWB and carries a higher charge. Purchase Payment – the money you put into the Contract. Qualified Contract – a Contract purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code (for example, 401(a) and 401(k) plans), Individual Retirement Annuities (IRAs), or Tax-Sheltered Annuities (referred to as TSA or 403(b) contracts). Separate Account – Allianz Life Variable Account B is the Separate Account that issues your Contract. It is a separate investment account of Allianz Life. The Separate Account holds the assets invested in the Investment Options that underlie the Contracts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 5 Service Center – the Allianz Service Center. Our Service Center address and telephone number are listed in the following section. The address for sending applications for new Contracts is listed on the application. Traditional Annuity Payments – Annuity Payments we make to the Payee based on the Contract Value. Withdrawal Charge Basis – the total amount under your Contract that is subject to a withdrawal charge. FEE TABLES The following tables describe the fees and expenses that you pay when owning and taking a withdrawal from the Contract. For more information, see section 7, Expenses. The first tables describe the fees and expenses that you pay if you take a withdrawal from the Contract during the Accumulation Phase or if you make transfers. CONTRACT OWNER TRANSACTION EXPENSES Withdrawal Charge During the Accumulation Phase(1),(2) (as a percentage of each Purchase Payment withdrawn) Number of Complete Contract Years Since We Received Your Purchase Payment Charge 0 7% 1 6% 2 5% 3 4% 4 3% 5 2% 6 Contract Years or more 0% Transfer Fee(3)…………… Premium Tax(4)……………. 0% to 3.5% (as a percentage of each Purchase Payment) The partial withdrawal privilege for each Contract Year is equal to 12% of your total Purchase Payments, less any previous withdrawals taken during that Contract Year under the partial withdrawal privilege or as required minimum distribution payments. We do not deduct a withdrawal charge from amounts withdrawn under the partial withdrawal privilege. There is no partial withdrawal privilege after you exercise the GPWB (if applicable) or during the Annuity Phase. Any unused partial withdrawal privilege in one Contract Year carries over to the next Contract Year. For more details and additional information on other penalty-free withdrawal options, please see the discussion of the partial withdrawal privilege and other information that appears in section 9, Access to Your Money; and section 4, Protected Retirement Income Made Easy: PRIME Plus Benefit – GPWB Payments. The total amount under your Contract that is subject to a withdrawal charge is the Withdrawal Charge Basis. The Withdrawal Charge Basis is equal to the total Purchase Payments, less any Purchase Payments withdrawn (excluding any penalty-free withdrawals). ( 3) The first twelve transfers in a Contract Year are free. We count all transfers made in the same Business Day as one transfer. The following transfers are not subject to a transfer fee and do not count against any free transfers we allow: dollar cost averaging transfers, flexible rebalancing transfers, or the allocation and transfer restrictions for PRIME Plus Benefit. Currently, we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct this fee during the Annuity Phase. For more information, please see section 7, Expenses – Transfer Fee. (4) It is our current practice not to make deductions from the Contract Value to reimburse ourselves for premium tax that we pay, although we reserve the right to make such a deduction in the future. For more information, please see section 7, Expenses ­– Premium Tax. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 6 CONTRACT OWNER PERIODIC EXPENSES The next tables describe the fees and expenses that you pay periodically during the time that you own your Contract, not including the Investment Options’ fees and expenses. The Separate Account annual expenses include the mortality and expense risk (M&E) charge and the administrative charge. During the Accumulation Phase: Contract Maintenance Charge(5) …………… (per Contract per year) Separate Account Annual Expenses(6) The annualized rate is realized on a daily basis as a percentage of each Investment Option’s net asset value. Maximum and Current Charges for a Base Contract Current Charges for a Contract with PRIME Plus Benefit(7),(8) M&E Charge Admin. Charge Total M&E Charge Admin. Charge Total Traditional GMDB 1.35% 0.15% 1.50% 2.05% 0.15% 2.20% Enhanced GMDB 1.65% 0.15% 1.80% 2.25% 0.15% 2.40% Earnings Protection GMDB 1.65% 0.15% 1.80% 2.30% 0.15% 2.45% Maximum Charges(9) for a Contract with PRIME Plus Benefit M&E Charge Admin. Charge Total Traditional GMDB 2.50% 0.15% 2.65% Enhanced GMDB 2.70% 0.15% 2.85% Earnings Protection GMDB 2.75% 0.15% 2.90% During the Annuity Phase: Contract Maintenance Charge(5) …………… (per Contract per year) Separate Account Annual Expenses – if you request variable Traditional Annuity Payments The annualized rate is realized on a daily basis as a percentage of the net asset value of an Investment Option. M&E Charge(10) 1.35% Administrative Charge 0.15% Total 1.50% We waive the contract maintenance charge if the Contract Value is at least $100,000 at the time we are to deduct the charge. For more information, please see section 7, Expenses – Contract Maintenance Charge. (6) The Enhanced GMDB, Earnings Protection GMDB and PRIME Plus Benefit may not be available in all states; check with your Financial Professional. You can add PRIME Plus Benefit to your Contract once before age 76. The current charges apply if you add PRIME Plus Benefit or if you reset the 7% AIA. If you exercise the GPWB, the increased expenses associated with PRIME Plus Benefit continue until both the GPWB and GMIB terminate and the increased expenses associated with the Enhanced GMDB or the Earnings Protection GMDB (if applicable) continue as long as the Enhanced GMDB value or the Earnings Protection GMDB value is greater than zero. (9) This is the maximum charge we could impose if you add PRIME Plus Benefit or if you reset the 7% AIA. (10) Because the Contract allows Partial Annuitization, it is possible for different portions of the Contract to be in both the Accumulation and Annuity Phases at the same time. It is also possible to have different M&E charges on different portions of the Contract at the same time if you request variable Traditional Annuity Payments under a Partial Annuitization. For more information, please see section 3, The Annuity Phase – Partial Annuitization. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 7 ANNUAL OPERATING EXPENSES OF THE INVESTMENT OPTIONS This table describes the total annual operating expenses associated with the Investment Options and shows the minimum and maximum expenses for the period ended December 31, 2010, charged by any of the Investment Options before the effect of any contractual expense reimbursement or fee waiver. We show the expenses as a percentage of an Investment Option’s average daily net assets. Minimum Maximum Total annual Investment Option operating expenses* (including management fees, distribution or 12b-1 fees, and other expenses) before fee waivers and expense reimbursements 0.65% 1.64% * Some of the Investment Options or their affiliates may also pay service fees to us or our affiliates. The amount of these fees may be different for each Investment Option. The maximum current fee is 0.25%. The amount of these fees, if deducted from Investment Option assets, is reflected in the above table. EXAMPLES The expenses for your Contract may be different from those shown in the examples below depending upon which Investment Option(s) you select and the benefits that apply. These examples are intended to help you compare the cost of investing in a Contract with the cost of investing in other variable annuity contracts. These costs include Contract Owner transaction expenses, Contract Owner periodic expenses, and the annual operating expenses of the Investment Options before the effect of reimbursements and waivers. You should not consider the examples below as a representation of past or future expenses. Actual expenses may be greater or less than those shown. We deduct the total $40 contract maintenance charge in the examples at the end of each year during the Accumulation Phase. Please note that this charge does not apply during the Accumulation Phase if your Contract Value at the end of year is at least $100,000, or during the Annuity Phase if your Contract Value on the Income Date is at least $100,000 (see section 7, Expenses – Contract Maintenance Charge). A transfer fee may apply, but is not reflected in these examples (see section 7, Expenses – Transfer Fee). The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 8 If you take a full withdrawal at the end of each time period, and assuming a $10,000 investment and a 5% annual return on your money, you may pay expenses as follows. a) Maximum charges* for a Contract that has the Earnings Protection GMDB and PRIME Plus Benefit (which carries the highest Separate Account annual expense of 2.90%). b) Current charges for a Contract that has the Earnings Protection GMDB and PRIME Plus Benefit (which carries a Separate Account annual expense of 2.45%). c) The Base Contract with the Traditional GMDB (which carries the lowest Separate Account annual expense of 1.50%). Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 1.64% (the maximum Investment Option operating expense) a) $1,195 $1,991 $2,796 $5,046 b) $1,151 $1,864 $2,592 $4,681 c) $1,057 $1,589 $2,145 $3,848 0.65% (the minimum Investment Option operating expense) a) $1,098 $1,708 $2,340 $4,218 b) $1,053 $1,577 $2,125 $3,811 c) $958 $1,293 $1,654 $2,883 If you do not take a full withdrawal or if you take a Full Annuitization** of the Contract at the end of each time period, and assuming a $10,000 investment and a 5% annual return on your money, you may pay expenses as follows. Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 1.64% (the maximum Investment Option operating expense) a) $495 $1,491 $2,496 $5,046 b) $451 $1,364 $2,292 $4,681 c) $357 $1,089 $1,845 $3,848 0.65% (the minimum Investment Option operating expense) a) $398 $1,208 $2,040 $4,218 b) $353 $1,077 $1,825 $3,811 c) $258 $793 $1,354 $2,883 * If you add PRIME Plus Benefit or if you reset the 7% AIA, your Separate Account annual expense may be less than this amount, but it cannot be greater than this amount. ** Traditional Annuity Payments are generally not available until after the second Contract Anniversary in most states. GMIB Payments are not available until seven Contract Years after: a) the date PRIME Plus Benefit was added to your Contract, or b) after the date of any 7%AIA reset. See Appendix A for condensed financial information regarding the Accumulation Unit values (AUVs) for the highest and lowest Separate Account annual expenses. See the appendix to the Statement of Additional Information for condensed financial information regarding the AUVs for other expense levels and for previous older versions of the Contracts. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 9 1. THE VARIABLE ANNUITY CONTRACT The Contract is no longer offered for sale. However, as an existing Owner you can make additional Purchase Payments to your Contract during the Accumulation Phase, subject to certain restrictions. An annuity is a contract between you (the Owner), and an insurance company (in this case Allianz Life), where you make payments to us and, in turn, we promise to make regular periodic payments (Annuity Payments) to the Payee. The Contract is tax deferred. You generally are not taxed on any earnings or appreciation on the assets in your Contract until you take money out of your Contract. For Qualified Contracts, the tax deferral is provided through compliance with specialized tax-qualification rules, and you do not receive any additional tax benefit by purchasing the Contract. However, the Contract may offer other features that meet your needs. The Contract has an Accumulation Phase and an Annuity Phase. You can take withdrawals from the Contract during the Accumulation Phase and, subject to certain restrictions, you can make additional Purchase Payments. The Accumulation Phase begins on the Issue Date and ends upon the earliest of the following. · The Business Day before the Income Date if you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · Upon the death of any Owner (or the Annuitant if the Contract is owned by a non-individual), the Accumulation Phase ends on the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option, unless the spouse of the deceased continues the Contract. The Annuity Phase is the period during which we make Annuity Payments from the Contract. Under all Contracts, Traditional Annuity Payments are available during the Annuity Phase. Traditional Annuity Payments must begin on a designated date (the Income Date) that is at least two years after your Issue Date. For Contracts with PRIME Plus Benefit, you can request fixed Annuity Payments under the GMIB (GMIB Payments) beginning seven Contract Years after the date PRIME Plus Benefit is added to your Contract, or seven Contract Years after the date of any 7%AIA reset. If you apply the entire Contract Value to Annuity Payments, we call that a Full Annuitization, and if you apply only part of the Contract Value to Annuity Payments, we call that a Partial Annuitization.* The maximum number of annuitizations you can have at any one time is five. Because the Contract allows Partial Annuitization, it is possible that some portions of the Contract are in the Accumulation Phase and other portions are in the Annuity Phase at the same time. The Annuity Phase begins on the Income Date (or the first Income Date if you take any Partial Annuitizations) and ends when all portion(s) of the Contract that you apply to Annuity Payments have ended, as indicated in section 3, The Annuity Phase. * GMIB Partial Annuitizations are based on the PB Value. They are not available after you exercise the GPWB, or if the PB Value is less than the Contract Value. Your Investment Choices include the Investment Options and any available general account Investment Choice. You cannot invest in more than 15 Investment Options at any one time. Contracts with PRIME Plus Benefit may be subject to Investment Option allocation and transfer restrictions (see section 4, Protected Retirement Income Made Easy:PRIME Plus Benefit). Depending upon market conditions, you can gain or lose value in the Contract based on the investment performance of the Investment Options. The Investment Options are designed to offer the opportunity for a better return than any available general account Investment Choice; however, this is not guaranteed. The amount of Contract Value you are able to accumulate in your Contract during the Accumulation Phase and the amount of any variable Traditional Annuity Payments we make during the Annuity Phase depend in large part upon the investment performance of any Investment Options you select. We do not make any changes to your Contract without your permission except as may be required by law. The Contract ends when: · the Accumulation Phase ends, · the Annuity Phase, if any, ends and/or · all applicable death benefit payments have been made. For example, if you purchased a Contract and later take a full withdrawal of the entire Contract Value, both the Accumulation Phase and the Contract end although the Annuity Phase never began and we did not make any death benefit payments. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 10 State Specific Contract Restrictions The Contract is subject to the law of the state in which it was issued. Some of the terms of your Contract may differ from the terms of a Contract delivered in another state because of state-specific legal requirements. Areas in which there may be state-specific Contract provisions may include the following. · The withdrawal charge schedule. · Availability of Investment Options, Annuity Options, endorsements, and/or riders. · Selection of certain Income Dates. · Restrictions on your ability to make additional Purchase Payments. · Selection of certain assumed investment rates for variable Annuity Payments. · Our ability to restrict transfer rights. All material state variations in the Contract are disclosed in this prospectus. If you would like more information regarding state-specific Contract provisions, you should contact your Financial Professional or contact our Service Center at the toll free number listed at the back of this prospectus. OWNERSHIP Owner You, as the Owner, have all the rights under the Contract. The Owner was designated at Contract issue. You can change Owners at any time subject to our approval. However, Qualified Contracts can only have one Owner and there may be Internal Revenue Service (IRS) or other restrictions on changing the ownership of a Qualified Contract. Upon our approval, any ownership change becomes effective as of the date you sign the request. Changing ownership may be a taxable event. You should consult with your tax adviser before doing this. Joint Owner A Non-Qualified Contract can be owned by up to two Owners. Upon the death of either Joint Owner, the surviving Joint Owner becomes the sole primary Beneficiary. We then treat any other Beneficiary designation on record at the time of death as a contingent Beneficiary. You can change Joint Owners under the same conditions as described for an Owner. If a Contract has Joint Owners, we generally require the signature of both Owners on any forms that are submitted to our Service Center. NOTE FOR PARTIAL ANNUITIZATIONS: Partial Annuitizations are not available to Joint Owners. There can be only one Owner, the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. Annuitant The Annuitant is the individual on whose life we base Annuity Payments. You designated an Annuitant when you purchased a Contract. For Qualified Contracts, before the Income Date the Owner must be the Annuitant unless the Contract is owned by a qualified plan or is part of a custodial arrangement. You can change the Annuitant on an individually owned Non-Qualified Contract at any time before the Income Date, but you cannot change the Annuitant if the Owner is a non-individual (for example, a qualified plan or trust). Subject to our approval, you can add a joint Annuitant on the Income Date if you take a Full Annuitization. For Qualified Contracts, the ability to add a joint Annuitant is subject to any plan requirements associated with the Contract, and the joint Annuitants must be spouses. If the Annuitant of a jointly, individually owned Contract dies before the Annuity Date, the younger Owner automatically becomes the new Annuitant, but the Owner can subsequently name another Annuitant. Designating different persons as Owner(s) and Annuitant(s) can have important impacts on whether a death benefit is paid, and on who would receive it. For example, if a sole Owner dies during the Accumulation Phase of the Contract, we pay a death benefit to the Beneficiary(s). If the Annuitant is not an Owner and he/she dies during the Accumulation Phase of the Contract, the Owner can name a new Annuitant (subject to our approval) and we do not pay a death benefit. If a sole Owner who is not an Annuitant dies during the Annuity Phase, the Beneficiary becomes the Owner, Annuity Payments continue and we do not pay a death benefit. If an Annuitant dies after a Full Annuitization under an Annuity Option with a guaranteed period, Annuity Payments to the Payee continue until the Contract ends and are paid at least as rapidly as they were being paid at the time of the Annuitant’s death. Use care when designating Owners and Annuitants, and consult your Financial Professional if you have questions. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 11 Payee The Payee is the person you designate (subject to our approval) to receive Annuity Payments during the Annuity Phase. The Owner receives tax reporting on those payments. For Non-Qualified Contracts, an Owner or Annuitant can be the Payee, but it is not required. For Qualified Contracts owned by a qualified plan, the qualified plan must be the Payee. For all other Qualified Contracts, the Owner is not required to be the Payee, but the Owner cannot transfer or assign his or her rights under the Contract to someone else. If you do not designate a Payee by the Income Date, we make Annuity Payments to the Owner. The Owner can change the Payee at any time, subject to our approval, provided that designation of a Payee is consistent with federal and state laws and regulations. Beneficiary The Beneficiary is the person(s) or entity you designated at Contract issue to receive any death benefit. You can change the Beneficiary or contingent Beneficiary at any time before your death unless you name an irrevocable Beneficiary. If you do not designate a Beneficiary, any death benefit is paid to your estate. NOTE FOR JOINT OWNERS: For jointly owned Contracts, the sole primary Beneficiary is the surviving Joint Owner. For Contracts that are jointly owned by spouses, if both spousal Joint Owners die before we pay the death benefit, we pay the death benefit to the contingent Beneficiaries, or to the estate of the Joint Owner who died last if there are no named contingent Beneficiaries. However, if the Joint Owners were not spouses and both Joint Owners die before we pay the death benefit, we pay the death benefit to the estate of the Joint Owner who died last. Assignment, Changes of Ownership and Other Transfers of a Contract An authorized request specifying the terms of an assignment (including any assignment, change of ownership or other transfer) of a Contract must be provided to our Service Center and approved by us. To the extent permitted by state law, we reserve the right to refuse to consent to any assignment at any time on a nondiscriminatory basis. We withhold our consent if the assignment would violate or result in noncompliance with any applicable state or federal law or regulation. We are not liable for any payment made or action taken before we consent and record the assignment. An assignment may be a taxable event. We are not responsible for the validity or tax consequences of any assignment. After the death benefit has become payable, an assignment can only be made with our consent. If the Contract is assigned, your rights may only be exercised with the consent of the assignee of record. Qualified Contracts generally cannot be assigned. 2. PURCHASE PURCHASE PAYMENTS A Purchase Payment is the money you put into the Contract. The Purchase Payment requirements for this Contract are as follows. · You can make additional Purchase Payments of $50 or more during the Accumulation Phase before you exercise the GPWB, if applicable. · You cannot make any additional Purchase Payments to the Contract after the Income Date that you take a Full Annuitization (including a required Full Annuitization on the maximum permitted Income Date) or after you exercise the GPWB. In certain states, additional Purchase Payments can only be made during the first Contract Year or may be otherwise restricted. · The maximum total amount we accept without our prior approval is $1 million (including amounts already invested in other Allianz Life variable annuities). Purchase Payments to Qualified Contracts are limited by federal law and must be from earned income or a qualified transfer or rollover. Purchase Payments to Qualified Contracts other than from a qualified transfer may be restricted after the Owner reaches age 70½. We may, at our sole discretion, waive the minimum Purchase Payment requirements. We reserve the right to decline any Purchase Payment, and if mandated under applicable law, we may be required to reject a Purchase Payment. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 12 AUTOMATIC INVESTMENT PLAN (AIP) The automatic investment plan (AIP) is a program that allows you to make additional Purchase Payments to your Contract during the Accumulation Phase on a monthly or quarterly basis by electronic transfer of money from your savings, checking or brokerage account. You may participate in this program by completing the appropriate form. Our Service Center must receive your form in Good Order by the first of the month in order for AIP to begin that same month. Investments take place on the 20th of the month or the next Business Day if the 20th is not a Business Day. The minimum investment that you can make by AIP is $50. You may stop or change AIP at any time. We must be notified by the first of the month in order to stop or change AIP for that month. If AIP is used for a Qualified Contract, you should consult your tax adviser for advice regarding maximum contributions. AIP is not available if the Qualified Contract is funding a plan that is tax qualified under Section 401 of the Internal Revenue Code. You cannot exercise the GPWB and participate in AIP at the same time. AIP is no longer available to you after the Income Date on which you take a Full Annuitization. ALLOCATION OF PURCHASE PAYMENTS We allocate your Purchase Payments to the Investment Choices you select. We ask that you allocate your money in whole percentages. Transfers of Contract Value between Investment Choices do not change the future allocation instructions. If you do not change your allocation instructions, we allocate any additional Purchase Payments according to your future Purchase Payment allocation instructions. Contracts with PRIME Plus Benefit may be subject to Investment Option allocation and transfer restrictions (see section 4, Protected Retirement Income Made Easy: PRIME Plus Benefit). You can change your future allocation instructions at any time without fee, penalty or other charge upon written notice or telephone instructions to our Service Center, or by our website. We do not currently accept future Purchase Payment allocation instructions from you via email or other electronic communications, other than our website. These other communication methods may be available to you in the future. Changes to your future allocation instructions we receive in Good Order, in writing or by telephone at our Service Center, or by our website, are effective on the Business Day that we receive them. If you change your future allocation instructions by writing or telephone, and you are participating in the automatic investment plan, dollar cost averaging program or the flexible rebalancing program, your instructions must include directions for the plan/program. If you change your future allocation instructions on our website and you are participating in a plan/program, you must contact us to change direction for the plan/program. We accept changes to future allocation instructions from any Owner unless you instruct otherwise. We may allow you to authorize someone else to change allocation instructions on your behalf. We reserve the right to limit the number of Investment Options that you can invest in at any one time. Currently, you can invest in up to 15 of the Investment Options at any one time. We may change this in the future; however, we always allow you to invest in at least five Investment Options. If you make additional Purchase Payments, we add this money to your Contract on the Business Day we receive it in Good Order. Our Business Day closes when regular trading on the New York Stock Exchange closes. If you submit a Purchase Payment to your Financial Professional, we do not begin processing the Purchase Payment until it is received at our Service Center. We consider a Purchase Payment to be “received” when it is received at our Service Center regardless of how or when you made the payment. Purchase Payments received at our home office address are forwarded to the lockbox address listed on your application, which may delay processing of your application. TAX-FREE SECTION 1035 EXCHANGES Subject to certain restrictions, you can make a “tax-free” exchange under Section 1035 of the Internal Revenue Code for all or a portion of one annuity contract for another, or all of a life insurance policy for an annuity contract. Before making an exchange, you should compare both contracts carefully. Remember that if you exchange a life insurance policy or annuity contract for the Contract described in this prospectus: · you might have to pay a withdrawal charge on your previous contract, · there is a new withdrawal charge period for this Contract, · other charges under this Contract may be higher (or lower), · the benefits may be different, and · you no longer have access to any benefits from your previous contract. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 13 If the exchange does not qualify for Section 1035 treatment, you also may have to pay federal income tax, including a possible federal penalty tax, on the exchange. You should not exchange an existing life insurance policy or another annuity contract for this Contract unless you determine the exchange is in your best interest and not just better for the person selling you the Contract who generally earns a commission on each sale. You should consult a tax adviser to discuss the potential tax effects before making a 1035 exchange. ACCUMULATION UNITS/COMPUTING THE CONTRACT VALUE Your Contract Value in the subaccounts increase and decrease based upon the investment performance of the Investment Option(s) you choose. Your Contract Value is also affected by the charges of the Contract and any interest you earn on any general account Investment Choices. In order to keep track of your Contract Value in the Separate Account, we use a measurement called an Accumulation Unit. If you request variable Traditional Annuity Payments during the Annuity Phase of the Contract, we call this measurement an Annuity Unit. When we receive a Purchase Payment, we credit your Contract with Accumulation Units for any portion of your Purchase Payment allocated to an Investment Option at the daily price next determined after receipt of the Purchase Payment at our Service Center. The daily purchase price is normally determined at the end of each Business Day and any Purchase Payment received at or after the end of the current Business Day receives the next Business Day’s price. The Purchase Payments you allocate to the Investment Options are actually placed into subaccounts. Each subaccount invests exclusively in one Investment Option. We determine the number of Accumulation Units we credit to your Contract by dividing the amount of the Purchase Payment allocated to a subaccount by the value of the corresponding Accumulation Unit. Every Business Day, we determine the value of an Accumulation Unit for each subaccount by multiplying the Accumulation Unit value for the previous Business Day by the net investment factor for the current Business Day. We determine the net investment factor by: · Adding accrued but unpaid distributions (daily interest, dividends, long term gains and short term gains) for an Investment Option to its net asset value (NAV), then subtracting the NAV at the end of the prior business day. · That change is then divided by the NAV the end of the prior business day to determine the overall daily performance in the Investment Option. · That calculation is then multiplied by one minus the current Business Day’s mortality and expense risk charge and any additional calendar days since the prior Business Day. We calculate the value of each Accumulation Unit after regular trading on the New York Stock Exchange closes each Business Day. The value of an Accumulation Unit may go up or down from Business Day to Business Day. We calculate your Contract Value in the Separate Account by multiplying the Accumulation Unit value in each subaccount by the number of Accumulation Units for each subaccount and then adding those results together. (For example, the Contract Value on any Contract Anniversary reflects the number and value of the Accumulation Units at the end of the previous Business Day.) Example · On Wednesday, we receive at our Service Center an additional Purchase Payment of $3,000 from you before the end of the Business Day. · When the New York Stock Exchange closes on that Wednesday, we determine that the value of an Accumulation Unit based on the Investment Option you chose is $13.25. We then divide $3,000 by $13.25 and credit your Contract on Wednesday night with 226.415094 subaccount Accumulation Units for the Investment Option you chose. If the $3,000 payment had been received at or after the end of the current Business Day, it would have received the next Business Day’s price. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 14 3. THE ANNUITY PHASE You can apply your Contract Value to regular periodic payments (Annuity Payments). A Full Annuitization occurs when you apply the entire Contract Value to Annuity Payments. A Partial Annuitization occurs when you apply only part of your Contract Value to Annuity Payments.* The Payee receives the Annuity Payments. You receive tax reporting on the payments, whether or not you are the Payee. We may require proof of the Annuitant(s)’ age before we make any life contingent Annuity Payment. If you misstate the Annuitant(s)’ age or gender, the amount payable is the amount that would have been provided at the true age or gender. * GMIB Partial Annuitizations are based on the PB Value. They are not available after you exercise the GPWB, or if the PB Value is less than the Contract Value. For more information, see section 4, Protected Retirement Income Made Easy: PRIME Plus Benefit – PB Value. INCOME DATE The Income Date is the date Annuity Payments (GMIB Payments and/or Traditional Annuity Payments) begin. Your scheduled Income Date in your Contract is the maximum permitted Income Date allowed for your Contract, which is the first day of the calendar month following the later of: a) the Annuitant’s 90th birthday, or b) the tenth Contract Anniversary. Your scheduled Income Date may be different if the Contract is issued to a charitable remainder trust. An earlier Income Date or a withdrawal may be required to satisfy minimum required distribution rules under certain Qualified Contracts. You can make an authorized request for a different Income Date, but any such request is subject to applicable law and our approval. The extension available to you may vary depending on the Financial Professional you purchased your Contract through and your state of residence. Your Income Date must be the first day of a calendar month and must be at least two years after the Issue Date. To receive the annuity income protection of the GMIB, your Income Date must be within 30 days following a Contract Anniversary beginning seven Contract Years after the date PRIME Plus Benefit is added to your Contract, or seven Contract Years after the date of any 7%AIA reset (and certain other conditions must also be met). The Income Date cannot be later than what is permitted under applicable law. NOTE: You must take a Full Annuitization of your total Contract Value on the maximum permitted Income Date if, at that time, your Contract Value is greater than zero. We base your Annuity Payments on your Contract Value. If you have not selected an Annuity Option we make payments under the default option described in the “Annuity Payments” discussion of this section. Upon Full Annuitization you no longer have a Contract Value, any periodic withdrawal or payments other than Annuity Payments (which includes GPWB Payments) stop, and the death benefit ends. TRADITIONAL ANNUITY PAYMENTS Annuity Payments offer a guaranteed income stream with certain tax advantages and are designed for Owners who are not concerned with continued access to Contract Value. You can request Traditional Annuity Payments under Annuity Options 1-5 as: · a variable payout, · a fixed payout, or · a combination of both. Annuity Option 6 is generally only available as a ten-year or more period certain for GMIB Payments. However, in Florida, Annuity Option 6 is also available for fixed Traditional Annuity Payments. We base Annuity Payments on your Contract Value. Under a fixed payout, all of the Annuity Payments are the same dollar amount (equal installments) except as provided under Annuity Option 3. Guaranteed fixed Traditional Annuity Payments are based on an interest rate and mortality table specified in your Contract. The payout rates for fixed Traditional Annuity Payments provided by your Contract are guaranteed and in no event do we use lower fixed payout rates to calculate your fixed Traditional Annuity Payments. However, we may use higher fixed payout rates to calculate fixed Traditional Annuity Payments than the guaranteed rates provided by your Contract. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 15 If you choose variable Traditional Annuity Payments, the dollar amount of the payments depend upon the following factors. · The Contract Value on the Income Date. · The age of the Annuitant and any joint Annuitant on the Income Date. · The gender of the Annuitant and any joint Annuitant, where permitted. · The Annuity Option you select. · The assumed investment rate (AIR) you select. · Your Contract’s mortality table. · The future performance of the Investment Option(s) you select. You can choose a 3%, 5% or 7% AIR. The 7% AIR is not available in all states. Using a higher AIR results in a higher initial variable Traditional Annuity Payment, but later payments increase more slowly when investment performance rises and decrease more rapidly when investment performance declines. If the actual performance of your Investment Options exceeds the AIR you selected, the variable Traditional Annuity Payments increase. Similarly, if the actual performance is less than the AIR you selected, the variable Traditional Annuity Payments decrease. If you choose a variable payout, you can continue to invest in up to 15 of the available Investment Options. We may change this in the future, but we always allow you to invest in at least five Investment Options. If you do not tell us otherwise, we base variable Traditional Annuity Payments on the investment allocations that were in place on the Income Date. Currently, it is our business practice that your initial Traditional Annuity Payment must be more than $50. Each portion of the Contract that you apply to Traditional Annuity Payments ends upon the earliest of the following. · Under Annuity Options 1 and 3, the death of the last surviving Annuitant. · Under Annuity Options 2 and 4, the death of the last surviving Annuitant and expiration of the guaranteed period. If we make a lump sum payment of the remaining guaranteed Traditional Annuity Payments at the death of the last surviving Annuitant, this portion of the Contract ends upon payment of the lump sum. · Under Annuity Option 5, the death of the Annuitant and payment of any lump sum refund. · Under Annuity Option 6, the expiration of the specified period certain. · When the Contract ends. ANNUITY OPTIONS You can choose one of the Annuity Options described below or any other payment option to which we agree. Before the Income Date, you can select and/or change the Annuity Option with at least 30 days written notice to us. After Annuity Payments begin, you cannot change the Annuity Option. Annuity Payments usually are lower if you select an Annuity Option that requires us to make more frequent Annuity Payments or to make payments over a longer period of time. If you choose life contingent Annuity Payments, payout rates for a younger Annuitant are lower than the payout rates for an older Annuitant and payout rates for life with a guaranteed period are typically lower than life only payments. Monthly payout rates are lower than annual payout rates, payout rates for a 20-year guaranteed period are less than payout rates for a 10-year guaranteed period, and payout rates for a 50-year-old Annuitant are less than payout rates for a 70-year-old Annuitant. If you do not choose an Annuity Option before the Income Date, we make variable Annuity Payments to the Payee under Annuity Option 2 with five years of guaranteed monthly payments. Option 1. Life Annuity. We make Annuity Payments during the life of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. If the Annuitant dies shortly after the Income Date, the Payee may receive less than your investment in the Contract. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 16 Option 2. Life Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the life of the Annuitant. If you take one single Full Annuitization and the Annuitant dies before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment. Under a Partial Annuitization, if the Annuitant dies before the end of the selected guaranteed period, we make a lump sum payment to the Beneficiary. The lump sum payment is equal to the present value of the remaining guaranteed Annuity Payments as of the date we receive proof of the Annuitant’s death and a payment election form at our Service Center. For variable Traditional Annuity Payments, in most states, we base the remaining guaranteed Traditional Annuity Payments on the current value of the Annuity Units and we use the assumed investment rate to calculate the present value. For fixed payouts, in most states, we calculate the present value of the remaining guaranteed Annuity Payments using the Statutory Calendar Year Interest Rate based on the NAIC Standard Valuation Law for Single Premium Immediate Annuities corresponding to the Income Date. However, some states require us to use different interest rates for variable and fixed payouts for the present value calculation. We require proof of the Annuitant’s death and return of the Contract before we make any lump sum payment on a Full Annuitization. There are no additional costs associated with a lump sum payment. Option 3. Joint and Last Survivor Annuity. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant, at a level of 100%, 75% or 50% of the previous amount, as selected by the Owner. Annuity Payments stop with the last payment that is due before the last surviving joint Annuitant’s death. If both Annuitants die shortly after the Income Date, the Payee may receive less than your investment in the Contract. This Annuity Option is not available to you under a Partial Annuitization. Option 4. Joint and Last Survivor Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments continue to the Payee during the lifetime of the surviving joint Annuitant at 100% of the amount that was paid when both Annuitants were alive. However, if both joint Annuitants die before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment equal to the present value of the remaining guaranteed Annuity Payments as of the date we receive proof of the last surviving joint Annuitant’s death and a payment election form at our Service Center. For variable Traditional Annuity Payments, in most states, we base the remaining guaranteed Traditional Annuity Payments on the current value of the Annuity Units and we use the assumed investment rate to calculate the present value. For fixed payouts, in most states, we calculate the present value of the remaining guaranteed Annuity Payments using the Statutory Calendar Year Interest Rate based on the NAIC Standard Valuation Law for Single Premium Immediate Annuities corresponding to the Income Date. However, some states require us to use different interest rates for variable and fixed payouts for the present value calculation. We require proof of death of both joint Annuitants and return of the Contract before we make any lump sum payment. There are no additional costs associated with a lump sum payment. This Annuity Option is not available to you under a Partial Annuitization. Option 5. Refund Life Annuity. We make Annuity Payments during the lifetime of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. After the Annuitant’s death, the Payee may receive a lump sum refund. For a fixed payout, the amount of the refund equal the amount applied to this Annuity Option minus the total of all Annuity Payments made under this option. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 17 For variable Traditional Annuity Payments, the amount of the refund depends on the current Investment Option allocation and is the sum of refund amounts attributable to each Investment Option. We calculate the refund amount for a given Investment Option using the following formula. (A) x {[(B) x (C) x (D)/(E)] - [(D) x (F)]} where: (A) Annuity Unit value of the subaccount for that given Investment Option when due proof of the Annuitant’s death is received at our Service Center. (B) The amount applied to variable Traditional Annuity Payments on the Income Date. (C) Allocation percentage in a given subaccount (in decimal form) when due proof of the Annuitant’s death is received at our Service Center. (D) The number of Annuity Units used in determining each variable Traditional Annuity Payment attributable to that given subaccount when due proof of the Annuitant’s death is received at our Service Center. (E) Dollar value of first variable Traditional Annuity Payment. (F) Number of variable Traditional Annuity Payments made since the Income Date. We base this calculation upon the allocation of Annuity Units actually in force at the time due proof of the Annuitant’s death is received at our Service Center. We do not pay a refund if the total refund determined using the above calculation is less than or equal to zero. EXAMPLE · The Contract has one Owner who is a 65-year-old male. He elects variable Annuity Payments under Annuity Option 5 based on a Contract Value of $100,000 (item “B”). · The Owner who is also the Annuitant allocates all the Contract Value to one Investment Option, so the allocation percentage in this subaccount is 100% (item “C”). · The purchase rate for the selected assumed investment rate is $6.15 per month per thousand dollars of Contract Value annuitized. Therefore, the first variable Annuity Payment is:$6.15 x ($100,000 / $1,000) $615 (item “E”). · Assume the Annuity Unit value on the Income Date is $12, then the number of Annuity Units used in determining each Annuity Payment is:$615 / $12 51.25 (item “D”). · The Owner who is also the Annuitant dies after receiving 62 Annuity Payments (item “F”) and the Annuity Unit value for the subaccount on the date the Service Center receives due proof of death is $10 (item “A”). We calculate the refund as follows: (A) x {[(B) x (C) x (D)/(E)] – [(D) x (F)]} 10 x {[100,000 x 1.00 x (51.25 / 615)] – [51.25 x 62]} 10 x {[100,000 x 0.083333] – 3,177.50} 10 x {8,333.33 – 3,177.50} 10 x 5,155.83 $51,558.30 NOTE FOR CONTRACTS ISSUED IN OREGON: Liquidations are available under Annuity Option 2 (life annuity with payments over 5, 10, 15 or 20 years guaranteed) and Annuity Option 4 (joint and last survivor with payments over 5, 10, 15 or 20 years guaranteed) if you select variable Traditional Annuity Payments. While an Annuitant is alive and the number of variable Traditional Annuity Payments made is less than the guaranteed number of payments elected, you may request a partial withdrawal (partial liquidation) of up to 75% of the total liquidation value, less any previously liquidated amounts. The total liquidation value is equal to the present value of the remaining guaranteed variable Traditional Annuity Payments, to the end of the guaranteed period, using the selected assumed investment rate as the interest rate for the present value calculation. The minimum amount that you can liquidate is $500, or the remaining portion of the total liquidation value available (whichever is less). We process partial liquidations within seven days after your written request is received in good order at our Service Center. After a partial liquidation, we reduce the subsequent variable Traditional Annuity Payments during the remaining guaranteed period by the percentage of liquidation value withdrawn. After we have made the guaranteed number of variable Traditional Annuity Payments, we restore the number of Annuity Units used in calculating the variable Traditional Annuity Payments to their original values as if no liquidation had taken place. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 18 Option 6. Specified Period Certain Annuity. This option is generally only available as a ten-year or more period certain for GMIB Payments. However, in Florida, it is also available for fixed Traditional Annuity Payments based on your Contract Value. Under this option, we make Annuity Payments for a specified period of time. You select the specified period, which must be a whole number of years from five to 30. If the last Annuitant dies before the end of the specified period certain, then we continue to make Annuity Payments to the Payee for the rest of the period certain. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected period, the last payment is the one that is due before the Annuitant’s death. This Annuity Option is not available to you under a Partial Annuitization. NOTE FOR OWNERS THAT ARE YOUNGER THAN AGE 59½: Your Annuity Payments under Annuity Option 6may be subject to a 10% federal penalty tax if the specified period certain you select is less than your life expectancy. PARTIAL ANNUITIZATION Partial Annuitizations are not available to everyone. There can be only one Owner, the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. You can take Partial Annuitizations as Traditional Annuity Payments after the second Contract Anniversary, and/or as GMIB Payments (if applicable) beginning seven Contract Years after the date PRIME Plus Benefit is added to your Contract, or after the date of any 7%AIA reset. However, if your Contract includes PRIME Plus Benefit, you cannot take a Partial Annuitization after you exercise the GPWB, and you cannot take a GMIB Partial Annuitization if the PB Value is less than the Contract Value. Partial Annuitizations are also not available after you take a Full Annuitization. If you take a Full Annuitization, the Accumulation Phase of the Contract ends. You can take one Partial Annuitization every 12 months. The maximum number of annuitizations we allow at any one time is five. We do not allow you to allocate additional Contract Value (or PB Value) to an existing stream of Annuity Payments. You also cannot transfer any amounts allocated to a stream of Annuity Payments to any other portion of the Contract. If you have four Partial Annuitizations and you would like to take a fifth, you must take a Full Annuitization and apply the entire remaining Contract Value to Annuity Payments, and the Accumulation Phase of the Contract ends. The amounts you apply to a Partial Annuitization and Annuity Payments we make under a Partial Annuitization are not subject to the withdrawal charge. A Partial Annuitization decreases the Contract Value, the Withdrawal Charge Basis, the GMDB value, and for Contracts with PRIME Plus Benefit, it also decreases the PB Value. This decreases the amounts available for withdrawals (including GPWB Payments), additional Annuity Payments (including GMIB Payments), and payment of the death benefit. The type of Annuity Payments (traditional or GMIB) you request under a Partial Annuitization reduces the PB Value and GMDB values differently. For more information, see the discussion of the PB Value in section 4, Protected Retirement Income Made Easy: PRIME Plus Benefit; section 7, Expenses – Withdrawal Charge; and see the discussion of the GMDB that applies to your Contract in section 10, Death Benefit. For tax purposes, Annuity Payments we make under a Partial Annuitization are treated as partial withdrawals and not as annuity payments. However, once the entire Contract Value has been reduced to zero, we intend to treat all Annuity Payments we make after that as annuity payments (and not withdrawals) for tax purposes. If you take a Partial Annuitization(s) and subsequently take a full withdrawal of the entire remaining Contract Value, all Annuity Payments we make on or after the Business Day you take the withdrawal, should be treated as annuity payments (and not withdrawals) for tax purposes. NOTE:A recent tax law change allows a Partial Anuitization under a life Annuity Option on a Non-Qualified Contract to receive the same income tax treatment as a Full Annuitization. However, this income tax treatment does not apply to a Partial Annuitization on a Qualified Contract. You should consult a tax adviser before requesting a Partial Annuitization. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 19 4. PROTECTED RETIREMENT INCOME MADE EASY: PRIME PLUS BENEFIT PRIME Plus Benefit is not available in the state of Oregon. PRIME Plus Benefit provides a guaranteed minimum fixed income stream and is designed for Owners who want flexibility in the way they access income and can wait at least seven years before taking income. PRIME Plus Benefit includes a Guaranteed Minimum Income Benefit (GMIB) and a Guaranteed Partial Withdrawal Benefit (GPWB) and carries an additional M&E charge. We calculate the additional M&E charge as discussed in section 7, Expenses – Separate Account Annual Expenses. These benefits are provided as a package and are not available individually. The additional M&E charge for PRIME Plus Benefit reduces the performance of your selected Investment Options, and in the long term may provide less Contract Value to you than would otherwise be available from the same Contract without PRIME Plus Benefit. PRIME Plus Benefit does not create Contract Value or guarantee the performance of any Investment Option. We designed PRIME Plus Benefit to give you options for turning your accumulated retirement assets into a stream of retirement income. GMIB provides a guaranteed minimum fixed incomein the form of Annuity Payments (GMIB Payments). Depending on the Annuity Option you select, GMIB can provide guaranteed lifetime income, but if the Annuitant(s) die shortly after the Income Date, the Payee may receive less than your investment in the Contract. GPWB provides a guaranteed minimum amount of incomein the form of annual partial withdrawals (GPWB Payments). However, GPWB Payments are not guaranteed for life and you could outlive your payment stream. You must wait seven complete Contract Years after the date PRIME Plus Benefit is added to your Contract, or seven complete Contract Years after the date of any 7% AIA reset, before you can exercise a GMIB or GPWB and they can only be exercised within 30 days after a Contract Anniversary. Because PRIME Plus Benefit carries a higher Contract expense it may not be appropriate if you: · do not intend to exercise either GMIB or GPWB, · do not intend to hold the Contract for the entire seven year waiting period, or · intend to take a Full Annuitization before the end of the seven year waiting period. If your Contract includes PRIME Plus Benefit and you do not exercise either GMIB or GPWB, you incur higher Contract expenses without receiving any advantage from PRIME Plus Benefit. Be sure to discuss with your Financial Professional whether or not PRIME Plus Benefit is appropriate for your situation. Contracts with PRIME Plus Benefit may be subject to Investment Option allocation and transfer restrictions if limits on volatility or risk are exceeded. ADDING PRIME PLUS BENEFIT TO YOUR CONTRACT PRIME Plus Benefit is available for selection once before the older Owner’s 76th birthday (or the Annuitant’s 76th birthday if the Contract is owned by a non-individual). You cannot add PRIME Plus Benefit to a Contract after the older Owner reaches age 76. PRIME Plus Benefit may not be appropriate for Owners who are nearing age 75 because benefit values are limited after age 81. You can select PRIME Plus Benefit within 30 days before a Contract Anniversary by completing the appropriate form. We process your request to add PRIME Plus Benefit on the Contract Anniversary* that occurs after we receive your request in good order at our Service Center and the rider effective date is that Contract Anniversary. If you add PRIME Plus Benefit to your Contract, we increase the M&E charge as of the rider effective date. We guarantee that it is not more than the maximum M&E charge for Contracts with PRIME Plus Benefit that is set forth in the Fee Tables. Because we change the M&E charge, we change the number of Accumulation Units so that the Contract Value on the rider effective date remains the same. Because the performance of the Investment Options causes the Accumulation Unit values to fluctuate, the adjustment to the number of Accumulation Units may be positive or negative. * Or on the next Business Day if the Contract Anniversary is not a Business Day. NOTE FOR CONTRACTS ISSUED IN PENNSYLVANIA: PRIME Plus Benefit rider has a ten-day right-to-examine period. If you change your mind about PRIME Plus Benefit, you can remove it from your Contract within ten days after receiving the rider. If you remove PRIME Plus Benefit rider from your Contract, we treat the rider as if we had not issued it and it is not available for future selection. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 20 REMOVING PRIME PLUS BENEFIT FROM YOUR CONTRACT You can elect to remove PRIME Plus Benefit from the Contract after selecting it any time before you exercise GMIB or GPWB. You cannot remove PRIME Plus Benefit after you exercise GMIB or GPWB and if you remove PRIME Plus Benefit from the Contract, it is not available for future selection. You can request the removal of PRIME Plus Benefit within 30 days before a Contract Anniversary by completing the appropriate form. We process your request on the Contract Anniversary* that occurs immediately after we receive your request in good order at our Service Center. If you remove PRIME Plus Benefit from your Contract, we decrease the M&E charge to equal the charge shown in the Fee Table for a Contract with your selected death benefit as of the rider removal date. Because we decrease the M&E charge, we change the number of Accumulation Units so that the Contract Value on the rider removal date remains the same. Because the performance of the Investment Options causes the Accumulation Unit values to fluctuate, the adjustment to the number of Accumulation Units may be positive or negative. * Or on the next Business Day if the Contract Anniversary is not a Business Day. Although you cannot remove PRIME Plus Benefit from your Contract after you exercise GPWB or GMIB, you can end GPWB by electing to stop GPWB Payments and instead do one of the following. · Take an Excess Withdrawal of the entire Contract Value, less any withdrawal charge (available at any time). · Request Traditional Annuity Payments under a Full Annuitization based on the entire Contract Value (available at any time). · Request GMIB Payments under a Full Annuitization based on the entire remaining PB Value (only available within 30 days following a Contract Anniversary and before we make the next GPWB Payment). If you take an Excess Withdrawal of the entire Contract Value, the Contract ends and you may receive less money than you would have received under GPWB. If you request fixed Traditional Annuity Payments or GMIB Payments, GPWB ends and we no longer assess the Separate Account annual expense on that portion of the Contract. If you request variable Traditional Annuity Payments, GPWB ends and we reduce the Separate Account annual expense to 1.50% on that portion of the Contract. Although you can elect to stop GPWB Payments, you cannot elect to stop GMIB Payments. If you do elect to stop GPWB Payments: · GPWB ends, · the Accumulation Phase of the Contract ends, · GMDB ends, and · if you request Annuity Payments, that portion of the Contract ends as indicated in section 3, The Annuity Phase. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS UNDER PRIME PLUS BENEFIT These restrictions apply to Contracts with PRIME Plus Benefit as described below. By selecting PRIME Plus Benefit, you allow us to reallocate your Contract Value in accordance with the procedures described in this section and in your Contract. Contracts with PRIME Plus Benefit may be subject to Investment Option allocation and transfer restrictions. We put these restrictions in place to support PRIME Plus Benefit’s guarantees, and not to meet your investment objectives. To the extent that these restrictions limit your investment flexibility, they may limit the upside potential to your Investment Option returns, which may limit your Contract Value and PB Value. For Contracts with PRIME Plus Benefit, we restrict your selection and allocation of certain Investment Options if any of the following limits on volatility or risk are triggered based on aggregate Investment Option assets held by Contracts with PRIME Plus Benefit: · the average one year volatility* is greater than 15%. · the average three year volatility* is greater than 15%. · the average one year risk** is greater than 75%. · the average three year risk** is greater than 75%. * As measured by standard deviation. This means that if the standard deviation in regard to aggregate Owner assets in the Investment Options held by Contracts with PRIME Plus Benefit is greater than 0.15, this limit will be exceeded. ** As measured by the beta compared to the Standard & Poor’s® 500 Composite Price Index (S&P 500®).This means that if the beta in regard to aggregate Owner assets in the Investment Options held by Contracts with PRIME Plus Benefit as compared to the S&P 500® is greater than 0.75, this limit will be exceeded. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 21 We monitor these limits on volatility and risk on the first of each calendar month, or the next Business Day if the first is not a Business Day. If any of these limits are triggered, we may implement the following restrictions based on the Investment Option groups: · Group A Investment Options are no longer available to you. · You cannot have more than 70% of your total Contract Value in Group B Investment Options. · There are no restrictions on allocations to Group C Investment Options. Currently, there are no Investment Options available in Groups A or B. Group C Investment Options AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Invesco Equity and Income Fund AZL Money Market Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Templeton Global Bond Securities Fund If Investment Options are made available in Groups A or B in the future, the following restrictions would apply: If any of the volatility or risk limits are triggered, we send you written notice at least 30 days before implementing any restrictions. At that time, we ask you to reallocate any Contract Value you have in Group A Investment Options, and any amount in excess of 70% of your Contract Value you have in Group B Investment Options. We implement restrictions 60 days after any of the volatility or risk limits are triggered. If we receive instructions from you before the implementation date, we reallocate your Contract Value according to those instructions. If we do not receive any instructions from you by the implementation date, or if your Contract is still in violation of the allocation or transfer restrictions, we reallocate your Contract Value on the implementation date in the following order. First, if you have Contract Value in Group A Investment Options: · If your most recent allocation instructions include both Group B and Group C Investment Options, we transfer all Contract Value out of Group A Investment Options and apply it to Group B and Group C Investment Options according to your most recent allocation instructions (excluding any allocations you made to Group A Investment Options). · If your most recent allocation instructions include only Group B Investment Options, we transfer all Contract Value out of Group A Investment Options and apply it to Group B Investment Options according to your most recent allocation instructions (excluding any allocations you made to Group A Investment Options). · If your most recent allocation instructions include only Group C Investment Options, we transfer all Contract Value out of Group A Investment Options and apply it to Group C Investment Options according to your most recent allocation instructions (excluding any allocations you made to Group A Investment Options). · If your most recent allocation instructions do not include any Group B or Group C Investment Options, we transfer all Contract Value out of Group A Investment Options and apply it to the AZL Money Market Fund. Then, if you have more than 70% of total Contract Value in Group B Investment Options (including any Contract Value transferred out of Group A Investment Options as previously described): · If your most recent allocation instructions include any Group C Investment Options, we transfer the excess Contract Value* out of Group B Investment Options proportionately and apply it to Group C Investment Options according to your most recent allocation instructions (excluding any allocations you made to Group A and Group B Investment Options). · If your most recent allocation instructions do not include any Group C Investment Options, we transfer the excess Contract Value out of Group B Investment Options and apply it to the AZL Money Market Fund. * The amount of Contract Value in Group B Investment Options that is in excess of 70% of the total Contract Value. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 22 After we implement the allocation or transfer restrictions, Group A Investment Options are no longer available for allocations or transfers, and we only allow you to make allocations or transfers to Group B Investment Options as long as the Contract Value in Group B options would be 70% or less of your total Contract Value after the allocation or transfer. In addition, we monitor your Contract Value in Group B Investment Options to ensure that it does not exceed 70% of the total Contract Value on the first of each calendar month, or the next Business Day if the first is not a Business Day. If you have more than 70% of the total Contract Value in Group B Investment Options we reallocate your Contract Value as indicated above without providing any advance written notice. Once we implement these restrictions, they remain in effect until GMIB and GPWB end. You may continue to make allocations or transfers to Group C Investment Options after we implement these restrictions without limitation as to the amount of Contract Value. We do not recategorize the Investment Options currently available under the Contract, but we may add or remove Investment Options from your Contract in the future. If we do, we provide written notice regarding changes to the Investment Option groupings. We secure all necessary SEC and other governmental approvals before adding or removing an Investment Option. PB VALUE GMIB and/or GPWB Payments under PRIME Plus Benefit are based on the PB Value. You can only access the PB Value by exercising GMIB or GPWB. The PB Value before the date of any Owner’s death or exercise of GPWB is equal to either: · the 7%AIA; · the MAV; or · the Contract Value. If you exercise GMIB, the PB Value is equal to the MAV if it is greater than the 7%AIA. However, if the 7%AIA is greater than the MAV, you can decide whether to set the PB Value equal to the 7%AIA or the MAV. If you exercise GPWB and select the 5% payment option, the PB Value is equal to the greater of: a) the MAV, b) the 7%AIA, or c) the Contract Value as of the most recent Contract Anniversary, less any withdrawals and adjusted for any Partial Annuitization taken since that anniversary. If you exercise GPWB and select the 10% payment option the PB Value is equal to the greater of: a) the MAV, or b) the Contract Value as of the most recent Contract Anniversary, less any withdrawals and adjusted for any Partial Annuitization taken since that anniversary. The 7%AIA may be more limited than the MAV because: · under the 7% AIA, the 7% increase is only applied to Purchase Payments received in the first five Contract Years and the 7% AIA is subject to a maximum of two times Purchase Payments received in the first five Contract Years; · under GMIB, there are fewer available Annuity Options; and · under GPWB, you can only receive GPWB Payments of up to 5% of the PB Value each year. If you take a GMIB Partial Annuitization, the 7% AIA and MAV decrease, but continue to be calculated. If you take a GMIB Full Annuitization or exercise GPWB, we establish a PB Value and the 7% AIA and MAV end. After you exercise GPWB, only the PB Value remains and continues to be calculated. 7%AIA Resets Before the older Owner’s 80th birthday (or the Annuitant’s 80th birthday if the Contract is owned by a non-individual) and before you exercise either GPWB or GMIB, you can reset the 7%AIA to equal the Contract Value if that amount is greater than the 7%AIA on any Contract Anniversary. You cannot request a reset: a) after the older Owner reaches age 80 (or after the Annuitant reaches age 80 if the Contract is owned by a non-individual), b) after you exercise GPWB or GMIB (including taking a GMIB Partial Annuitization), c) after you take a Full Annuitization, or d) if the Contract Value is less than the 7%AIA. If you reset the 7%AIA, you have to wait seven Contract Years from the reset anniversary before you can begin GMIB or GPWB Payments. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 23 You can request a reset within 30 days following a Contract Anniversary. If your request is in good order, we process it as of the current Contract Anniversary* and we increase the 7%AIA to equal the Contract Value on that anniversary. If you reset the 7% AIA, on the reset anniversary we change the additional M&E charge for PRIME Plus Benefit to the additional M&E charge that is in effect for a newly issued Contract as of the reset anniversary. We guarantee that the M&E charge is not more than the maximum M&E charge for Contracts with PRIME Plus Benefit that is set forth in the Fee Tables. If we change the M&E charge, we change the number of Accumulation Units so that the Contract Value on the reset anniversary remains the same. Because the performance of the Investment Options causes the Accumulation Unit values to fluctuate, the adjustment to the number of Accumulation Units may be positive or negative. * Or on the next Business Day if the Contract Anniversary is not a Business Day. Calculating the 7%AIA If the rider effective date is the Issue Date, the 7%AIA on the Issue Date is equal to the Purchase Payment received on the Issue Date. If the rider effective date occurs after the Issue Date, or if you reset the 7%AIA, the 7%AIA on the rider effective date or reset anniversary is equal to the Contract Value on that date. On each Business Day other than a Contract Anniversary, the 7%AIA is equal to: · its value on the immediately preceding Business Day, · plus any additional Purchase Payments received that day, · reduced proportionately by the percentage of Contract Value applied to a traditional Partial Annuitization or withdrawn that day (including any withdrawal charge), and · if you took a GMIB Partial Annuitization that day based on the: – 7%AIA, we reduce the 7%AIA by the dollar amount applied to GMIB Payments. – MAV, we reduce the 7%AIA proportionately by the percentage of the MAV applied to GMIB Payments. For each of the first five Contract Anniversaries that occur after the later of the rider effective date or the reset anniversary and before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual), the 7%AIA is equal to its value on the immediately preceding Business Day increased by 7%. We then process any transactions we received on that Contract Anniversary (such as additional Purchase Payments, withdrawals and Partial Annuitizations) in the same way that we do on each Business Day other than a Contract Anniversary. For each Contract Anniversary that occurs after the fifth, and after the later of the rider effective date or the reset anniversary, and before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual),the 7%AIA is equal to the sum of a) plus b) where: a) is all Purchase Payments received on or after the later of the fifth Contract Anniversary or the reset anniversary. b) is the difference of i) minus ii) with the result increased by 7% where: i) is the 7%AIA on the immediately preceding Business Day, and ii) is all Purchase Payments received on or after the later of the fifth Contract Anniversary or the reset anniversary. We then process any transactions we received on that Contract Anniversary (such as additional Purchase Payments, withdrawals and Partial Annuitizations) in the same way that we do on each Business Day other than a Contract Anniversary. Beginning with the Contract Anniversary that occurs on or after the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual), we calculate the 7%AIA in the same way that we do on each Business Day other than a Contract Anniversary. If the rider effective date or reset anniversary occurs before the fifth Contract Anniversary, we limit the 7% AIA to the following maximum. If the rider effective date is the Issue Date, the 7% AIA cap on the Issue Date is equal to two times the initial Purchase Payment received on the Issue Date. If the rider effective date occurs after the Issue Date, or if you reset the 7% AIA, the 7% AIA cap on the rider effective date or reset anniversary is equal to two times the Contract Value on that date. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 24 On each Business Day before the fifth Contract Anniversary, the 7% AIA cap is equal to: · its value on the immediately preceding Business Day, · plus two times any additional Purchase Payments received that day, · reduced proportionately by the percentage of any Contract Value applied to a traditional Partial Annuitization or withdrawn that day (including any withdrawal charge), and · reduced proportionately by the percentage of the PB Value applied to a GMIB Partial Annuitization that day. Beginning on the fifth Contract Anniversary, the 7% AIA cap no longer increases unless you reset the 7% AIA, but does decrease if you take a partial withdrawal or Partial Annuitization in the same way that it does on each Business Day before the fifth Contract Anniversary. If the rider effective date or reset anniversary occurs on or after the fifth Contract Anniversary, we limit the 7% AIA to the following maximum. On the rider effective date or the reset anniversary, the 7% AIA cap is equal to two times the Contract Value on that date. The 7% AIA cap no longer increases after the rider effective date or the reset anniversary unless you reset the 7% AIA, but does decrease if you take a partial withdrawal or Partial Annuitization as follows: · reduced proportionately by the percentage of Contract Value applied to a traditional Partial Annuitization or withdrawn (including any withdrawal charge) for each traditional annuitization or withdrawal taken, and · reduced proportionately by the percentage of the PB Value applied to each GMIB Partial Annuitization. Calculating the MAV If the rider effective date is the Issue Date, the MAV on the Issue Date is initially equal to the Purchase Payment received on the Issue Date. If the rider effective date is after the Issue Date, the MAV on the rider effective date is initially equal to the Contract Value on the rider effective date. On each Business Day other than a Contract Anniversary, the MAV is equal to: · its value on the immediately preceding Business Day, · plus any additional Purchase Payments received that day, · reduced proportionately by the percentage of Contract Value applied to a traditional Partial Annuitization or withdrawn that day (including any withdrawal charge), and · if you take a GMIB Partial Annuitization that day based on the: – MAV, we reduce the MAV by the dollar amount applied to GMIB Payments, and – the 7%AIA, we reduce the MAV proportionately by the percentage of the 7%AIA applied to GMIB Payments. On each Contract Anniversary before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual), the MAV is equal to the greater of its value on the immediately preceding Business Day, or the Contract Value that occurs on that Contract Anniversary before we process any transactions. We then process any transactions we received on that Contract Anniversary (such as additional Purchase Payments, withdrawals, and Partial Annuitizations) in the same way that we do on each Business Day other than a Contract Anniversary. Beginning with the Contract Anniversary that occurs on or after the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual), we calculate the MAV in the same way that we do on each Business Day other than a Contract Anniversary. Any traditional Partial Annuitizations or withdrawals you take may reduce the 7%AIA or the MAV by more than the amount annuitized or withdrawn. If the Contract Value at the time of annuitization or withdrawal is less than the 7%AIA (or MAV as appropriate), we deduct more than the amount annuitized or withdrawn from the 7%AIA (or MAV). The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 25 If you exercise GPWB and select the 5% payment option, the PB Value only increases after you begin receiving GPWB Payments as a result of any step ups. If you exercise GPWB and select the 10% payment option, the PB Value stops increasing on the date you begin receiving GPWB Payments. In addition, if you exercise GPWB, the PB Value decreases: · on a dollar for dollar basis for withdrawals (GPWB Payments and Excess Withdrawals) that do not exceed the GPWB Maximum; and · proportionately by the percentage of any Contract Value taken as awithdrawal (including both GPWB Payments and Excess Withdrawals), including any withdrawal charge, for each withdrawal you take that exceeds the GPWB Maximum. Please see Appendix B for examples of the calculations of the PB Value. Step Ups Under GPWB With the 5% Payment Option Step ups are not available under the 10% payment option and are not available once the older Owner reaches age91. On every third Contract Anniversary after you exercise GPWB, if you elect the 5% payment option, we automatically step up the PB Value to equal the Contract Value, if that amount is greater than the PB Value. Step ups continue to happen automatically until the earliest of: a) the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Contract is owned by a non-individual), or b) the PB Value is zero. If we step up the PB Value, we also step up the GPWB Maximum to equal 5% of the increased PB Value if that amount is greater than the current GPWB Maximum. However, we do not also automatically step up the GPWB Payment. If we increase the GPWB Maximum, you can request to increase the amount of next year’s GPWB Payments by submitting a written request to our Service Center. (For more information, please see the discussion of “GPWB Payments” later in this section.) Step ups increase the total amount available to you under GPWB. When the amount available to you is increased by a step up, the length of time over which you can receive GPWB Payments also increases, unless you elect to increase your GPWB Payments. Step ups may or may not increase the GPWB Maximum, as demonstrated in Appendix C – GPWB Under PRIME Plus Benefit. Appendix C contains examples showing the effect of the step up available under the 5% payment option and the effect of an Excess Withdrawal on GPWB Payments. USING PRIME PLUS BENEFIT GPWB guarantees a minimum amount of income in the form of partial withdrawals (GPWB Payments) during the Accumulation Phase. In addition, if you select the 5% GPWB Payment option, we increase (step up) the total amount of money you can withdraw (the PB Value) on every third Contract Anniversary after you exercise GPWB and before the older Owner’s 91st birthday to “lock in” any gains that are present in the remaining Contract Value as long as there is PB Value remaining in the Contract. GMIB guarantees a minimum amount of fixed income in the form of Annuity Payments (GMIB Payments) during the Annuity Phase. Depending on the Annuity Option you select, GMIB can provide guaranteed lifetime income, but if the Annuitant(s) die shortly after the Income Date, the Payee may receive less than your investment in the Contract. GPWB and GMIB do not create Contract Value or guarantee the performance of any Investment Option. Be sure to discuss with your Financial Professional if GPWB and GMIB are appropriate for your situation. You must hold your Contract for seven complete Contract Years after the date PRIME Plus Benefit is added to your Contract, or after the date of any 7%AIA reset, before you can exercise GPWB or GMIB and you can only exercise GPWB or GMIB within 30 days following a Contract Anniversary. You cannot exercise GPWB or GMIB before the expiration of the seven-year waiting period. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 26 If you exercise GPWB: · You can no longer remove PRIME Plus Benefit from the Contract. · You can no longer make additional Purchase Payments to the Contract and the automatic investment plan (AIP) is no longer available to you. If you are participating in AIP, your participation ends. · Partial Annuitizations are no longer available. · The additional M&E charge for PRIME Plus Benefit continues until both GPWB and GMIB end. · If you have Enhanced GMDB or Earnings Protection GMDB, the additional M&E charge for GMDB continues as long as the Enhanced GMDB value or the Earnings Protection GMDB value is greater than zero. · The partial withdrawal privilege is no longer available to you; however, you can still take GPWB Payments and Excess Withdrawals up to the annual GPWB Maximum without a withdrawal charge. · The systematic withdrawal and minimum distribution programs are no longer available to you and if you are participating in these programs, your participation ends. · The Contract Value continues to fluctuate as a result of market performance, and decreases on a dollar for dollar basis with each GPWB Payment and any Excess Withdrawals. · The GMDB value no longer increases, and each GPWB Payment and any Excess Withdrawals reduces the GMDB value proportionately by the percentage of Contract Value withdrawn. · The PB Value no longer increases if you elect the 10% payment option and 7%AIA resets are no longer available. · If you select the 5% payment option, the PB Value may increase (step up) on every third Contract Anniversary after you exercise GPWB and before the older Owner’s 91st birthday as long as there is PB Value. If we step up the PB Value we may also step up the GPWB Maximum. · Each withdrawal (GPWB Payment and/or Excess Withdrawal) reduces the PB Value as follows: – withdrawals taken during the Contract Year that do not exceed the GPWB Maximum reduce the PB Value on a dollar for dollar basis, and – withdrawals taken during the Contract Year that do exceed the GPWB Maximum reduce the PB Value proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge). · Withdrawals (GPWB Payments and/or Excess Withdrawals) that do not exceed the annual GPWB Maximum do not reduce the Withdrawal Charge Basis, but withdrawals that exceed the annual GPWB Maximum (including GPWB Payments) may be subject to a withdrawal charge and reduces the Withdrawal Charge Basis, as set out in section 7, Expenses – Withdrawal Charge. Excess Withdrawals do not affect the GPWB Payment amount or frequency, but they may decrease the time over which you receive GPWB Payments. If you exercise GMIB under a Full Annuitization: · You can no longer remove PRIME Plus Benefit from the Contract and 7%AIA resets are no longer available. · The Accumulation Phase ends and the Annuity Phase begins. · The portion of the Contract that you apply to GMIB is no longer subject to the Separate Account annual expense, but any portion of the Contract that has been applied to variable Traditional Annuity Payments continues to be subject to a 1.50% Separate Account annual expense. · If you have not exercised GPWB, it is no longer available to you, and you cannot make additional Purchase Payments to the Contract. · If you exercised GPWB, GPWB Payments stop and GPWB ends. · GMDB ends. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 27 If you exercise GMIB under a Partial Annuitization*: · You can no longer remove PRIME Plus Benefit from the Contract and 7%AIA resets are no longer available. · The Annuity Phase begins and the Accumulation Phase continues. · The portion of the Contract that you apply to GMIB is no longer subject to the Separate Account annual expense, but any portion of the Contract that is in the Accumulation Phase or that has been applied to variable Traditional Annuity Payments continue to be subject to the appropriate Separate Account annual expense. · GPWB continues to be available to you. · If any portion of the Contract is still in the Accumulation Phase, you may be able to make additional Purchase Payments to the Contract, but you cannot make additional Purchase Payments to any portion of the Contract that is in the Annuity Phase. · The Partial Annuitization reduces each Purchase Payment, the Contract Value and GMDB value proportionately by the percentage of PB Value you apply to GMIB. · GMIB Payments do not affect the Contract Value available under the portion of the Contract that is in the Accumulation Phase. * Not available after you exercise GPWB, or if the PB Value is less than the Contract Value. In addition, if you exercise GPWB after taking a GMIB Partial Annuitization, all payments (GMIB Payments and GPWB Payments) are treated as withdrawals and not annuity payments for tax purposes. However, once the entire Contract Value has been applied to Annuity Payments, we intend to treat all Annuity Payments we make after that as annuity payments (and not withdrawals) for tax purposes. Under PRIME Plus Benefit, the Owner controls: · when to exercise a benefit, · which benefit(s) to exercise, · the amount of the GPWB Payment (subject to the GPWB Maximum) and Excess Withdrawals from the portion of the Contract that is in the Accumulation Phase,* · the frequency of GPWB Payments,* and · whether to stop or restart GPWB Payments on an annual basis. * Owners do not have this flexibility under GMIB. GPWB PAYMENTS In order to begin receiving GPWB Payments, you must submit a GPWB Payment election form to our Service Center after the expiration of the seven-year waiting period and within 30 days following a Contract Anniversary. GPWB Payments do not begin until your request has been received at our Service Center and determined to be in good order. If you exercise GPWB, we ask you to select either the 5% payment option or the 10% payment option. Once you select a payment option, you cannot change it. The payment option you select determines the GPWB Maximum, the PB Value and whether or not you receive an automatic increase or “step up” feature. The GPWB Maximum is the largest annual GPWB Payment that is available to you each Contract Year. Under the 5% payment option the GPWB Maximum is 5% of the PB Value each year, and under the 10% payment option it is 10% of the PB Value each year. Under the 5% payment option, the PB Value is the greater of the MAV, 7% AIA, or the Contract Value. Under the 10% payment option, the PB Value is the greater of the MAV or Contract Value. The 5% payment option contains an automatic step up* feature. Step ups are not available under the 10% payment option. * See the discussion of “Step Ups Under GPWB with the 5% Payment Option” earlier in this section. If you exercise GPWB, we also ask you to select the amount of the annual GPWB Payment you would like to receive subject to the GPWB Maximum. You cannot request GPWB Payments that would exceed the GPWB Maximum in a given Contract Year. Because GPWB Payments are non-cumulative, if you elect to receive less than the GPWB Maximum in a given year, it does not carry over to the next Contract Year. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 28 If you request an Excess Withdrawal while you are receiving GPWB Payments and the amount you request plus your GPWB Payments exceeds the annual GPWB Maximum, the amount that exceeds the GPWB Maximum is subject to any applicable withdrawal charge* and reduces: · the Withdrawal Charge Basis,** · the Contract Value, · the PB Value (which determines the amount available for future GPWB Payments and/or future GMIB Payments), and · the GMDB value. * Amounts paid as part of a required minimum distribution are never subject to a withdrawal charge. ** GPWB Payments and Excess Withdrawals that do not exceed the annual GPWB Maximum do not reduce the Withdrawal Charge Basis. Excess Withdrawals do not affect the GPWB Payment amount or frequency, but they may decrease the time over which you receive GPWB Payments. If you take no Excess Withdrawals while GPWB is in effect, we would pay the PB Value to you: · within ten years if you elect the 10% payment option and take the maximum allowable payment each year, or · within 20 years if you elect the 5% payment option and take the maximum allowable payment each year (assuming no step ups). You can elect to receive GPWB Payments on an annual, semi-annual, quarterly, or monthly basis. If the scheduled GPWB Payment date does not fall on a Business Day, we make payment to you on the next Business Day. Each GPWB Payment is be equal to the annual GPWB Payment divided by the number of payments you elected to receive during the Contract Year, until the PB Value is less than the GPWB Payment amount. Once the PB Value is less than the GPWB Payment amount, you receive one last GPWB Payment that is equal to the remaining PB Value. The initial GPWB Payment must be at least $100. If we are unable to structure the initial GPWB Payment so that it is at least $100, GPWB is not available and we contact you to discuss alternate arrangements. Once each Contract Year, you can elect to: · change the frequency of next year’s GPWB Payments, · change the amount of next year’s GPWB Payment subject to the GPWB Maximum, or · stop GPWB Payments for the next GPWB Year. You must provide notice of any of these requested changes to GPWB Payments to our Service Center at least 30 days before a Contract Anniversary. We make any change on the Contract Anniversary and the change remains in effect for the entire following Contract Year. The following changes are available at any time and are effective when we receive your request in good order at our Service Center. · Stop GPWB Payments completely and have us make GMIB Payments under a Full Annuitization based on the entire remaining PB Value. · Stop GPWB Payments completely and take an Excess Withdrawal of the entire Contract Value (less any withdrawal charge). · Stop GPWB Payments completely and have us make Traditional Annuity Payments under a Full Annuitization based on the entire Contract Value. In addition, if you request an Excess Withdrawal while you are receiving GPWB Payments you can instruct us to stop GPWB Payments that are due for the remainder of the Contract Year at the time you request the Excess Withdrawal. We deduct each GPWB Payment proportionately from the Investment Choices. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 29 You can continue to receive GPWB Payments until the PB Value is exhausted or GPWB ends, even if you have no remaining Contract Value. If there is Contract Value remaining after you exhaust the PB Value, you can elect to either: · receive a lump sum payment of the entire remaining Contract Value (less any withdrawal charges), the Accumulation Phase of the Contract ends, and the Contract ends+; or · request Traditional Annuity Payments under a Full Annuitization based on the entire remaining Contract Value. We send you notice at least 30 days before the last GPWB Payment date to ask for your instructions. If we do not receive any instructions from you by the date we make the last GPWB Payment, we pay you the entire remaining Contract Value (less any withdrawal charges) in a lump sum, the Accumulation Phase ends, and the Contract ends+. + If you took a Partial Annuitization, those portions of the Contract continue and we continue to make Annuity Payments as provided for in the selected Annuity Option. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date. (For more information see section 3, The Annuity Phase.) Upon such a Full Annuitization, GPWB is no longer available and any GPWB Payments you were receiving stop. TAXATION OF GPWB PAYMENTS GPWB Payments are withdrawals and are treated as such for tax purposes. This means that for Non-Qualified Contracts, Contract gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. Purchase Payments are distributed after gains have been paid out and are generally considered to be a return of your investment and are not subject to income tax. For Qualified Contracts, the entire GPWB Payment is most likely subject to ordinary income tax. In addition, if any Owner is younger than age 59½, GPWB Payments may be subject to a 10% federal penalty tax. GPWB Payments are not subject to a withdrawal charge as long as you withdraw no more than your GPWB Maximum in any Contract Year. However, if you take an Excess Withdrawal and exceed your annual GPWB Maximum, the amount that exceeds the GPWB Maximum (including GPWB Payments) is subject to a withdrawal charge* based on the date of Purchase Payment receipt and reduces the Withdrawal Charge Basis, as indicated in section 7, Expenses – Withdrawal Charge. * Amounts paid as part of a required minimum distribution are never subject to a withdrawal charge. WHEN GPWB ENDS GPWB ends upon the earliest of the following. · When PRIME Plus Benefit ends. · The Business Day you take an Excess Withdrawal of the entire Contract Value. · The Business Day that the PB Value and Contract Value are both zero. · The Business Day before the Income Date that you take a Full Annuitization. · When the Contract ends. · The death of any Owner (unless the deceased Owner’s spouse continues the Contract as the new Owner). GMIB PAYMENTS The annuity income protection provided by GMIB applies only under the following circumstances. · Your Income Date must be within 30 days following a Contract Anniversary beginning seven Contract Years after the date PRIME Plus Benefit is added to your Contract, or seven Contract Years after the date of any 7%AIA reset. · GMIB Payments can only be made as fixed payments, regardless of the Annuity Option* you select. · Annuity Option 6* is only available if the PB Value is the MAV and the duration of the period certain must be at least ten years. · If the PB Value is the 7%AIA, your available Annuity Options* are restricted to Annuity Option 2 or 4 and the duration of the period certain must be at least ten years. · We base all GMIB Payments on an interest rate of 1% per year. * For more information see section 3, The Annuity Phase – Annuity Options. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 30 In order to begin receiving GMIB Payments, you must submit an income option election form to our Service Center after the expiration of the seven-year waiting period and within 30 days following a Contract Anniversary. GMIB Payments begin after your request has been received at our Service Center and is determined to be in good order. We make GMIB Payments to you beginning on the 30th day after your Contract Anniversary. If the scheduled GMIB Payment date does not fall on a Business Day, we make payment to you on the next Business Day. Under GMIB you can take either a Full Annuitization, or before you exercise GPWB, you can take Partial Annuitization(s) if the PB Value is greater than the Contract Value. Any GMIB Partial Annuitization reduces the Contract Value and GMDB value proportionately by the percentage of PB Value you apply to GMIB. If you take a Partial Annuitization you cannot: · transfer any amounts you allocated to GMIB Payments back to any portion of the Contract that is in the Accumulation Phase; · transfer amounts from one Annuity Payment stream to another; or · allocate additional PB Value (or Contract Value) to an existing stream of Annuity Payments. You can elect to receive GMIB Payments on an annual, semi-annual, quarterly, or monthly basis. Each GMIB Payment is equal to the annual GMIB Payment divided by the number of payments you elected to receive during the Contract Year. If the scheduled GMIB Payment date does not fall on a Business Day, we make payment to you on the next Business Day. AMOUNT USED TO CALCULATE GMIB PAYMENTS GMIB guarantees that the GMIB Payments are equal to the guaranteed fixed payout rates applied to the PB Value. There may be situations where the PB Value is greater than the Contract Value, but the GMIB Payments are less than fixed Traditional Annuity Payments based on the Contract Value. This may occur because the guaranteed fixed payout rates available with GMIB may be less than the current fixed payout rates that are otherwise available under Traditional Annuity Payments. We base your Annuity Payments on whichever amount (PB Value or Contract Value) produces the greater payment. However, if we use the Contract Value and the current fixed payout rates to calculate Traditional Annuity Payments, you incur higher Contract expenses without receiving any explicit benefit from GMIB. While the 7%AIA may be larger than the MAV, it may produce a lower GMIB Payment because under the 7%AIA you have fewer available Annuity Options. If the GMIB Payment available under the 7%AIA would always be less than the GMIB Payment available under the MAV, we base GMIB Payments on the amount that produces the largest payment. However, it is possible that the GMIB Payments under the 7%AIA may be more or less than the GMIB Payments available under the MAV depending on the Annuity Option you select. In these instances, we allow you to select the amount we use to calculate GMIB Payments and the Annuity Option that you feel is most appropriate. TAXATION OF GMIB PAYMENTS If you take a GMIB Partial Annuitization, GMIB Payments are treated as withdrawals and not annuity payments for tax purposes. This means that for tax purposes, any Contract earnings in the entire Contract are considered to be distributed before Purchase Payments and may be subject to ordinary income tax and a 10% federal penalty tax. For Non-Qualified Contracts, gains are generally subject to ordinary income tax and Purchase Payments are not. For Qualified Contracts, the entire GMIB Payment under a Partial Annuitization is most likely subject to ordinary income taxes. For more information on Partial Annuitizations, please see section 3, The Annuity Phase – Partial Annuitization. If you take a Full Annuitization under GMIB, GMIB Payments should be treated as annuity payments for tax purposes. If you take a GMIB Partial Annuitization, GMIB Payments should be treated as annuity payments (and not withdrawals) for tax purposes only after the Income Date on which you have applied the entire remaining Contract Value to Annuity Payments under GMIB and/or Traditional Annuity Payments, that is, the Income Date after the Contract has been fully annuitized. For Non-Qualified Contracts that have been fully annuitized, a portion of each payment may be treated as gains that are subject to tax as ordinary income, and the remaining portion of the payment is considered to be a return of your investment and is not subject to income tax. Once we have paid out all of your Purchase Payments, however, the full amount of each GMIB Payment is subject to tax as ordinary income. For Qualified Contracts, the entire GMIB Payment is most likely subject to tax as ordinary income. Once you apply the entire Contract Value to Annuity Payments, GMIB Payments generally are not subject to the 10% federal penalty tax. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 31 WHEN GMIB ENDS If you have not exercised GMIB, it ends upon the earliest of the following. · When PRIME Plus Benefit ends. · The Business Day that the PB Value and Contract Value are both zero. · The Business Day before the Income Date you take a Full Annuitization and request Traditional Annuity Payments. · When the Contract ends. · The death of any Owner (unless the deceased Owner’s spouse continues the Contract as the new Owner). If you exercise GMIB, each portion of the Contract that you apply to GMIB Payments ends upon the earliest of the following. · Under Annuity Options 1 and 3, the death of the last surviving Annuitant. · Under Annuity Options 2 and 4, the death of the last surviving Annuitant and expiration of the guaranteed period.* · Under Annuity Option 5, the death of the Annuitant and payment of any lump sum refund. · Under Annuity Option 6, the expiration of the specified period certain. · When PRIME Plus Benefit ends. · When the Contract ends. * If we make a lump sum payment of the remaining guaranteed GMIB Payments at the death of the last surviving Annuitant, this portion of the Contract ends upon payment of the lump sum. REQUIRED MINIMUM DISTRIBUTIONS (RMDs) UNDER QUALIFIED CONTRACTS WITH PRIME PLUS BENEFIT GMIB and GPWB under PRIME Plus Benefit may have limited usefulness if you purchased a Qualified Contract that is subject to a RMD. If your Contract includes PRIME Plus Benefit and you do not exercise GMIB on or before the date RMD payments must begin under a qualified plan, the Owner or Beneficiary may not be able to exercise GMIB due to the restrictions imposed by the minimum distribution requirements. You should consider whether GMIB is appropriate for your situation if you plan to exercise GMIB after your RMD beginning date. You also cannot participate in the minimum distribution program available under this Contract if you elect to receive GPWB Payments. If you exercise GPWB, we ask you to select either the 5% payment option or the 10% payment option. Once you select a payment option, you cannot change it. Therefore, under a Qualified Contract that is subject to RMDs, you may not be able to adjust your GPWB Payment to meet your required minimum distribution needs. If you own a Qualified Contract that is subject to RMDs and your RMD payment is greater than the GPWB Maximum, you cannot meet your RMD needs without taking Excess Withdrawals. In addition, RMD payments reduce your PB Value. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 32 5. INVESTMENT OPTIONS The Contract offers the Investment Options listed in the following table. Each Investment Option has its own investment objective. In the future, we may add, eliminate or substitute Investment Options. Depending on market conditions, you can gain or lose value by investing in the Investment Options. You should read the Investment Options’ prospectuses carefully. The Investment Options invest in different types of securities and follow varying investment strategies. There are potential risks associated with each of these types of securities and investment strategies. For example, an Investment Option’s performance may be affected by risks specific to certain types of investments, such as foreign securities, derivative investments, non-investment grade debt securities, initial public offerings (IPOs) or companies with relatively small market capitalizations. IPOs and other investment techniques may have a magnified performance impact on an Investment Option with a small asset base. An Investment Option may not experience similar performance as its assets grow. The operation of the Investment Options and the various risks associated with the Investment Options are described in the Investment Options’ prospectuses. To obtain a current prospectus for any of the Investment Options, contact your Financial Professional or call us at the toll free telephone number listed at the back of this prospectus. Certain Investment Options issue two or more classes of shares and certain share classes may have Rule 12b-1 fees. For more information about share classes, see the Investment Options’ prospectuses. Currently, the Investment Options are not publicly traded mutual funds. They are available only as investment options in variable annuity contracts or variable life insurance policies issued by life insurance companies or in some cases, through participation in certain qualified pension or retirement plans. The names, investment objectives and policies of certain Investment Options may be similar to the names, investment objectives and policies of other portfolios that the same investment advisers manage. Although the names, objectives and policies may be similar, the investment results of the Investment Options may be higher or lower than the results of such portfolios. The investment advisers cannot guarantee, and make no representation, that the investment results of similar funds will be comparable even though the Investment Options have the same names, investment advisers, objectives and policies. Each of the Investment Options offered by the Allianz Variable Insurance Products Fund of Funds Trust (Allianz VIP Fund of Funds Trust), is a “fund of funds” and diversifies its assets by investing primarily in the shares of several other affiliated mutual funds. The underlying funds may pay 12b-1 fees to the distributor of the Contracts, our affiliate, Allianz Life Financial Services, LLC, for distribution and/or administrative services. The underlying funds do not pay service fees or 12b-1 fees to the Allianz VIP Fund of Funds Trust and the Allianz VIP Fund of Funds Trust does not charge service fees or 12b-1 fees. The underlying funds of the Allianz VIP Fund of Funds Trust or their advisers may pay service fees to us and our affiliates for providing customer service and other administrative services to Contract Owners. The amount of such service fees may vary depending on the underlying fund. We offer other variable annuity contracts that may invest in the same Investment Options. These contracts may have different charges and may offer different benefits more appropriate to your needs. For more information about these contracts, please contact our Service Center. The following advisers and subadvisers are affiliated with us: Allianz Investment Management LLC and Pacific Investment Management Company LLC. The following is a list of the Investment Options available under the Contract, the investment advisers and subadvisers for each Investment Option, the investment objectives for each Investment Option, and the primary investments of each Investment Option. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 33 INVESTMENT OPTIONS Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) ALLIANZ FUND OF FUNDS Managed by Allianz Investment Management LLC AZL Balanced Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 40% to 60% of assets in the underlying equity index funds and 40% to 60% in the underlying bond index fund. AZL Fusion Balanced Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Allocation among the underlying investments, to achieve a range generally from 40% to 60% of assets in equity funds and approximately 40% to 60% invested in fixed income funds. AZL Fusion Conservative Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Allocation among the underlying investments, to achieve a range generally from 25% to 45% of assets in equity funds and approximately 55% to 75% invested in fixed income funds. AZL Fusion Moderate Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 55% to 75% of assets in equity funds and approximately 25% to 45% invested in fixed income funds. AZL Growth Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 65% to 85% of assets in the underlying equity index funds and 15% to 35% in the underlying bond index fund. BLACKROCK Managed by Allianz Investment Management LLC/BlackRock Institutional Management Corporation AZL Money Market Fund Cash Equivalent Current income consistent with stability of principal Invests in a broad range of short-term, high quality U.S. dollar-denominated money market instruments, including government, U.S. and foreign bank, commercial and other obligations. During extended periods of low interest rates, and due in part to contract fees and expenses, the yield of the AZL Money Market Fund may also become extremely low and possibly negative. Managed by BlackRock Advisors, LLC/BlackRock Investment Management, LLC and BlackRock International Limited BlackRock Global Allocation V.I. Fund Specialty High total investment return Invests in both equity and debt securities, including money market securities, of issuers located around the world. Seeks diversification across markets, industries, and issuers. May invest in securities of companies of any market capitalization and in REITs. FIDELITY Managed by Strategic Advisers, Inc. Fidelity VIP FundsManager 50% Portfolio Model Portfolio (Fund of Funds) High total return Invests in a combination of underlying Fidelity retail and variable insurance products funds using a target allocation of approximately 35% domestic equity funds, 15% international equity funds, 40% fixed income funds and 10% money market funds, to achieve portfolio characteristics similar to the VIP FundsManager 50% Composite Index. Fidelity VIP FundsManager 60% Portfolio Model Portfolio (Fund of Funds) High total return Invests in a combination of underlying Fidelity retail and variable insurance products funds using a target allocation of approximately 42% domestic equity funds, 18% international equity funds, 35% fixed income funds and 5% money market funds, to achieve portfolio characteristics similar to the VIP FundsManager 60% Composite Index. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 34 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) FRANKLIN TEMPLETON Managed by Allianz Investment Management LLC/Franklin Mutual Advisers, LLC, Templeton Global Advisors Limited, and Franklin Advisers, Inc. AZL Franklin Templeton Founding Strategy Plus Fund Specialty Long-term capital appreciation, with income as a secondary goal Invests in a combination of subportfolios or strategies, each of which is managed by an asset manager that is part of Franklin Templeton. The strategies invest primarily in U.S. and foreign equity and fixed income securities. Managed by Franklin Advisers, Inc. Franklin High Income Securities Fund High-Yield Bonds High current income with capital appreciation as a secondary goal Invests primarily to predominantly in high yield, lower-rated debt securities (“junk bonds”) and preferred stocks. Franklin Income Securities Fund Specialty Maximize income while maintaining prospects for capital appreciation Normally invests in debt and equity securities. Franklin U.S. Government Fund Intermediate-Term Bonds Income At least 80% of its net assets in U.S. government securities. Templeton Global Bond Securities Fund Intermediate-Term Bonds High current income, consisent with preservation of capital, with capital appreciation as a secondary consideration Normally invests at least 80% of its net assets in bonds, which include debt securities of any maturity, such as bonds, notes, bills and debentures. GATEWAY Managed by Allianz Investment Management LLC/Gateway Investment Advisors, LLC AZL Gateway Fund Specialty Capture equity market investment returns, while exposing investors to less risk than other equity investments Normally invests in a broadly diversified portfolio of common stocks, while also selling index call options and purchasing index put options. May invest in companies with small, medium or large market capitalizations and in foreign securities traded in U.S. markets. INVESCO Managed by Allianz Investment Management LLC/Invesco Advisers, Inc. AZL Invesco Equity and Income Fund Specialty Highest possible income consistent with safety of principal. Secondary objective of long-term growth of capital Invests at least 65% of its total assets in income-producing equity securities and also invests in investment grade quality debt securities. May invest up to 25% ot total assets in foreign securities, including emerging market securities. PIMCO Managed by Pacific Investment Management Company LLC PIMCO VIT All Asset Portfolio Specialty (Fund of Funds) Maximum real return consistent with preservation of real capital and prudent investment management Invests substantially all of its assets in institutional class shares of the underlying PIMCO Funds. PIMCO VIT Emerging Markets Bond Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers that economically are tied to emerging markets countries. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 35 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) Managed by Pacific Investment Management Company LLC PIMCO VIT Global Advantage Strategy Bond Portfolio Intermediate-Term Bonds Total return, which exceeds that of its benchmarks, consistent with prudent investment management At least 80% of its assets in fixed income instruments that are economically tied to at least three countries (one of which may be the United States), which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. PIMCO VIT Global Bond Portfolio (Unhedged) Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers in at least three countries (one of which may be the U.S.), which may be represented by forwards or derivatives. May invest, without limitation, in securities economically tied to emerging market countries. PIMCO VIT Global Multi-Asset Portfolio Specialty Total return which exceeds a blend of 60% MSCI World Index/40% Barclays Capital U.S. Aggregate Index Invests in a combination of affiliated and unaffiliated funds, fixed income instruments, equity securities, forwards and derivatives. Typically invests 20% to 80% of total assets in equity-related investments. PIMCO VIT High Yield Portfolio High-Yield Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of assets in a diversified portfolio of high-yield securities (“junk bonds”) rated below investment grade, but at least Caa by Moody’s or equivalently rated by S&P or Fitch. May invest up to 20% of total asets in securities denominated in foreign currencies. PIMCO VIT Real Return Portfolio Intermediate-Term Bonds Maximum real return, consistent with preservation of real capital and prudent investment management At least 80% of its net assets in inflation-indexed bonds of varying maturities issued by the U.S. and non-U.S. governments, their agencies or instrumentalities and corporations. PIMCO VIT Total Return Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 65% of total assets in a diversified portfolio of fixed income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. PIMCO VIT Unconstrained Bond Portfolio Specialty Maximum long-term return, consistent with preservation of capital and prudent investment management At least 80% of its assets in a diversified portfolio of fixed income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. Shares of the Investment Options may be offered in connection with certain variable annuity contracts and variable life insurance policies of various insurance companies that may or may not be affiliated with us. Certain Investment Options may also be sold directly to pension and retirement plans that qualify under Section 401 of the Internal Revenue Code. As a result, a material conflict of interest may arise between insurance companies, owners of different types of contracts and retirement plans or their participants. Each Investment Option’s Board of Directors monitor for the existence of any material conflicts, and determine what action, if any, should be taken. We may enter into certain arrangements under which we, or our affiliate Allianz Life Financial Services, LLC, the principal underwriter for the Contracts, are compensated by the Investment Options’ advisers, distributors and/or affiliates for the administrative services and benefits that we provide to the Investment Options. The amount of the compensation usually is based on the aggregate assets of the Investment Options or other investment portfolios that are attributable to contracts that we issue or administer. Some advisers may pay us more or less than others. The maximum fee that we currently receive is at the annual rate of 0.50% of the average aggregate amount invested by us in the Investment Options. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 36 In addition, our affiliate Allianz Life Financial Services, LLC, may receive Rule 12b-1 fees deducted from certain Investment Option assets attributable to the Contract for providing distribution and support services to some Investment Options. Because 12b-1 fees are paid out of an Investment Option’s assets on an ongoing basis, over time they increase the cost of an investment in the Investment Option. SUBSTITUTION AND LIMITATION ON FURTHER INVESTMENTS We may substitute another Investment Option for one of your selected Investment Options, for any reason in our sole discretion. To the extent required by the Investment Company Act of 1940 or other applicable law, we do not substitute any shares without SEC approval and providing you notice. We may make substitutions with respect to your existing allocations, future Purchase Payment allocations, or both. New or substitute Investment Options may have different fees and expenses, and their availability may be limited to certain purchaser classes. We may limit further Investment Option allocations if marketing, tax or investment considerations warrant, or for any reason in our sole discretion. We may also close Investment Options to additional allocations. The fund companies that sell Investment Option shares to us, pursuant to participation agreements, may end those agreements and discontinue offering us their shares. TRANSFERS BETWEEN INVESTMENT OPTIONS Contracts with PRIME Plus Benefit are subject to Investment Option transfer restrictions if these Contracts exceed certain limits on volatility or risk. For more information, see section 4, Protected Retirement Income Made Easy:PRIME Plus Benefit. You can make transfers among the Investment Choices, subject to certain restrictions. Currently there is no maximum limit on the number of transfers we allow, but we may change this in the future. Transfers may be subject to a transfer fee. For more information, see section 7, Expenses – Transfer Fee. The following applies to any transfer. · The minimum amount that you can transfer is $1,000 ($500 in New Jersey) or the entire amount in the Investment Choice, if less. We waive this requirement if the transfer is made under the dollar cost averaging or flexible rebalancing programs or the allocation and transfer restrictions for PRIME Plus Benefit. · Your request for a transfer must clearly state: – which Investment Choices are involved in the transfer; and – how much you wish to transfer. · After the Income Date, you cannot make a transfer from a fixed Annuity Payment stream to a variable Annuity Payment stream. · After the Income Date, you can make a transfer from a variable Annuity Payment stream to establish a new fixed Annuity Payment stream. · Your right to make transfers is subject to the Excessive Trading and Market Timing policy discussed later in this section. · Transfer instructions apply equally to the accumulation and annuitization portions of the Contract. You cannot make transfers selectively within different portions of the Contract. · Transfers of Contract Value between Investment Options do not change the allocation instructions for any future Purchase Payments. When you make a transfer request, we process the request based on the Accumulation Unit values and/or Annuity Unit values next determined after receipt of the request in Good Order at our Service Center. The Accumulation Unit values and Annuity Unit values are normally determined at the end of each Business Day and any transfer request received at or after the end of the current Business Day receives the next Business Day’s Accumulation Unit values and/or Annuity Unit values. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 37 Electronic Transfers You can currently request transfers by telephone, fax, or by website at http:// www.allianzlife.com. We do not currently accept transfer instructions from you through any other form of electronic communication. Unless you instruct us not to, we accept transfer instructions from any Owner. We may also allow you to authorize someone else to request transfers on your behalf. We use reasonable procedures to confirm that electronic instructions given to us are genuine. If we do not use such procedures, we may be liable for any losses due to unauthorized or fraudulent instructions. We record all telephone instructions and log all website instructions. We reserve the right to deny any transfer request and to discontinue or modify our electronic transfer privileges at any time and for any reason. When you make an electronic transfer request, we process the request based on the Accumulation Unit values next determined after receipt of the request at our Service Center. If a Service Center representative does not receive your transfer request before the end of the current Business Day, even if due to our delay in answering your call or a delay caused by our electronic systems, you receive the next Business Day’s Accumulation Unit values. Please note that telephone, fax and/or the website may not always be available. Any electronic system, whether it is ours, yours, your service provider’s, or your Financial Professional’s, can experience outages or slowdowns for a variety of reasons, which may delay or prevent our processing of your request or allocation instruction change. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability. If you are experiencing problems, you should submit your transfer request in writing to our Service Center. By authorizing electronic transfers, you authorize us to accept and act upon such instructions for your Contract. There are risks associated with electronic transactions that do not occur if you submit a written request. Anyone authorizing or making such requests bears those risks. You should protect your website password, because the website is available to anyone who provides your password; we cannot verify that the person providing electronic transfer instructions via the website is you or is authorized by you. EXCESSIVE TRADING AND MARKET TIMING We may restrict or modify your right to make transfers to prevent any use that we consider to be part of a market timing program. Frequent transfers, programmed transfers, transfers into and then out of an Investment Option in a short period of time, and transfers of large amounts at one time (collectively referred to as “potentially disruptive trading”) may have harmful effects for other Owners, Annuitants and Beneficiaries. These risks and harmful effects include the following. · Dilution of the interests of long-term investors in an Investment Option, if market timers or others transfer into an Investment Option at prices that are below their true value, or transfer out at prices above their true value. · An adverse effect on portfolio management, such as causing an Investment Option to maintain a higher level of cash or causing an Investment Option to liquidate investments prematurely. · Increased brokerage and administrative expenses. We attempt to protect our Owners and the Investment Options from potentially disruptive trading through our excessive trading and market timing policies and procedures. Under these policies and procedures, we could modify your transfer privileges for some or all of the Investment Options. Unless prohibited by your Contract or applicable state law, we may: · Limit transfer frequency (for example, prohibit more than one transfer a week, or more than two a month, etc.). · Restrict the transfer method (for example, requiring all transfers be sent by first class U.S. mail and rescinding electronic transfer privileges). · Require a minimum time period between each transfer into or out of the same Investment Option. Our current policy, which is subject to change without notice, prohibits “round trips” within 14 calendar days. We do not include transfers into and/or out of the following Investment Options when available in your Contract: any fixed option, the AZL Money Market Fund, and Investment Options offered through the Allianz Variable Insurance Products Fund of Funds Trust. Round trips are transfers into and back out of the same Investment Option, or transfers out of and back into the same Investment Option. · Refuse transfer requests made on your behalf by an asset allocation and/or market timing service. · Limit the dollar amount of any single Purchase Payment or transfer request to an Investment Option. · Impose redemption fees on short-term trading (or implement and administer an Investment Option’s redemption fees). · Prohibit transfers into specific Investment Options. · Impose other limitations or restrictions. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 38 We also reserve the right to reject any specific Purchase Payment allocation or transfer request from any person if in the investment adviser’s, subadviser’s or our judgment, an Investment Option may be unable to invest effectively in accordance with its investment objectives and policies. Currently, we attempt to deter disruptive trading as follows. If a transfer(s) is/are identified as potentially disruptive trading, we may (but are not required to) send a warning letter. If the conduct continues and we determine it constitutes disruptive trading, we also impose transfer restrictions. Transfer restrictions may include refusing electronic transfers and requiring all transfers be sent by first-class U.S. mail. We do not enter into agreements permitting market timing and would not permit activities determined to be disruptive trading to continue. We also reserve the right to impose transfer restrictions if we determine, in our sole discretion, that transfers disadvantage other Owners. We notify you in writing if we impose transfer restrictions on you. We do not include automatic transfers made under any of our programs or Contract features when applying our market timing policy. We adopted these policies and procedures as a preventative measure to protect all Owners from the potential effects of disruptive trading, while also abiding by your legitimate interest in diversifying your investment and making periodic asset re-allocations based on your personal situation or overall market conditions. We attempt to protect your interests in making legitimate transfers by providing reasonable and convenient transfer methods that do not harm other Owners. We may make exceptions when imposing transfer restrictions if we determine a transfer is appropriate, although it may technically violate our policies and procedures discussed here. In determining if a transfer is appropriate, we may, but are not required to, take into consideration its relative size, whether it was purely a defensive transfer into the AZL Money Market Fund, and whether it involved an error or similar event. We may also reinstate electronic transfer privileges after we revoke them, but we do not reinstate these privileges if we believe they might be used for future disruptive trading. We cannot guarantee the following. · Our monitoring will be 100% successful in detecting all potentially disruptive trading activity. · Revoking electronic transfer privileges will successfully deter all potentially disruptive trading. In addition, some of the Investment Options are available to other insurance companies and we do not know if they adopted policies and procedures to detect and deter potentially disruptive trading, or what their policies and procedures might be. Because we may not be completely successful at detecting and preventing market timing activities, and other insurance companies that offer the Investment Options may not have adopted adequate market timing procedures, there is some risk that market timing activity may occur and negatively affect other Owners. We may, without prior notice to any party, take whatever action we deem appropriate to comply with any state or federal regulatory requirement. In addition, purchase orders for an Investment Option’s shares are subject to acceptance by that Investment Option’s manager. We reserve the right to reject, without prior notice, any Investment Option transfer request or Purchase Payment if the purchase order is rejected by the investment manager. We have entered into agreements required under SEC Rule22c-2 (Rule22c-2 agreements) whereby, upon request by an underlying fund or its designee, we must provide information about you and your trading activities to the underlying fund or its designee. Under the terms of the Rule22c-2 agreements, we are required to: (1) provide details concerning every purchase, redemption, transfer, or exchange of Investment Options during a specified period; and (2) restrict your trading activity if the party receiving the information so requests. Under certain Rule 22c-2 agreements, if we fail to comply with a request to restrict trading activity, the underlying fund or its designee may refuse to accept buy orders from us until we comply. Investment Options may add or change policies designed to restrict market timing activities. For example, Investment Options may impose restrictions on transfers between Investment Options in an affiliated group if the investment adviser to one or more of the Investment Options determines that the person requesting the transfer has engaged, or is engaging in, market timing or other abusive trading activities. In addition, an Investment Option may impose a short-term trading fee on purchases and sales within a specified period. You should review the Investment Options’ prospectuses regarding any applicable transfer restrictions and the imposition of any fee to discourage short-term trading. The imposition of these restrictions would occur as a result of Investment Option restrictions and actions taken by the Investment Options’ managers. NOTE: This Contract is not designed for professional market timing organizations, other entities or persons using programmed, large, or frequent transfers, and we may restrict excessive or inappropriate transfer activity. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 39 We retain some discretion in determining what actions constitute potentially disruptive trading and in determining when and how to impose trading restrictions. Therefore, persons engaging in potentially disruptive trading may be subjected to some uncertainty as to when and how we apply trading restrictions, and persons not engaging in potentially disruptive trading may not know precisely what actions will be taken against a person engaging in potentially disruptive trading. For example, if we determine a person is engaging in potentially disruptive trading, we may revoke that person’s electronic transfer privileges and require all future requests to be sent by first class U.S. mail. In the alternative, if the disruptive trading affects only a single Investment Option, we may prohibit transfers into or Purchase Payment allocations to that Investment Option. We notify the person or entity making the potentially disruptive trade when we revoke any transfer privileges. The retention of some level of discretion by us may result in disparate treatment among persons engaging in potentially disruptive trading, and it is possible that some persons could experience adverse consequences if others are able to engage in potentially disruptive trading practices that have negative effects. DOLLAR COST AVERAGING (DCA) PROGRAM The dollar cost averaging (DCA) program allows you to systematically transfer a set amount of money each month or quarter from any one of the available Investment Choices to other Investment Options. The Investment Option you transfer from may not be the Investment Option you transfer to in this program. You cannot dollar cost average to a general account Investment Choice. The only general account Investment Choice that you can dollar cost average from is the DCA Fixed Option. By allocating amounts on a regularly scheduled basis, as opposed to allocating the total amount at one particular time, your Contract Value may be less susceptible to the impact of market fluctuations. However, dollar cost averaging does not directly result in a Contract Value gain or protect against a market loss. You may only participate in this program during the Accumulation Phase. There may be two DCA options available to you. Both options require a $1,500 minimum allocation. The first option is the DCA Fixed Option. It is only available for a period of either 6 or 12 months for additional Purchase Payments. Under the DCA Fixed Option, you receive a fixed interest rate guaranteed for the period by us. The DCA Fixed Option may not be available in your state. The second option is the Standard DCA Option. It requires participation for at least six months. Only the Investment Options are available with this option. All DCA transfers are made on the tenth of the month or the next Business Day if the tenth is not a Business Day. We must receive your DCA program form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these transfers, or your program participation does not begin until next month. You can elect either program by properly completing the DCA form provided by us. Your participation in the program ends when any of the following occurs. · The number of desired transfers has been made. · You do not have enough money in the Investment Choices to make the transfer (if less money is available, that amount is dollar cost averaged and the program ends). · You request to end the program (your request must be received at our Service Center by 4:00 p.m. Eastern Time on the Business Day immediately before the tenth to end that month). · your Contract ends. If you participate in the DCA program, there are no fees for the transfers made under this program and we do not currently count these transfers against the free transfers that we allow. We reserve the right to discontinue or modify the DCA program at any time and for any reason. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 40 FLEXIBLE REBALANCING You can choose to have us rebalance your account. Once your money has been invested, the performance of the Investment Options may cause your chosen allocation to shift. Flexible rebalancing is designed to help you maintain your specified allocation mix among the different Investment Options. The general account Investment Choices are not part of the flexible rebalancing program. You can direct us to automatically readjust your balance in the Investment Options on a quarterly, semi-annual or annual basis to return to your selected Investment Option allocations. Flexible rebalancing transfers are made on the 20th of the month or the previous Business Day if the 20th is not a Business Day. We must receive your flexible rebalancing program form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process this rebalancing, or you program does not begin until next month. If you participate in the flexible rebalancing program, there are no fees for the transfers made under this program and we do not currently count these transfers against any free transfers that we allow. We reserve the right to discontinue or modify the flexible rebalancing program at any time and for any reason. To end your participation in this program, your request must also be received at our Service Center by 4:00 p.m. Eastern Time on the Business Day immediately before the 20th to end that month. FINANCIAL ADVISERS – ASSET ALLOCATION PROGRAMS If you have an investment adviser and want to pay their fees from this Contract, you can submit a written request to our Service Center on a form satisfactory to us. If we approve your request, we withdraw the fee and pay it to your adviser. We treat this fee payment as a withdrawal. For tax purposes, withdrawals from Non-Qualified Contracts are considered to come from earnings first, not Purchase Payments. If any Owner is under age 59½ it may be subject to a 10% federal penalty tax. You should consult a tax adviser regarding the tax treatment of adviser fee payments. Your investment adviser acts on your behalf, not ours. We are not party to your advisory agreement or responsible for your adviser’s actions. We do not set your adviser’s fee or receive any part of it. Any adviser fee you pay is in addition to this Contract’s fees and expenses. You should ask your adviser about compensation they receive for this Contract. You can submit a written request to our Service Center on a form satisfactory to us to allow your adviser to make Investment Option transfers on your behalf. However, we reserve the right to review an adviser’s trading history before allowing him or her to make transfers. If, in our sole discretion, we believe the adviser's trading history indicates excessive trading, we can deny your request. If we approve it, your adviser is subject to the same trading restrictions that apply to Owners. We can deny or revoke trading authority in our sole discretion. VOTING PRIVILEGES We legally own the Investment Option shares. However, when an Investment Option holds a shareholder vote that affects your investment, we ask you to give us voting instructions. We then vote all of our shares, including any we own on our behalf, in proportion to those instructions. Because most Owners do not give us instructions and we vote shares proportionally, a small number of Owners may determine a vote’s outcome. If we determine we no longer need to get your voting instructions, we decide how to vote the shares. Only Owners have voting privileges. Annuitants, Beneficiaries, Payees and other persons have no voting privileges unless they are also Owners. We determine your voting interest in an Investment Option as follows. · You can cast votes based on the dollar value of Investment Option’s shares in your Contract’s subaccount. We calculate this value based on the number and value of accumulation/annuity units for your Contract on the record date. We count fractional votes. · We determine the number of shares you can vote. · You receive proxy materials, a voting instruction form, and periodic reports on your selected Investment Options. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 41 6. OUR GENERAL ACCOUNT Our general account holds all our assets other than our separate account assets. We own our general account assets and use them to support our insurance and annuity obligations, other than those funded by our separate accounts. These assets are subject to our general business operation liabilities, and may lose value. Subject to applicable law, we have sole investment discretion over our general account assets. We have not registered our general account as an investment company under the Investment Company Act of 1940, nor have we registered our general account interests under the Securities Act of 1933. As a result, the SEC has not reviewed our general account prospectus disclosures. Currently, we only offer a DCA Fixed Option as an Investment Choice under our general account during the Accumulation Phase. Any amounts you allocate to this Investment Choice under our general account become part of our general account. Any guaranteed values provided by this Contract that are in excess of the Contract Value are subject to our claims paying ability. Additionally, any amounts that you allocate to provide fixed Annuity Payments during the Annuity Phase become part of our general account. We may change the terms of the general account Investment Choices in the future. Please contact us for the most current terms. 7. EXPENSES There are charges and other expenses associated with the Contract that reduce your investment return. These charges and expenses are described in detail in this section. SEPARATE ACCOUNT ANNUAL EXPENSES Each Business Day during the Accumulation and Annuity Phases, we make a deduction from your Separate Account assets for the mortality and expense risk (M&E) charge and the administrative charge (together they are called the Separate Account annual expenses). We do this as part of our calculation of the value of the Accumulation and Annuity Units. The charges are an annualized rate that is realized on a daily basis as a percentage of the net asset value of an Investment Option, and we use that net asset value to calculate the Accumulation Unit value during the Accumulation Phase and the Annuity Unit value during the Annuity Phase. We assess the Separate Account annual expenses during the Annuity Phase on any Contract Value you apply to variable Annuity Payments; there are no Separate Account annual expenses during the Annuity Phase on any Contract Value you apply to fixed Annuity Payments. The amount of the M&E charge during the Accumulation Phase depends on the benefit options that apply. The annual administrative charge is equal to 0.15% during both phases of your Contract. Some or all of the guaranteed benefits may not be available in all states. During the Accumulation Phase, the current Separate Account annual expenses are as follows: Base Contract Charges for a Contract with PRIME Plus Benefit M&E Charge Admin. Charge Total M&E Charge Admin. Charge Total Traditional GMDB 1.35% 0.15% 1.50% 2.05% 0.15% 2.20% Enhanced GMDB 1.65% 0.15% 1.80% 2.25% 0.15% 2.40% Earnings Protection GMDB 1.65% 0.15% 1.80% 2.30% 0.15% 2.45% If you exercise GPWB, the increased expenses associated with PRIME Plus Benefit continue until both GPWB and GMIB benefits end and the increased expenses associated with Enhanced GMDB or Earnings Protection GMDB (if applicable) continue as long as the Enhanced GMDB value or Earnings Protection GMDB value is greater than zero. During the Annuity Phase, if you request variable Traditional Annuity Payments, the Separate Account annual expenses are equal, on an annual basis, to 1.50%. Because the Contract allows Partial Annuitization, it is possible for one portion of the Contract to be in the Accumulation Phase and other portions to be in the Annuity Phase at the same time. It is also possible to have a different M&E charge on different portions of the Contract at the same time if you take a variable traditional Partial Annuitization. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 42 Mortality and Expense Risk (M&E) Charge This charge compensates us for all the insurance benefits provided by your Contract, for example: · our contractual obligation to make Annuity Payments, · the death, income, and withdrawal benefits under the Contract, · certain expenses related to the Contract, and · for assuming the risk (expense risk) that the current charge is insufficient in the future to cover the cost of administering the Contract. If the M&E charge is sufficient to cover such costs and risks, any excess is profit to us. We anticipate making such a profit, and using it to cover distribution expenses as well as the cost of providing certain features under the Contract. Administrative Charge This charge is equal to 0.15% of the average daily assets invested in a subaccount on an annual basis. We deduct this charge during both the Accumulation and Annuity Phases. This charge, together with the contract maintenance charge (which is explained next), is for all the expenses associated with the administration and maintenance of the Contracts. CONTRACT MAINTENANCE CHARGE We deduct $40 from the Contract annually as a contract maintenance charge during the Accumulation and Annuity Phases. The charge is for the expenses associated with the administration and maintenance of the Contract. We deduct this charge on the last day of each Contract Year and we deduct it proportionately from the Investment Choices. During the Annuity Phase, we collect a portion of the charge out of each variable Annuity Payment. During the Accumulation Phase, we waive this charge for all your Alterity Contracts registered with the same social security or tax identification number if their total Contract Value is at least $100,000 at the time we are to deduct the charge. We also waive this charge during the Annuity Phase if the Contract Value on the Income Date is at least $100,000. If you select fixed Annuity Payments and do not qualify for the waiver, we only deduct this charge once on the Income Date. If you take a full withdrawal from your Contract (other than on a Contract Anniversary), we deduct the full contract maintenance charge. If the Contract is owned by a non-individual (for example, a qualified plan or trust), we look to the Annuitant to determine if we assess the charge. WITHDRAWAL CHARGE You can take withdrawals from the portion of the Contract that is in the Accumulation Phase. A withdrawal charge applies if any part of the withdrawal comes from a Purchase Payment that is still within six complete Contract Years before the withdrawal. The withdrawal charge compensates us for expenses associated with selling the Contract. We do not assess the withdrawal charge on: amounts deducted to pay a transfer fee or the contract maintenance charge, Annuity Payments (including GMIB Payments), death benefits, withdrawals taken under the waiver of withdrawal charge benefit, or amounts paid as part of a minimum distribution payment under our minimum distribution program. We also do not assess the withdrawal charge on GPWB Payments and/or Excess Withdrawals unless they exceed the GPWB Maximum. (For more information, see section 4, Protected Retirement Income Made Easy: PRIME Plus Benefit – GPWB Payments; and the “Waiver of Withdrawal Charge Benefits” and “The Minimum Distribution Program and Required Minimum Distribution (RMD) Payments” discussions in section 9, Access to Your Money.) In the Contract or marketing materials, the withdrawal charge may also be referred to as the surrender charge or contingent deferred sales charge (CDSC) and withdrawals may be referred to as surrenders. The total amount under your Contract that is subject to a withdrawal charge is the Withdrawal Charge Basis. The Withdrawal Charge Basis is equal to the total Purchase Payments, less any Purchase Payment withdrawn (excluding any penalty-free withdrawals). We do not reduce the Withdrawal Charge Basis for any penalty-free withdrawals or the deduction of a transfer fee or the contract maintenance charge. This means that if you take a full withdrawal while the withdrawal charge applies and you have taken penalty-free withdrawals, you may be assessed a withdrawal charge on more than the amount you are withdrawing. Penalty-free withdrawals include the following amounts:withdrawals under the GPWB of PRIME Plus Benefit that do not exceed the GPWB Maximum, withdrawals under the partial withdrawal privilege, withdrawals under the waiver of withdrawal charge benefit, and any amounts paid as part of a required minimum distribution. We also do not adjust the Withdrawal Charge Basis for any withdrawal charge, or any gains or losses on your Investment Options. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 43 This means that on a full withdrawal, if the Contract Value has declined due to poor performance of your selected Investment Options, the withdrawal charge may be greater than the amount available for withdrawal. Because we assess the withdrawal charge against the Withdrawal Charge Basis, in some instances, the Contract Value may be positive, but you will not receive a distribution due to the amount of the withdrawal charge. For more information, please see the examples in AppendixE. NOTE REGARDING PARTIAL ANNUITIZATIONS: Amounts applied to Partial Annuitizations reduce each Purchase Payment proportionately by the percentage of Contract Value or GMIB value you annuitize. This reduction also applies to the Withdrawal Charge Basis. For purposes of calculating any withdrawal charge, we withdraw Purchase Payments on a “first-in-first-out” (FIFO) basis and we make withdrawals from your Contract in the following order. 1 . First, we withdraw any Purchase Payments that are beyond your Contract’s withdrawal charge period (for example, Purchase Payments that we have had for six or more complete Contract Years). We do not assess a withdrawal charge on these Purchase Payments. This withdrawal reduces the Withdrawal Charge Basis. 2. Then, we withdraw any Purchase Payments that are under the partial withdrawal privilege and we do not assess a withdrawal charge. However, the partial withdrawal privilege is not available if you are taking a full withdrawal. For more information, see section 9, Access to Your Money – Partial Withdrawal Privilege. This withdrawal does not reduce the Withdrawal Charge Basis. 3. Next, on a FIFO basis, we withdraw Purchase Payments that are within the withdrawal charge period shown in your Contract. We do assess a withdrawal charge on these Purchase Payments, but we withdraw them on a FIFO basis, which may help reduce the total withdrawal charge you pay because the withdrawal charge declines over time. We determine your total withdrawal charge by multiplying each of these payments by the applicable withdrawal charge percentage and then totaling the charges. This withdrawal reduces the Withdrawal Charge Basis. 4. Finally, we withdraw any Contract earnings. We do not assess a withdrawal charge on Contract earnings. This withdrawal does not reduce the Withdrawal Charge Basis. We keep track of each Purchase Payment we receive. The amount of the withdrawal charge depends upon the length of time since we received each Purchase Payment. The charge as a percentage of each Purchase Payment withdrawn is as follows. Number of Complete Contract Years Since We Received Your Purchase Payment Charge 0 7% 1 6% 2 5% 3 4% 4 3% 5 2% 6 Contract Years or more 0% After we have had a Purchase Payment for six complete Contract Years, there is no charge when you withdraw that Purchase Payment. We calculate the withdrawal charge at the time of each withdrawal. For a full withdrawal that is subject to a withdrawal charge, we deduct the withdrawal charge as a percentage of the Withdrawal Charge Basis from the amount withdrawn. For partial withdrawals, we deduct the charge from the remaining Contract Value and we deduct it proportionately from the selected Investment Choices. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 44 Example: You purchased a Contract with an initial Purchase Payment of $10,000 and made another Purchase Payment in the first month of the second Contract Year of $90,000. In the third month of the third Contract Year, your Contract Value is $110,000 and you request a withdrawal of $52,000. We would withdraw money from the Contract Value and compute the withdrawal charge as follows. 1) Purchase Payments that are beyond the withdrawal charge period. All payments are still within the withdrawal charge period so this does not apply. 2) Amounts available under the partial withdrawal privilege. You can withdraw 12% of total purchase payments per year, and any unused partial withdrawal privilege in one Contract Year carries over to the next Contract Year. This is the third Contract Year and you have not taken any other withdrawals, so you can withdraw up to 36% of your total payments (or $36,000) without incurring a withdrawal charge. 3) Purchase Payments on a FIFO basis. The total amount we deduct from the first Purchase Payment is $10,000, which is subject to a 5% withdrawal charge, and we pay you this entire amount. A withdrawal charge of $500 is also tracked. We determine the withdrawal charge on this amount as follows: x Next we determine how much we need to deduct from the second Purchase Payment. So far we have deducted $46,000 ($36,000 under the partial withdrawal privilege and $10,000 from the first Purchase Payment), so we would need to deduct $6,000 from the second Purchase Payment to get you the $52,000 you requested. The second Purchase Payment is subject to a 6% withdrawal charge. We determine the withdrawal charge on this amount this amount as follows: x 4) Contract earnings. The withdrawal charges of $860 are deducted from contract earnings. In total we withdrew $52,860 from your Contract, of which you received $52,000 and paid a withdrawal charge of $860. NOTE: Withdrawals may have tax consequences and, if taken before age 59½, may be subject to a 10% federal penalty tax. For tax purposes, under Non-Qualified Contracts, withdrawals are considered to have come from the last money you put into the Contract. Thus, for tax purposes, earnings are considered to come out first. Reduction or Elimination of the Withdrawal Charge We may reduce or eliminate the withdrawal charge when the Contract is sold under circumstances that reduce its sales expenses. For example, if there is a large group of individuals purchasing the Contract or if a prospective purchaser already has a relationship with us. We may choose not to deduct a withdrawal charge under a Contract issued to an officer, director, or employee of Allianz Life or any of its affiliates. Also, we may reduce or waive the withdrawal charge when a Contract is sold by a Financial Professional appointed with Allianz Life to any members of his or her immediate family and the Financial Professional waives their commission. We require our prior approval for any reduction or elimination of the withdrawal charge. TRANSFER FEE You can currently make 12 free transfers every Contract Year. If you make more than 12 transfers in a Contract Year, we deduct a transfer fee of $25 for each additional transfer. Currently, we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct it during the Annuity Phase. The deduction of a transfer fee decreases your Contract Value (and Bonus Value, if applicable) on a dollar for dollar basis, but it does not decrease your free withdrawal privilege, the Withdrawal Charge Basis, or any of the guaranteed values available under the optional benefits. We deduct a transfer fee from the Investment Choice from which the transfer is made. If you transfer the entire amount in the Investment Choice, then we deduct a transfer fee from the amount transferred. If you are transferring from multiple Investment Choices, we treat the transfer as a single transfer and we deduct any transfer fee proportionately from the Investment Choices if you transfer less than the entire amount that is in the Investment Choice. If the transfer is made under the dollar cost averaging or flexible rebalancing programs, or the allocation and transfer restrictions for PRIME Plus Benefit, there is no fee for the transfer and we currently do not count these transfers against any free transfers we allow. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 45 PREMIUM TAX Some states and other governmental entities (for example, municipalities) assess a tax (premium tax) on us based on Purchase Payments or amounts applied to Annuity Payments. We are responsible for paying this tax. Your Contract may indicate that we deduct this tax from your Contract Value. Currently, we do not deduct this tax, although we reserve the right to do so in the future. Premium tax normally ranges from 0% to 3.5% of the Purchase Payment, depending on the state or governmental entity. INCOME TAX Currently, we do not deduct any Contract related income tax we incur, although we reserve the right to do so in the future. INVESTMENT OPTION EXPENSES There are deductions from the assets of the various Investment Options for operating expenses (including management fees) that are described in the Fee Tables in this prospectus and in the prospectuses for the Investment Options. These charges apply during the Accumulation and Annuity Phases if you make allocations to the Investment Options. These expenses reduce the performance of the Investment Options and, therefore, negatively affect your Contract Value and the amounts available for withdrawals and Annuity Payments. They may also negatively impact the death benefit proceeds. The investment advisers for the Investment Options provided the fee and expense information and we did not independently verify it. 8. TAXES NOTE: We have prepared the following information on taxes as a general discussion of the subject. The Contract offers flexibility regarding how distributions can be taken. Not all of these distributions (or their attendant tax consequences) are discussed in this section. This information is not intended as tax advice. You should, therefore, consult your own tax adviser about your own circumstances. We have included additional information regarding taxes in the Statement of Additional Information. For more information on the taxation of Annuity Payments made under a Partial Annuitization, see section 3, The Annuity Phase – Partial Annuitization. For more information on the taxation of GPWB Payments, see section 4, Protected Retirement Income Made Easy: PRIME Plus Benefit – Taxation of GPWB Payments. For more information on the taxation of GMIB Payments, see section 4, Protected Retirement Income Made Easy: PRIME Plus Benefit – Taxation of GMIB Payments. ANNUITY CONTRACTS IN GENERAL Annuity contracts are a means of setting aside money for future needs – usually retirement. Congress recognized how important saving for retirement was and provided special rules in the Internal Revenue Code (Code) for annuities. These rules generally provide that you are not taxed on any earnings on the money held in your annuity until you take the money out. This is called tax deferral. There are different rules regarding how you are taxed, depending upon how you take the money out and whether the annuity is Qualified or Non-Qualified (see the following discussion in this section). If you did not purchase the Contract under a tax qualified retirement plan, the Contract is referred to as a Non-Qualified Contract. When a Non-Qualified Contract is owned by a non-individual (for example, a corporation or certain other entities other than a trust holding the Contract as an agent for an individual), the Contract generally is not treated as an annuity for tax purposes. This means that the Contract may not receive the benefits of tax deferral and Contract earnings may be taxed as ordinary income every year. QUALIFIED CONTRACTS If you purchased the Contract under a pension or retirement plan that is qualified under the Code, the Contract is referred to as a Qualified Contract. Qualified Contracts are subject to special rules. Adverse tax consequences may result if contributions, distributions, and transactions in connection with the Qualified Contract do not comply with the law. A Qualified Contract does not provide any necessary or additional tax deferral if it is used to fund a qualified plan that is tax deferred. However, the Contract has features and benefits other than tax deferral that may make it an appropriate investment for a qualified plan. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 46 We may have issued the following types of Qualified Contracts. · Traditional Individual Retirement Annuity. Section 408 of the Code permits eligible individuals to maintain Individual Retirement Annuities (IRAs). IRA contributions are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. You cannot make contributions once the Owner reaches age 70½. Contributions may be tax deductible based on the Owner’s income. The limit on the amount contributed to an IRA does not apply to distributions from certain other types of qualified plans that are “rolled over” on a tax-deferred basis into an IRA. · Roth IRA. Section 408A of the Code permits certain eligible individuals to contribute to a Roth IRA. Contributions to a Roth IRA are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. Contributions are also limited or prohibited if the Owner’s income is above certain limits. Contributions must be made in cash or as a rollover or transfer from another Roth IRA. Conversions to a Roth IRA from a Traditional IRA or other eligible qualified retirement plan are permitted regardless of an individual’s income. A conversion to a Roth IRA results in a taxable event, but not a 10% federal penalty tax for early withdrawal if certain qualifications are met (please consult your tax adviser for more details). Distributions from a Roth IRA generally are not subject to income tax if the Roth IRA has been held for five years (starting with the year in which the first contribution is made to any Roth IRA) and the Owner satisfies a triggering event such as attaining age 59½, death, disability or a first time homebuyer (subject to a $10,000 lifetime limit). Distribution before satisfying the five year period or triggering event requirement may subject the distribution to ordinary income tax and the 10% federal penalty tax for early withdrawal. Please be aware that each Roth IRA conversion has its own five year holding period requirement. · Simplified Employee Pension (SEP) IRA. Employers may establish Simplified Employee Pension (SEP) IRAs under Code Section 408(k) to provide IRA contributions on behalf of their employees. In addition to all of the general rules governing IRAs, such plans are subject to additional requirements and different contribution limits. Qualified Plans. A qualified plan is a retirement or pension plan that meets the requirements for tax qualification under the Code. If the Contract is an investment for assets of a qualified plan under Section 401 of the Code, the plan is both the Owner and the Beneficiary. The authorized signatory or plan trustee for the plan must have made representations to us that the plan was qualified under the Code on the Issue Date and was intended to continue to be qualified for the entire Accumulation Phase of the Contract, or as long as the qualified plan owns the Contract. The qualified plan may designate a third party administrator to act on its behalf. All tax reporting is the responsibility of the plan. In the event the qualified plan instructs us to roll the plan assets into an IRA for the Annuitant under this Contract, we change the qualification type of the Contract to an IRA and make the Annuitant the Owner. The qualified plan is responsible for any reporting required for the rollover transactions. MULTIPLE CONTRACTS Section 72(e)(12) of the Code provides that multiple Non-Qualified deferred annuity contracts that are issued within a calendar year period to the same owner by one company or its affiliates are treated as one annuity contract for purposes of determining the tax consequences of any distribution. Such treatment may result in adverse tax consequences, including more rapid taxation of the distributed amounts from such combination of contracts. For purposes of this rule, contracts received in a Section 1035 exchange are considered issued in the year of the exchange. PARTIAL 1035 EXCHANGES Section 1035 of the Code provides that an annuity contract may be exchanged in a tax-free transaction for another annuity contract. Historically, it was presumed that only the exchange of an entire contract (as opposed to a partial exchange) would be accorded tax-free status. Guidance from the IRS, however, confirmed that the direct transfer of a portion of an annuity contract into another annuity contract can qualify as a non-taxable exchange. IRS guidance provides that this direct transfer can go into an existing annuity contract as well as a new annuity contract. If you perform a partial 1035 exchange, please be aware that no distributions or withdrawals can occur from the old or new annuity contract within 12 months of the partial exchange, unless you qualify for an exception to this rule. IRS guidance also provides that certain partial exchanges may not qualify as tax-free exchanges. Therefore, Owners should consult their own tax advisers before entering into a partial exchange of an annuity contract. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 47 DISTRIBUTIONS – NON-QUALIFIED CONTRACTS You, as the Owner, generally are not taxed on increases in the value of the Contract until an actual or deemed distribution occurs – either as a withdrawal or as Traditional Annuity Payments or GMIB Payments. Section 72 of the Code governs treatment of distributions. When a withdrawal from a Non-Qualified Contract occurs, the amount received generally is treated as ordinary income subject to tax up to an amount equal to the excess (if any) of the Contract Value immediately before the distribution over your investment in the Contract (generally, the Purchase Payments or other consideration paid for the Contract, reduced by any amount previously distributed from the Contract that was not subject to tax) at that time. GPWB Payments are treated as partial withdrawals. If you exercise the GPWB and the PB Value is greater than the Contract Value, it is possible that the IRS could assert that the amount you receive is taxable as ordinary income up to an amount equal to the excess of the PB Value immediately before the withdrawal over your investment in the Contract at that time. In the case of a full withdrawal under a Non-Qualified Contract, the amount received generally is taxable only to the extent it exceeds your investment in the Contract. If you take an annuitization, different rules apply. Periodic installments (for example, GMIB Payments) scheduled to be received at regular intervals (for example, monthly) should be treated as annuity payments (and not withdrawals) for tax purposes. Upon annuitization, a portion of each Annuity Payment may be treated as a partial return of your Purchase Payment and is not taxed. The remaining portion of the payment is treated as ordinary income. How the Annuity Payment is divided between taxable and non-taxable portions depends upon the period over which we expect to make the payments. Once we have paid out all of your Purchase Payment(s), the entire Annuity Payment is taxable as ordinary income. Section 72 of the Code further provides that any amount received under an annuity contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions are exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for amounts: 1) paid on or after you reach age 59½; 2) paid after you die; 3) paid if you become totally disabled (as that term is defined in Section 72(m)(7) of the Code); 4) paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 5) paid as annuity payments under an immediate annuity; or 6) that come from Purchase Payments made before August 14, 1982. With respect to (4) above, if the series of substantially equal periodic payments is modified before the later of your attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest, for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun, will result in the modification of the series of substantially equal payments and therefore result in the imposition of the 10% federal penalty tax and interest for the period as described above. Adding Purchase Payments to a Contract that is making substantially equal periodic payments also results in a modification of the payments. NOTE: Beginning in 2013, distributions from Non-Qualified Contracts will be considered investment income for purposes of the newly enacted Medicare tax on investment income. Thus, in certain circumstances, a 3.8% tax may apply to some or all of the taxable portion of distributions (e.g. earnings) to individuals whose income exceeds certain threshold amounts ($200,000 for filing single, $250,000 for married filing jointly and $125,000 for married filing separately.) Please consult a tax advisor for more information. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 48 DISTRIBUTIONS – QUALIFIED CONTRACTS Distributions from Qualified Contracts are subject to ordinary income tax. Special rules may apply to withdrawals from certain types of Qualified Contracts, including Roth IRAs. You should consult with your qualified plan sponsor and tax adviser to determine how these rules affect the distribution of your benefits. Section 72(t) of the Code provides that any amount received under a Qualified Contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions are exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for: 1) distributions made on or after the date you (or the Annuitant as applicable) reach age 59½; 2) distributions following your death or disability (or the Annuitant as applicable) (for this purpose disability is as defined in Section 72(m)(7) of the Code); 3) after separation from service, paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 4) distributions made to you to the extent such distributions do not exceed the amount allowed as a deduction under Code Section 213 for amounts paid during the tax year for medical care; 5) distributions made on account of an IRS levy upon the Qualified Contract; 6) distributions from an IRA for the purchase of medical insurance (as described in Section 213(d)(1)(D) of the Code) for you and your spouse and dependents if you have received unemployment compensation for at least 12 weeks (this exception no longer applies after you have been re-employed for at least 60 days); 7) distributions from an IRA made to you, to the extent such distributions do not exceed your qualified higher education expenses (as defined in Section 72(t)(7) of the Code) for the tax year; 8) distributions from an IRA which are qualified first-time homebuyer distributions (as defined in Section 72(t)(8) of the Code); 9) distributions made to an alternate Payee pursuant to a qualified domestic relations order (does not apply to an IRA); and a reservist called to active duty during the period between September 11, 2001 and December 31, 2007, for a period in excess of 179 days (or for an indefinite period), distributions from IRAs or amounts attributable to elective deferrals under a 401(k) plan made during such active period. The exception stated in (3) above applies to an IRA without the requirement that there be a separation from service. With respect to (3) above, if the series of substantially equal periodic payments is modified before the later of the Annuitant attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun, will result in the modification of the series of substantially equal payments and therefore result in the imposition of the 10% federal penalty tax and interest for the period as described above, unless another exception to the federal penalty tax applies. You should obtain competent tax advice before you take any partial withdrawals from your Contract. Adding Purchase Payments to a Contract that is making substantially equal periodic payments also results in a modification of the payments. Distributions from a Qualified Contract must commence no later than the required beginning date. For Roth IRAs, no distributions are required during the Owner’s lifetime. For IRAs other than Roth IRAs, the required beginning date is April 1 of the calendar year following the year in which you attain age 70½. Under a qualified plan, the required beginning date is generally April 1 of the calendar year following the later of the calendar year in which you reach age 70½ or retire. Generally, required minimum distributions must be made over a period not exceeding the life or life expectancy of the individual or the joint lives or life expectancies of the individual and his or her designated Beneficiary. If the required minimum distributions are not made, a 50% federal penalty tax is imposed as to the amount not distributed. It is unclear whether a partial withdrawal taken after an Income Date has an adverse impact on the determination of required minimum distributions. If you are attempting to satisfy these rules through partial withdrawals, the present value of future benefits provided under the Contract may need to be included in calculating the amount required to be distributed. If you are receiving Annuity Payments or are age 70½ or older, you should consult with a tax adviser before taking a partial withdrawal. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 49 ASSIGNMENTS, PLEDGES AND GRATUITOUS TRANSFERS Other than in the case of Qualified Contracts (which generally cannot be assigned or pledged), any assignment or pledge of (or agreement to assign or pledge) the Contract Value is treated for federal income tax purposes as a full withdrawal. The investment in the Contract is increased by the amount includible as income with respect to such amount or portion, though it is not affected by any other aspect of the assignment or pledge (including its release). If an Owner transfers a Contract without adequate consideration to a person other than the Owner’s spouse (or to a former spouse incidental to divorce), the Owner is taxed on the difference between his or her Contract Value and the investment in the Contract at the time of transfer and for each subsequent year until the assignment is released. In such case, the transferee’s investment in the Contract is increased to reflect the increase in the transferor’s income. The transfer or assignment of ownership of the Contract, the designation of an Annuitant, the selection of certain Income Dates, or the exchange of the Contract may result in certain other tax consequences that are not discussed here. An Owner contemplating any such transfer, assignment, or exchange should consult a tax adviser as to the tax consequences. DEATH BENEFITS Any death benefits paid under the Contract are taxable to the recipient as ordinary income. The rules governing the taxation of payments from an annuity contract generally apply to the payment of death benefits and depend on whether the death benefits are paid as a lump sum or as Annuity Payments. Estate taxes may also apply. WITHHOLDING Annuity distributions are generally subject to withholding for the recipient’s federal income tax liability. Recipients can, however, generally elect not to have tax withheld from distributions unless they are subject to mandatory state withholding. “Eligible rollover distributions” from qualified plans are subject to a mandatory federal income tax withholding of 20%. An eligible rollover distribution is any distribution to an employee (or employee’s spouse or former spouse as Beneficiary or alternate Payee) from such a plan, except required minimum distributions as required by the Code, a series of substantially equal periodic payments made for life or a period of ten years or more, or hardship distributions. The 20% withholding does not apply, however, to nontaxable distributions or if the employee chooses a “direct rollover” from the Contract plan to a qualified plan, IRA, TSA or 403(b) plan, or to a governmental Section 457 plan that agrees to separately account for rollover contributions. FEDERAL ESTATE TAXES While no attempt is being made to discuss the federal estate tax implications of the Contract, an Owner should keep in mind that the value of an annuity contract owned by a decedent and payable to a Beneficiary by virtue of surviving the decedent is included in the decedent’s gross estate. Depending on the terms of the annuity contract, the value of the annuity included in the gross estate may be the value of the lump sum payment payable to the designated Beneficiary or the actuarial value of the payments to be received by the Beneficiary. Consult an estate planning adviser for more information. GENERATION-SKIPPING TRANSFER TAX Under certain circumstances, the Code may impose a “generation-skipping transfer tax” when all or part of an annuity contract is transferred to, or a death benefit is paid to, an individual two or more generations younger than the Owner. Regulations issued under the Code may require us to deduct the tax from your Contract, or from any applicable payment, and pay it directly to the IRS. FOREIGN TAX CREDITS We may benefit from any foreign tax credits attributable to taxes paid by certain funds to foreign jurisdictions to the extent permitted under the federal tax law. ANNUITY PURCHASES BY NONRESIDENT ALIENS AND FOREIGN CORPORATIONS The preceding discussion provides general information regarding federal income tax consequences to Owners that are U.S. citizens or residents. Owners that are not U.S. citizens or residents generally are subject to federal withholding tax on taxable distributions from annuity contracts at a 30% rate, unless a lower treaty rate applies. In addition, Owners may be subject to state and/or municipal taxes and taxes that may be imposed by the Owners’ country of citizenship or residence. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 50 POSSIBLE TAX LAW CHANGES Although the likelihood of legislative or regulatory changes is uncertain, there is always the possibility that the tax treatment of the Contract could change by legislation, regulation or otherwise. Consult a tax adviser with respect to legislative or regulatory developments and their effect on the Contract. We have the right to modify the Contract in response to legislative or regulatory changes that could otherwise diminish the favorable tax treatment that annuity owners currently receive. We make no guarantee regarding the tax status of any contract and do not intend the above discussion as tax advice. DIVERSIFICATION The Code provides that the underlying investments for a Non-Qualified variable annuity must satisfy certain diversification requirements in order to be treated as an annuity contract. We believe that the Investment Options are being managed so as to comply with the requirements. In some circumstances, owners of variable annuities who retain excessive control over the investment of the underlying separate account assets may be treated as the owners of those assets and may be subject to tax on income produced by those assets. Although published guidance in this area does not address certain aspects of the policies, we believe that the Owner should not be treated as the owner of the Separate Account assets. We reserve the right to modify the Contract to bring it into conformity with applicable standards should such modification be necessary to prevent Owners from being treated as the owners of the underlying Separate Account assets. REQUIRED DISTRIBUTIONS Section 72(s) of the Code requires that, to be treated as an annuity contract for federal income tax purposes, a Non-Qualified Contract must contain certain provisions specifying how amounts are distributed in the event of the death of an Owner of the Contract. Specifically, Section 72(s) requires that: (a) if any Owner dies on or after you take a Full Annuitization, but before the time the entire interest in the Contract has been distributed, the entire interest in the Contract must be distributed at least as rapidly as under the method of distribution being used as of the date of the Owner’s death; and (b) if any Owner dies before you take a Full Annuitization, the entire interest in the Contract must be distributed within five years after the date of the Owner’s death. These requirements are considered satisfied as to any portion of an Owner’s interest that is payable to or for the benefit of a designated Beneficiary and that is distributed over the life of such designated Beneficiary, or over a period not extending beyond the life expectancy of that Beneficiary, provided that such distributions begin within one year of the Owner’s death. The designated Beneficiary refers to an individual designated by the Owner as a Beneficiary and to whom ownership of the Contract passes by reason of death. However, if the designated Beneficiary is the surviving spouse of the deceased Owner, the Contract may be continued with the surviving spouse as the new Owner. Non-Qualified Contracts contain provisions that are intended to comply with these Code requirements. Other rules may apply to Qualified Contracts. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 51 9. ACCESS TO YOUR MONEY The money in the Contract is available under the following circumstances: · by taking a withdrawal (including GPWB Payments); · by taking required minimum distributions (Qualified Contracts only); · by taking Annuity Payments; or · when we pay a death benefit. You can only take withdrawals during the Accumulation Phase. We process any request for a withdrawal based on the Accumulation Unit values next determined after receipt of the request in Good Order at our Service Center. The Accumulation Unit values are normally determined at the end of each Business Day. Any withdrawal request received at or after the end of the current Business Day receives the next Business Day’s Accumulation Unit values. When you take a full withdrawal, we process the withdrawal on the Business Day we receive the request in Good Order at our Service Center: · based upon the number of Accumulation Units held by the Contract on that Business Day and valued at the next available daily price, · less any applicable withdrawal charge, and · less any contract maintenance charge. See the Fee Tables and section 7, Expenses for a discussion of the charges. Any partial withdrawal must be for at least $500.* The Contract Value after a partial withdrawal must be at least $2,000.* We reserve the right to treat a request for a partial withdrawal that would reduce the Contract Value below this minimum as a request for a full withdrawal of the Contract. Unless you instruct us otherwise, we deduct any partial withdrawal (including any withdrawal charge) proportionately from the Investment Choices. * These limitations do not apply to GPWB Payments. We pay the amount of any withdrawal from the Investment Options within seven days of when we receive your request in Good Order at our Service Center, unless the suspension of payments or transfers provision is in effect (see the “Suspension of Payments or Transfers” discussion later in this section). Upon withdrawal, we assess the withdrawal charge against the Withdrawal Charge Basis. Penalty-free withdrawals and amounts withdrawn to pay transfer fees or the contract maintenance charge do not reduce the Withdrawal Charge Basis, but any other withdrawals of Purchase Payments reduce the Withdrawal Charge Basis. Penalty-free withdrawals include the following amounts:withdrawals under the GPWB of PRIME Plus Benefit that do not exceed the GPWB Maximum, withdrawals under the partial withdrawal privilege, withdrawals under the waiver of withdrawal charge benefit, and any amounts paid as part of a required minimum distribution. We also do not adjust the Withdrawal Charge Basis for any current withdrawal charge or any gains or losses on your Investment Options. This means that if you take a full withdrawal while the withdrawal charge applies and you have taken penalty-free withdrawals or you have had losses in your Investment Options, you may be assessed a withdrawal charge on more than the amount you are withdrawing. In some instances, you will not receive a distribution due to the amount of the withdrawal charge. For more information, please see section 7, Expenses – Withdrawal Charge and the examples in Appendix E. We may be required to provide information about you or your Contract to government regulators. We may also be required to stop disbursements from your Contract and thereby refuse any request for transfers, and refuse to pay any withdrawals, surrenders, or death benefits until instructions are received from the appropriate regulator. If, pursuant to SEC rules, the AZL Money Market Fund suspends payment of redemption proceeds in connection with a fund liquidation, we will delay payment of any transfer, partial withdrawal, surrender, or death benefit from the AZL Money Market Fund subaccount until the fund is liquidated. Ordinary income taxes, tax penalties and certain restrictions may apply to any withdrawal you take. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 52 PARTIAL WITHDRAWAL PRIVILEGE The partial withdrawal privilege for each Contract Year is equal to 12% of your total Purchase Payments, less any previous withdrawals taken during that Contract Year under the partial withdrawal privilege or as required minimum distribution payments. We do not deduct a withdrawal charge from amounts withdrawn under the partial withdrawal privilege. Any unused partial withdrawal privilege in one Contract Year carries over to the next Contract Year. There is no partial withdrawal privilege after you exercise the GPWB (if applicable) or during the Annuity Phase. However, if you exercise the GPWB (if applicable) you can still take GPWB Payments and Excess Withdrawals up to the annual GPWB Maximum without a withdrawal charge. Excess Withdrawals (including a full withdrawal of the Contract Value) are available while you are receiving GPWB Payments, however, amounts withdrawn in excess of the annual GPWB Maximum (including GPWB Payments) are subject to a withdrawal charge as set out in section 7, Expenses – Withdrawal Charge. You may not take a withdrawal under the partial withdrawal privilege in the same Contract Year that you take a withdrawal under a waiver of withdrawal charge benefits. For more information, see “Waiver of Withdrawal Charge Benefits” next in this section. If you withdraw Purchase Payments that are beyond the withdrawal charge period, those withdrawals are not subject to a withdrawal charge and they do not reduce your partial withdrawal privilege. If you withdraw a Purchase Payment that is subject to a withdrawal charge and the withdrawal is more than the partial withdrawal privilege, the excess amount is subject to a withdrawal charge and reduces the Withdrawal Charge Basis unless the excess amount is part of a penalty-free withdrawal. If you take a full withdrawal, we assess a withdrawal charge with no reduction for any partial withdrawal privilege in that year. Amounts withdrawn under the partial withdrawal privilege do not reduce the Withdrawal Charge Basis. The minimum distribution program allows you to take withdrawals without the deduction of the withdrawal charge under certain circumstances. For more information, see “The Minimum Distribution Program and Required Minimum Distribution (RMD) Payments” discussion later in this section. WAIVER OF WITHDRAWAL CHARGE BENEFITS Under certain circumstances, after the first Contract Year, we permit you to take money out of the Contract without deducting a withdrawal charge if any Owner becomes: · confined to a nursing home for a period of at least 90 consecutive days; · terminally ill, which is defined as life expectancy of 12 months or less (we require a full withdrawal of the Contract in this instance); or · totally disabled for a period of at least 90 consecutive days. The waiver does not apply if any of the above conditions existed on the Issue Date. If the Contract is owned by a non-individual, we base this benefit on the Annuitant. Also, after the first Contract Year, if you become unemployed for a period of at least 90 consecutive days, you can take up to 50% of your Contract Value out of the Contract without incurring a withdrawal charge. This benefit is available only once during the life of the Contract. You may not use both this benefit and the partial withdrawal privilege in the same Contract Year. When the Contract is owned by a qualified plan, this waiver does not apply. We must receive proof of these conditions in Good Order before we waive the withdrawal charge. Amounts withdrawn under this benefit do not reduce the Withdrawal Charge Basis. These waivers vary from state to state and may not be available in all states. Check with your Financial Professional for details on the waivers available in your state. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 53 SYSTEMATIC WITHDRAWAL PROGRAM If your Contract Value is at least $25,000, the systematic withdrawal program provides automatic monthly or quarterly payments to you. The minimum amount you can withdraw under this program is $500. There is no restriction on the maximum you may withdraw under this program if your Purchase Payments are no longer subject to a withdrawal charge. While the withdrawal charge is in effect, the systematic withdrawal program is subject to the partial withdrawal privilege. The total systematic withdrawals that you can take each Contract Year without incurring a withdrawal charge is limited to your partial withdrawal privilege amount for that Contract Year. With the exception of penalty-free withdrawals, any withdrawals in a Contract Year (including systematic withdrawals) are subject to any applicable withdrawal charge. For more information, see section 7, Expenses – Withdrawal Charge and the “Partial Withdrawal Privilege” discussion that appears earlier in this section. All systematic withdrawals are made on the ninth of the month, or the Business Day before if the ninth is not a Business Day. We must receive your systematic withdrawal program form instructions in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these withdrawals, or your program will not begin until the next month. Ordinary income taxes, tax penalties and certain restrictions may apply to systematic withdrawals. You cannot participate in the systematic withdrawal program and the minimum distribution program at the same time. You also cannot exercise the GPWB and participate in the systematic withdrawal program at the same time. MINIMUM DISTRIBUTION PROGRAM AND REQUIRED MINIMUM DISTRIBUTION (RMD) PAYMENTS If you own a Qualified Contract, you can participate in the minimum distribution program during the Accumulation Phase of the Contract. Under this program, we make payments to you from your Contract designed to meet the applicable minimum distribution requirements imposed by the Code for this Qualified Contract. We can make payments to you on a monthly, quarterly, or annual basis. However, if your Contract Value is less than $25,000, we only make annual payments. RMD payments from this Contract are not subject to a withdrawal charge and do not reduce the Withdrawal Charge Basis. However, they count against your partial withdrawal privilege. You cannot aggregate RMD payments between this Contract and other qualified contracts that you own. Any RMD payments from this Contract that exceed the RMD amount calculated for this Contract are subject to any applicable withdrawal charge. Contracts with PRIME Plus Benefit include a GMIB and GPWB. These benefits may have limited usefulness under a Qualified Contract subject to a RMD. If your Contract includes PRIME Plus Benefit and you do not exercise GMIB on or before the date, RMD payments must begin under a qualified plan, the Owner or Beneficiary may not be able to exercise GMIB due to the restrictions imposed by the minimum distribution requirements. You should consider whether GMIB is appropriate for your situation if you plan to exercise GMIB after your RMD beginning date. You also cannot participate in the minimum distribution program available under this Contract if you elect to receive GPWB Payments. Once you choose your GPWB Payment option, you cannot change it. Therefore, you may not be able to adjust your GPWB Payment to meet your RMD needs. In addition, RMD payments reduce your GMDB value, and PB Values. You cannot participate in systematic withdrawal and minimum distribution programs at the same time. You also cannot exercise GPWB and participate in the minimum distribution program at the same time. SUSPENSION OF PAYMENTS OR TRANSFERS We may be required to suspend or postpone transfers or payments for withdrawals (including GPWB Payments if available) or transfers for any period when: · the New York Stock Exchange is closed (other than customary weekend and holiday closings); · trading on the New York Stock Exchange is restricted; · an emergency (as determined by the SEC) exists as a result of which disposal of the Investment Option shares is not reasonably practicable or we cannot reasonably value the Investment Option shares; or · during any other period when the SEC, by order, so permits for the protection of Owners. We reserve the right to defer payment for a withdrawal or transfer from any general account Investment Choice for the period permitted by law, but not for more than six months. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 54 DEATH BENEFIT At Contract issue, you were asked to select a death benefit. If you did not make a selection, you received the Traditional GMDB. The death benefit is only available during the Accumulation Phase of the Contract. The use of the term “you” in this section refers to the Owner, or the Annuitant if the Contract is owned by a non-individual. If you die during the Accumulation Phase, we process the death benefit based on the Accumulation Unit values determined after we receive both due proof of death and an election of the death benefit payment option in Good Order at our Service Center. We consider due proof of death to be any of the following: a copy of the certified death certificate, a decree of court of competent jurisdiction as to the finding of death, or any other proof that we consider to be satisfactory. The Accumulation Unit values are normally determined at the end of each Business Day and due proof of death and an election of the death benefit payment option received at or after the end of the current Business Day receives the next Business Day’s Accumulation Unit values. If there are multiple Beneficiaries, each Beneficiary receives the portion of the death benefit they are entitled to when we receive their required information in Good Order at our Service Center. Also, any part of the death benefit amount that had been invested in the Investment Options remains in the Investment Options until distribution begins. From the time the death benefit is determined until we make a complete distribution, any amount in the Investment Options continues to be subject to investment risk that is borne by the recipient. Once we receive notification of death, we no longer accept additional Purchase Payments and we do not process requested transfers. TRADITIONAL GUARANTEED MINIMUM DEATH BENEFIT (TRADITIONAL GMDB) If the Traditional GMDB applies, the amount of the death benefit is the greater of 1 or 2. 1. The Contract Value, determined as of the end of the Business Day during which we receive in good order at our Service Center both due proof of death and an election of the death benefit payment option. 2. The Traditional GMDB value, which is the total of all Purchase Payments received before you exercise the GPWB (if applicable), reduced as follows. · Proportionately by the percentage of Contract Value applied to a traditional Partial Annuitization or withdrawn (including any withdrawal charge) for each traditional annuitization or withdrawal taken (including GPWB Payments, Excess Withdrawals, and any applicable withdrawal charge). · Proportionately by the percentage of PB Value applied to each GMIB Partial Annuitization taken before you exercise the GPWB (if applicable). Any withdrawals and/or amounts applied to Partial Annuitizations may reduce the Traditional GMDB value by more than the amount withdrawn and/or annuitized. If the Contract Value (or PB Value if taking a GMIB Partial Annuitization) at the time of withdrawal and/or annuitization is less than the Traditional GMDB value, we deduct more than the amount withdrawn and/or annuitized from the Traditional GMDB value. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 55 ENHANCED GUARANTEED MINIMUM DEATH BENEFIT (ENHANCED GMDB) If the Enhanced GMDB applies, the amount of the death benefit is the greater of 1 or 2. 1. The Contract Value, determined as of the end of the Business Day during which we receive in good order at our Service Center both due proof of death and an election of the death benefit payment option. 2. The Enhanced GMDB value, determined as of the end of the Business Day during which we receive in good order at our Service Center both due proof of death and an election of the death benefit payment option. The Enhanced GMDB value is equal to the greater of: A.) the 3% Annual Increase Amount (AIA), or B.) the Maximum Anniversary Value (MAV). We only calculate the 3% AIA and the MAV until the date of any Owner’s death. A.Annual Increase Amount (3% AIA) The 3% AIA on the Issue Date is equal to the initial Purchase Payment received on the Issue Date. On each Business Day other than a Contract Anniversary and before the exercise of the GPWB (if applicable), the 3% AIA is equal to: · its value on the immediately preceding Business Day, · plus any additional Purchase Payments received that day, · reduced proportionately by the percentage of Contract Value applied to a traditional Partial Annuitization or withdrawn that day (including GPWB Payments, Excess Withdrawals and any applicable withdrawal charge), and · reduced proportionately by the percentage of PB Value applied to a GMIB Partial Annuitization that day (if applicable). On each Contract Anniversary before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual) and before the exercise of the GPWB (if applicable), the 3% AIA is equal to its value on the immediately preceding Business Day, increased by 3%. We then process any transactions we received on that Contract Anniversary (such as additional Purchase Payments, withdrawals, and Partial Annuitizations) in the same way that we do on each Business Day other than a Contract Anniversary. Beginning with the Contract Anniversary that occurs on or after the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual) and before the exercise of the GPWB (if applicable), we calculate the 3% AIA in the same way that we do on each Business Day other than a Contract Anniversary. We limit the 3% AIA to a maximum of 1.5 times your total Purchase Payments, reduced as follows: · proportionately, by the percentage of PB Value applied to each GMIB Partial Annuitization (if applicable). · proportionately, by the percentage of Contract Value withdrawn (including any withdrawal charge) and/or annuitized for each of the following: withdrawals taken before you exercise the GPWB, amounts applied to traditional Partial Annuitizations (not subject to a withdrawal charge), GPWB Payments (not subject to a withdrawal charge), and/or Excess Withdrawals. B.Maximum Anniversary Value (MAV) The MAV on the Issue Date is equal to your initial Purchase Payment received on the Issue Date. On each Business Day other than a Contract Anniversary and before the exercise of the GPWB (if applicable), the MAV is equal to: · its value on the immediately preceding Business Day, · plus any additional Purchase Payments received that day, · reduced proportionately by the percentage of Contract Value applied to a traditional Partial Annuitization or withdrawn that day (including GPWB Payments, Excess Withdrawals and any applicable withdrawal charge), and · reduced proportionately by the percentage of PB Value applied to a GMIB Partial Annuitization that day (if applicable). The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 56 On each Contract Anniversary before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual) and before the exercise of the GPWB (if applicable), the MAV is equal to the greater of its value on the immediately preceding Business Day, or the Contract Value that occurs on that Contract Anniversary before we process any transactions. We then process any transactions received on that Contract Anniversary (such as additional Purchase Payments, withdrawals and Partial Annuitizations) in the same way that we do on each Business Day other than a Contract Anniversary. Beginning with the Contract Anniversary that occurs on or after the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual) and before the exercise of the GPWB (if applicable), we calculate the MAV in the same way that we do on each Business Day other than a Contract Anniversary. Any withdrawals and/or amounts applied to Partial Annuitizations may reduce the 3% AIA and MAV by more than the amount withdrawn and/or annuitized. If the Contract Value (or PB Value if taking a GMIB Partial Annuitization) at the time of withdrawal and/or annuitization is less than the 3% AIA (or MAV as applicable), we deduct more than the amount withdrawn and/or annuitized from the 3% AIA (or MAV as applicable). EARNINGS PROTECTION GUARANTEED MINIMUM DEATH BENEFIT (EARNINGS PROTECTION GMDB) If Earnings Protection GMDB applies, the amount of the death benefit is the greater of 1 or 2. 1. The Contract Value, determined as of the end of the Business Day during which we receive in good order at our Service Center both due proof of death and an election of the death benefit payment option. 2. Earnings Protection GMDB value, determined as of the end of the Business Day during which we receive in good order at our Service Center both due proof of death and an election of the death benefit payment option. Earnings Protection GMDB value is equal to the greater of C. Total Payments, or D. Contract Value Plus (CV Plus). We only calculate these values until the Business Day during which we receive in good order at our Service Center both due proof of death and an election of the death benefit payment option. Earnings Protection GMDB carries a higher charge than Traditional GMDB, and may carry a higher charge than Enhanced GMDB. We assess this charge even if the death benefit under Earnings Protection GMDB is no greater than the death benefit under Traditional GMDB or Enhanced GMDB because you have not experienced any earnings under your Contract. C. Total Payments Total Purchase Payments received before you exercise the GPWB (if applicable), less adjusted partial withdrawals. For withdrawals (including GPWB Payments and Excess Withdrawals) or traditional Partial Annuitizations, an adjusted partial withdrawal is equal to: …………… PW x DB CV For GMIB Partial Annuitizations, an adjusted partial withdrawal is equal to: ……………. GMIBPA x DB PA PW The amount of any Contract Value applied to a traditional Partial Annuitization or withdrawn (including any withdrawal charge). GMIBPA The amount of any PB Value applied to a GMIB Partial Annuitization. DB The greater of: (a) Contract Value, or (b) total Purchase Payments minus prior adjusted partial withdrawals, on the date of (but before) the current partial withdrawal. CV The Contract Value on the date of (but before) the partial withdrawal. PA The PB Value on the date of (but before) the partial withdrawal. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 57 Any withdrawals and/or amounts applied to Partial Annuitizations may reduce the total payments by more than the amount withdrawn and/or annuitized. If the Contract Value (or PB Value if taking a GMIB Partial Annuitization) at the time of withdrawal and/or annuitization is less than the total payments, we deduct more than the amount withdrawn and/or annuitized from the total payments. D. Contract Value Plus (CV Plus) Before exercise of the GPWB (if applicable), CV Plus is equal to the Contract Value, Plus · If you were age 69 or younger on the Issue Date, 50% of the lesser of (a) or (b), or · If you were age 70 or older on the Issue Date, 30% of the lesser of (a) or (b), where: (a) Is the Contract Value as determined in number 1 above, minus total Purchase Payments received. (b) Is three times the total Purchase Payments received in the first two Contract Years. NOTE FOR CONTRACTS WITH PRIME PLUS BENEFIT: If you exercise the GPWB, then on and after the exercise date: · the Traditional GMDB value, Enhanced GMDB value, or Earnings Protection GMDB value that applies to your Contract stops increasing, and each GPWB Payment we make and any Excess Withdrawals you take reduces the GMDB value proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge); · the death benefit that is equal to your Contract Value continues to fluctuate with market performance but decreases with each GPWB Payment we make and any Excess Withdrawals you take; and · the increased M&E charge associated with the Enhanced GMDB or Earnings Protection GMDB (if applicable) continues as long as the Enhanced GMDB value or the Earnings Protection GMDB value is greater than zero. Please see Appendix D for examples of calculations of the death benefit. WHEN THE DEATH BENEFIT ENDS The GMDB that applies to your Contract ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the GMDB value and Contract Value are both zero. · When the Contract ends. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 58 DEATH OF THE OWNER AND/OR ANNUITANT UNDER ALL OTHER CONTRACTS The following tables are intended to help you better understand what happens upon the death of any Owner and/or Annuitant under the different portions of the Contract. For Qualified Contracts, there can be only one Owner and the Owner must be the Annuitant, unless the Contract is owned by a qualified plan or is part of a custodial arrangement. Partial Annuitizations are not available to Joint Owners. If you take a Partial Annuitization, there can be only one Owner; the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. Designating different persons as Owner(s) and Annuitant(s) can have an important impact on whether a death benefit is paid, and on who would receive it. Use care when designating Owners and Annuitants, and consult your Financial Professional if you have questions. UPON THE DEATH OF A SOLE OWNER Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · We pay a death benefit to the Beneficiary.(1) For a description of the payout options, see the “Death Benefit Payment Options” discussion later in this section. · The Beneficiary becomes the Owner. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · If the GPWB was in effect, it ends unless the deceased Owner’s spouse continues the Contract. · If the deceased was the only surviving Annuitant, Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Traditional Annuity Payments ends, see section 3, The Annuity Phase – Traditional Annuity Payments. For more information on when any portion of the Contract applied to GMIB Payments ends, see section 4, Protected Retirement Income Made Easy: PRIME Plus Benefit – When GMIB Ends. No death benefit is payable under Annuity Options 1, 3, or 6. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. If the Beneficiary is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 59 UPON THE DEATH OF A JOINT OWNER (NOTE: We do not allow Joint Owners to take Partial Annuitizations) Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · The surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses there may also be contingent Beneficiaries. · The surviving Joint Owner becomes the sole Owner. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · We pay a death benefit to the surviving Joint Owner.(1) For a description of the payout options available, see the “Death Benefit Payment Options” discussion later in this section. · If the deceased was the only surviving Annuitant, Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Traditional Annuity Payments ends, see section 3, The Annuity Phase – Traditional Annuity Payments. For more information on when any portion of the Contract applied to GMIB Payments ends, see section 4, Protected Retirement Income Made Easy: PRIME Plus Benefit – When GMIB Ends. No death benefit is payable under Annuity Options 1, 3, or 6. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the GPWB was in effect, it ends unless the Joint Owners were spouses and the surviving spouse who is also the Joint Owner continues the Contract. · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. If the surviving Joint Owner is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. If both spousal Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the Joint Owners were not spouses and they both die before we pay the death benefit, for tax reasons, we pay the estate of the Joint Owner who died last. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 60 UPON THE DEATH OF THE ANNUITANT AND THERE IS NO SURVIVING JOINT ANNUITANT Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · · · If the Contract is owned by a non-individual (for example, a qualified plan or a trust), we treat the death of the Annuitant as the death of an Owner; we pay the Beneficiary(1) a death benefit, and a new Annuitant cannot be named. If the GPWB was in effect, it ends unless the deceased Annuitant’s spouse continues the Contract. If the deceased Annuitant was not an Owner, and the Contract is owned only by an individual(s), no death benefit is payable. The Owner can name a new Annuitant subject to our approval. If the GPWB was in effect, it continues. If the deceased Annuitant was a sole Owner, we pay the Beneficiary(1) a death benefit. If the GPWB was in effect, it ends unless the deceased Owner’s spouse continues the Contract. · Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Traditional Annuity Payments ends, see section 3, The Annuity Phase – Traditional Annuity Payments. For more information on when any portion of the Contract applied to GMIB Payments ends, see section 4, Protected Retirement Income Made Easy: PRIME Plus Benefit – When GMIB Ends. No death benefit is payable under Annuity Options 1, 3, or 6. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the deceased Annuitant was a Joint Owner and there is a surviving Joint Owner, the surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses, there may also be contingent Beneficiaries. We pay a death benefit to the surviving Joint Owner.(2) If the GPWB was in effect, it ends unless the Joint Owners were spouses and the surviving spouse who is also the Joint Owner continues the Contract. · If the deceased was a sole Owner, the Beneficiary becomes the Owner if the Contract continues. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner if the Contract continues. · For a description of the payout options, see the “Death Benefit Payment Options” discussion later in this section. (1) If the Beneficiary is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and a death benefit payment election. If the deceased was the Annuitant and the Owner was a non-individual, the surviving spouse becomes the new Owner upon Contract continuation. If the surviving Joint Owner is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. If both spousal Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the Joint Owners were not spouses and they both die before we pay the death benefit, for tax reasons, we pay the estate of the Joint Owner who died last. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 61 UPON THE DEATH OF THE ANNUITANT AND THERE IS A SURVIVING JOINT ANNUITANT (NOTE: We only allow joint Annuitants on Full Annuitization) Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · Only Annuity Options 3 and 4 allow joint Annuitants. Under Annuity Options 3 and 4, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant and, for Annuity Option 4, during any remaining specified period of time. For more information, see section 3, The Annuity Phase – Annuity Options. · No death benefit is payable. · If the deceased was a sole Owner, the Beneficiary becomes the Owner. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner. DEATH BENEFIT PAYMENT OPTIONS DURING THE ACCUMULATION PHASE If you have not previously designated a death benefit payment option, a Beneficiary must request the death benefit be paid under one of the death benefit payment options below. If the Beneficiary is the spouse of the deceased Owner, he/she can choose to continue the Contract in his/her own name. Spouses must qualify as such under federal law to continue the Contract. With respect to the Earnings Protection GMDB, the Contract Value is then treated as the total Purchase Payments in the calculation of the death benefit for the Contract continued by the spouse. An election by the spouse to continue the Contract must be made on the death claim form before we pay the death benefit. If the surviving spouse continues the Contract, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election of the death benefit payment option. If the surviving spouse continues the Contract, he or she may exercise all of the Owner’s rights under this Contract, including naming a new Beneficiary or Beneficiaries. If the surviving spouse continues the Contract, any optional benefits also continue with the possible exception of the GMIB Payments under PRIME Plus Benefit, which can only continue if the surviving spouse is also an Annuitant. For more information, please see section 4, PRIME Plus Benefit – When GMIB Ends. If a lump sum payment is requested, we pay the amount within seven days of our receipt of proof of death and a valid election of a death benefit payment option, including any required governmental forms, unless the suspension of payments or transfers provision is in effect. Payment of the death benefit may be delayed, pending receipt of any applicable tax consents and/or state forms. If the spouse continues the Contract, the spouse will be subject to any remaining withdrawal charge. Option A: Lump sum payment of the death benefit. We do not deduct the contract maintenance charge at the time of a full withdrawal if the distribution is due to death. Option B: Payment of the entire death benefit within five years of the date of any Owner’s death. Option C: For a Nonqualified Contract, if the Beneficiary is an individual,payment of the death benefit as an Annuity Payment under an Annuity Option is over the lifetime of the Beneficiary or over a period not extending beyond the life expectancy of the Beneficiary. For a Qualified Contract, if the Beneficiary is an individual, Annuity Payments can be made over a period not extending beyond the Beneficiary’s life expectancy. Distribution under this option must begin within one year of the date of any Owner’s death. We waive the contract maintenance charge if we make fixed Traditional Annuity Payments or if the Contract Value on the Income Date is at least $100,000. We continue to assess the full contract maintenance charge on each Beneficiary’s portion proportionately if we make variable Traditional Annuity Payments that do not qualify for the waiver. GMIB Payments are not available under this option. Any portion of the death benefit not applied to Traditional Annuity Payments within one year of the date of the Owner’s death must be distributed within five years of the date of death. If the Contract is owned by a non-individual, then we treat the death of any Annuitant as the death of an Owner for purposes of the Internal Revenue Code’s distribution at death rules, which are set forth in Section 72(s) of the Code. In all events, notwithstanding any provision to the contrary in the Contract or this prospectus, the Contract is interpreted and administered in accordance with Section 72(s) of the Code. Other rules may apply to Qualified Contracts. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 62 OTHER INFORMATION ALLIANZ LIFE Allianz Life is a stock life insurance company organized under the laws of the state of Minnesota in 1896. Our address is 5701 Golden Hills Drive, Minneapolis, MN 55416. We offer fixed and variable annuities and individual life insurance. We are licensed to do direct business in 49 states and the District of Columbia. We are a subsidiary of Allianz SE, a provider of integrated financial services. THE SEPARATE ACCOUNT We established Allianz Life Variable Account B (the Separate Account) as a separate account under Minnesota insurance law on May 31, 1985. The Separate Account is registered with the Securities and Exchange Commission as a unit investment trust under the Investment Company Act of 1940. The SEC does not supervise our management of the Separate Account. The Separate Account holds the assets that underlie the Contracts, except assets allocated to our general account. We keep the Separate Account assets separate from the assets of our general account and other separate accounts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. We own the assets of the Separate Account. We credit gains to or charge losses against the Separate Account, whether or not realized, without regard to the performance of other investment accounts. The Separate Account’s assets may not be used to pay any of our liabilities, other than those arising from the Contracts. If the Separate Account’s assets exceed the required reserves and other liabilities, we may transfer the excess to our general account, to the extent of seed money invested by us or earned fees and charges. The obligations under the Contracts are obligations of Allianz Life. DISTRIBUTION Allianz Life Financial Services, LLC (Allianz Life Financial), a wholly owned subsidiary of Allianz Life Insurance Company of North America, serves as principal underwriter for the Contracts. Allianz Life Financial, a limited liability company organized in Minnesota, is located at 5701 Golden Hills Drive, Minneapolis, MN 55416. Allianz Life Financial is registered as a broker/dealer with the SEC under the Securities Exchange Act of 1934 (the 1934 Act), as well as with the securities commissions in the states in which it operates, and is a member of the Financial Industry Regulatory Authority (FINRA). Allianz Life Financial is not a member of Securities Investors Protection Corporation. More information about Allianz Life Financial is available at http://www.finra.org or by calling 1-800-289-9999. You also can obtain an investor brochure from FINRA describing its Public Disclosure Program. We have entered into a distribution agreement with our affiliate Allianz Life Financial for the distribution and sale of the Contracts. Allianz Life Financial also may perform various administrative services on our behalf. Allianz Life Financial does not itself sell the Contracts on a retail basis. Rather, Allianz Life Financial enters into selling agreements with other broker/dealers registered under the 1934 Act (selling firms) for the sale of the Contracts. These selling firms include third party broker/dealers and Questar Capital Corporation, an affiliated broker/dealer. We pay sales commissions to the selling firms and their registered representatives. Investment Options that assess Rule 12b-1 fees make payments of the fees to Allianz Life Financial as consideration for providing certain services and incurring certain expenses permitted under the Investment Option’s plan. These payments typically equal 0.25% of an Investment Option’s average daily net assets for the most recent calendar year. The investment adviser and/or subadviser (and/or their affiliates) of an Investment Option may from time to time make payments for administrative services to Allianz Life Financial or its affiliates. The maximum commission payable to the selling firms for Contract sales is expected to not exceed 7% of Purchase Payments. Sometimes, we enter into an agreement with a selling firm to pay commissions as a combination of a certain amount of the commission at the time of sale and a trail commission which, when totaled, could exceed 7% of Purchase Payments. We may fund Allianz Life Financial’s operating and other expenses, including: overhead; legal and accounting fees; Financial Professional training; compensation for the Allianz Life Financial management team; and other expenses associated with the Contracts. Financial Professionals and their managers are also eligible for various benefits, such as production incentive bonuses, insurance benefits, and non-cash compensation items that we may provide jointly with Allianz Life Financial. Non-cash items include conferences, seminars and trips (including travel, lodging and meals in connection therewith), entertainment, awards, merchandise and other similar items. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 63 Selling firms and their Financial Professionals and managers may receive other payments from us for administrative issues and for services that do not directly involve the sale of the Contracts, including payments made for the recruitment and training of personnel, production of promotional literature and similar services. In addition, certain firms and their representatives may receive compensation for distribution and administrative services when acting in a wholesaling capacity and working with retail firms. We and/or Allianz Life Financial may pay certain selling firms additional marketing support allowances for: · marketing services and increased access to Financial Professionals; · sales promotions relating to the Contracts; · costs associated with sales conferences and educational seminars for their Financial Professionals; · the cost of client meetings and presentations; and · other sales expenses incurred by them. We retain substantial discretion in determining whether to grant a marketing support payment to a particular broker/dealer firm and the amount of any such payment. However, we do consider a number of specific factors in determining marketing support payments, which may include a review of the following: · the level of existing sales and assets held in contracts issued by us that are sold through the broker/dealer firm and the potential for new or additional sales; · the organizational “fit” between the broker/dealer firm and the type of wholesaling and marketing force we operate; · whether the broker/dealer firm’s operational, IT, and support services structure and requirements are compatible with our method of operation; · whether the broker/dealer firm’s product mix is oriented toward our core markets; · whether the broker/dealer firm has a structure facilitating a marketing support arrangement, such as frequent Financial Professional meetings and training sessions; · the potential return on investment of investing in a particular firm’s system; · our potential ability to obtain a significant level of the market share in the broker/dealer firm’s distribution channel; · the broker/dealer firm’s Financial Professional and customer profiles; and · the prominence and reputation of the broker/dealer firm in its marketing channel. We may also make payments for marketing and wholesaling support to broker/dealer affiliates of Investment Options that are available through the variable annuities we offer. Additional information regarding marketing support payments can be found in the Distributor section of the Statement of Additional Information. We and/or Allianz Life Financial may make bonus payments to certain selling firms based on aggregate sales of our variable insurance contracts (including this Contract) or persistency standards, or as part of a special promotion. These additional payments are not offered to all selling firms, and the terms of any particular agreement governing the payments may vary among selling firms. In some instances, the amount paid may be significant. A portion of the payments made to selling firms may be passed on to their Financial Professionals in accordance with their internal compensation programs. Those programs may also include other types of cash and non-cash compensation and other benefits. Ask your Financial Professional for further information about what your Financial Professional and the selling firm for which he or she works may receive in connection with your purchase of a Contract. We intend to recover commissions and other sales expenses through fees and charges imposed under the Contract. Commissions paid on the Contract, including other incentives or payments, are not charged directly to the Owners or the Separate Account. We offer the Contracts to the public on a continuous basis. We anticipate continuing to offer the Contracts but reserve the right to discontinue the offering. ADDITIONAL CREDITS FOR CERTAIN GROUPS We may credit additional amounts to a Contract instead of modifying charges because of special circumstances that result in lower sales or administrative expenses or better than expected mortality or persistency experience. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 64 ADMINISTRATION/ALLIANZ SERVICE CENTER The Allianz Service Center performs certain administrative services regarding the Contracts and is located at 5701 Golden Hills Drive, Minneapolis, Minnesota. The Service Center mailing address and telephone number are listed at the back of this prospectus. The administrative services performed by our Service Center include: · issuance and maintenance of the Contracts, · maintenance of Owner records, · processing and mailing of account statements and other mailings to Owners, and · routine customer service including: – responding to Owner correspondence and inquiries, – processing of Contract changes, – processing withdrawal requests (both partial and total) and – processing annuitization requests. To reduce expenses, only one copy of most financial reports and prospectuses, including reports and prospectuses for the Investment Options, are mailed to your household, even if you or other persons in your household have more than one contract issued by us or our affiliate. Call us at the toll-free telephone number listed at the back of this prospectus if you need additional copies of financial reports, prospectuses, or annual and semiannual reports, or if you would like to receive one copy for each contract in future mailings. LEGAL PROCEEDINGS We and our subsidiaries, like other life insurance companies, from time to time are involved in legal proceedings of various kinds, including regulatory proceedings and individual and class action lawsuits. In some legal proceedings involving insurers, substantial damages have been sought and/or material settlement payments have been made. Although the outcome of any such proceedings cannot be predicted with certainty, we believe that, at the present time, there are no pending or threatened legal proceedings to which we, the Separate Account, or Allianz Life Financial is a party that are reasonably likely to materially affect the Separate Account, our ability to meet our obligations under the Contracts, or Allianz Life Financial’s ability to perform its obligations. FINANCIAL STATEMENTS The consolidated financial statements of Allianz Life and the financial statements of the Separate Account have been included in Part C of the Registration Statement. STATUS PURSUANT TO SECURITIES EXCHANGE ACT OF 1934 Allianz Life hereby relies on the exemption provided by Rule 12h-7 under the Securities Exchange Act of 1934 from the requirement to file reports pursuant to Section 15(d) of that Act. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 65 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION (SAI) Allianz Life…………… 2 Experts…………….…… 2 Legal Opinions……………. 2 Distributor…………….………. 2 Reduction or Elimination of the Withdrawal Charge…………… 3 Federal Tax Status…………….… 3 General…………… 3 Diversification…………….……. 4 Owner Control……………. 5 Contracts Owned by Non-Individuals…………… 5 Income Tax Withholding…………… 5 Required Distributions…………… 5 Qualified Contracts…………… 6 Annuity Provisions…………… 7 Annuity Units/Calculating Annuity Payments…………….…. 7 Mortality and Expense Risk Guarantee……………. 7 Information on May 2003 Contracts…………… 8 Information on Contracts That Were Offered Before April 29, 2005…………… 16 Information on Original Contracts…………….……. 18 Financial Statements……………. 19 Appendix – Condensed Financial Information…………… 20 The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 66 13. PRIVACY AND SECURITY STATEMENT 2011 Your privacy is a high priority for Allianz. Our pledge to protect your privacy is reflected in our Privacy and Security Statement. This statement outlines our principles for collecting, using and protecting information that we maintain about you. This statement applies to all of the companies within the Allianz family of companies that issue insurance policies. The law allows us to share your information among our insurance companies. The law does not allow you to prevent these disclosures. A list of our companies can be found at the end of this notice. Information about you that Allianz collects Allianz collects information about you so that we can process the insurance transactions you request. We limit the amount of your information collected to what we feel is needed to maintain your account. We may collect your information from the following sources: · From you, either directly or through your agent. This may include information on your insurance application or other forms you may complete, such as your name, address and telephone number. · From others, through the process of handling a claim. This may include information from medical or accident reports. · From your doctor or during a home visit by a health assessment professional. This may include medical information about you gathered with your written authorization. · From your relationship with us, such as the number of years you have been a customer or the types of insurance products you purchased. · From a consumer reporting agency such as a medical, credit, or motor vehicle report. The information in these reports may be kept by the agency and shared with others. Information about you that Allianz shares Allianz does not share information about current or former customers with anyone, except as “allowed by law.” “Allowed by law” means that we may share your information, such as your name, address, and policy information, as follows: · With affiliates and other third parties in order to administer or service your policy. · With consumer reporting agencies to obtain a medical report, credit report, or motor vehicle report. These reports are used to determine eligibility for coverage or to process your requested transactions. · With your insurance agent so that they can perform services for you. · With medical professionals in order to process your claim. · With a state Department of Insurance in order to examine our records or business practices. · With a state or federal law enforcement agency, as required by law or to report suspected fraud activities. · With research groups to conduct studies on claims results. No individual is identified in any study or report. We advise the vendors with whom we legally share your information of our privacy policy. We make every effort to use vendors whose privacy policy reflects our own. Allianz does not sell your information to anyone We do not share your information with anyone for their own marketing purposes. For this reason, we are not required to obtain an “opt-in election,” an “opt-out election” or an authorization from you. We also do not share your information with any of our affiliated companies except to administer or service your policy. Allianz policies and practices regarding security of your information Allianz uses computer hardware and software tools to maintain physical and electronic safeguards. These safeguards comply with applicable federal and state regulations. We use state of the art technology to secure our websites and protect the information that may be shared over these sites. We restrict access to information about you to those employees who need the information to service your policy. If you visit one of our websites, we may use “cookies” (small text files sent from our site to your hard drive). These cookies help us to recognize repeat visitors and allow easy access to and use of the site. We do not use cookies to gather your information. The cookies only enable you to use our website more easily. Your ability to access and correct your information You have the right to access and obtain a copy of your information. This does not include the right to access and copy your information related to a claim or civil or criminal proceeding. If you wish to review your information, please write us at the address below. Provide your full name, address and policy number(s). The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 67 For your protection, please have your request notarized. This will ensure the identity of the person requesting your information. You may also make your request through our secure website. Within 30 working days of our receipt of your written request, you may see and get a copy of your information in person. If you prefer, we will send you a copy of your information. If medical information is contained in your file, we may request that you name a medical professional to whom we will send your information. If you believe any of your information is incorrect, notify us in writing at the address below. Within 30 working days, we will let you know if our review has resulted in a correction of your information. If we do not agree there is an error, you may file a statement disputing our finding. We will attach the statement to your file. We will send any corrections we make, or your statement, to anyone we shared your information with over the past two years, and to anyone who may receive your information from us in the future. We do not control the information about you obtained from a consumer reporting agency or a Department of Motor Vehicles. We will provide you with the names and addresses of these agencies so that you can contact them directly. Montana residents: You may write to us and also ask for a record of any disclosure of your medical information made within the last three years. Notification of change Your trust is one of our most important assets. If we revise our privacy practices in the future, we will notify you prior to introducing any changes. This Privacy and Security Statement is also displayed on our website (http://www.allianzlife.com). For more information or if you have questions If you have any questions or concerns about our privacy policies or procedures, please call the Corporate Compliance Department at 800.328.5600, write us at the following address or contact us via the secured website. Allianz Life Insurance Company of North America PO Box 1344 Minneapolis, MN 55440-1344 Allianz family of companies: · Allianz Life Insurance Company of North America · Allianz Life Financial Services, LLC M40018 (12/2010) The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 68 APPENDIX A – CONDENSED FINANCIAL INFORMATION The consolidated financial statements of Allianz Life Insurance Company of North America and the financial statements of Allianz Life Variable Account B are included in Part C of the Registration Statement. Accumulation Unit value (AUV) information corresponding to the highest and lowest combination of charges for the Contract described by this prospectus is listed in the tables below. You can find AUV information corresponding to the additional combinations of charges in the appendix to the Statement of Additional Information (SAI), which is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. This information should be read in conjunction with the financial statements and related notes of the Separate Account included in Part C of the Registration Statement. * Key to Benefit Option Separate Account Annual Expenses(1) Allianz Alterity – Base Contract with Traditional GMDB 1.50% Allianz Alterity – Contract with Earnings Protection GMDB and PRIME Plus Benefit 2.45% (1) The Separate Account annual expenses for a May 2003 Contract with the Traditional GMDB and no PRIME Benefit (1.50%) and a May 2003 Contract with the Earnings Protection GMDB and Enhanced PRIME Benefit (2.45%) are the same as the expenses for the currently offered Contract, therefore the AUV information is the same. Please see the Statement of Additional Information for more information on the May 2003 Contract. The following Investment Options commenced operations under this Contract after December 31, 2010. Therefore, no AUV information is shown for them: Fidelity VIP FundsManager 50% Portfolio; Fidelity VIP FundsManager 60% Portfolio; PIMCO VIT Global Advantage Strategy Bond Portfolio; PIMCO VIT Unconstrained Bond Portfolio. (Number of Accumulation Units in thousands) Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Balanced Index Strategy Fund 1.50% 12/31/2009 N/A 10.033 15 2.45% 12/31/2009 N/A 10.014 31 12/31/2010 10.033 10.921 23 12/31/2010 10.014 10.798 41 AZL Franklin Templeton Founding Strategy Plus Fund 1.50% 12/31/2009 N/A 10.216 4 2.45% 12/31/2009 N/A 10.197 7 12/31/2010 10.216 11.072 9 12/31/2010 10.197 10.948 14 AZL Fusion Balanced Fund 1.50% 12/31/2005 N/A 10.623 216 2.45% 12/31/2005 N/A 10.555 204 12/31/2006 10.623 11.458 415 12/31/2006 10.555 11.277 570 12/31/2007 11.458 12.089 633 12/31/2007 11.277 11.786 593 12/31/2008 12.089 8.640 626 12/31/2008 11.786 8.344 696 12/31/2009 8.640 10.785 484 12/31/2009 8.344 10.317 720 12/31/2010 10.785 11.801 422 12/31/2010 10.317 11.181 643 AZL Fusion Conservative Fund 1.50% 12/31/2009 N/A 10.152 18 2.45% 12/31/2009 N/A 10.133 33 12/31/2010 10.152 11.097 49 12/31/2010 10.133 10.972 54 AZL Fusion Moderate Fund 1.50% 12/31/2005 N/A 10.801 271 2.45% 12/31/2005 N/A 10.732 502 12/31/2006 10.801 11.780 498 12/31/2006 10.732 11.595 1147 12/31/2007 11.780 12.363 517 12/31/2007 11.595 12.053 1298 12/31/2008 12.363 8.189 512 12/31/2008 12.053 7.908 1285 12/31/2009 8.189 10.441 482 12/31/2009 7.908 9.987 1316 12/31/2010 10.441 11.493 450 12/31/2010 9.987 10.890 1274 AZL Gateway Fund 1.50% 12/31/2010 N/A 10.095 0 2.45% 12/31/2010 N/A 10.031 0 AZL Growth Index Strategy Fund 1.50% 12/31/2009 N/A 10.065 43 2.45% 12/31/2009 N/A 10.046 13 12/31/2010 10.065 11.245 42 12/31/2010 10.046 11.119 12 The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 Appendix A 69 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Invesco Equity and Income Fund 1.50% 12/31/2004 N/A 10.803 54 2.45% 12/31/2004 N/A 10.734 110 12/31/2005 10.803 11.361 78 12/31/2005 10.734 11.182 216 12/31/2006 11.361 12.593 129 12/31/2006 11.182 12.278 331 12/31/2007 12.593 12.785 153 12/31/2007 12.278 12.347 418 12/31/2008 12.785 9.582 132 12/31/2008 12.347 9.165 395 12/31/2009 9.582 11.596 117 12/31/2009 9.165 10.987 394 12/31/2010 11.596 12.764 109 12/31/2010 10.987 11.980 371 AZL Money Market Fund 1.50% 12/31/2003 N/A 10.369 46 2.45% 12/31/2003 N/A 9.990 81 12/31/2004 10.369 10.283 397 12/31/2004 9.990 9.814 242 12/31/2005 10.283 10.391 413 12/31/2005 9.814 9.823 424 12/31/2006 10.391 10.691 543 12/31/2006 9.823 10.012 463 12/31/2007 10.691 11.037 728 12/31/2007 10.012 10.237 658 12/31/2008 11.037 11.138 1090 12/31/2008 10.237 10.233 1401 12/31/2009 11.138 10.996 771 12/31/2009 10.233 10.007 1032 12/31/2010 10.996 10.833 614 12/31/2010 10.007 9.765 1001 BlackRock Global Allocation V.I. Fund 1.50% 12/31/2008 N/A 7.914 18 2.45% 12/31/2008 N/A 7.864 62 12/31/2009 7.914 9.427 142 12/31/2009 7.864 9.278 175 12/31/2010 9.427 10.193 154 12/31/2010 9.278 9.938 176 Franklin High Income Securities Fund 1.50% 12/31/2003 N/A 20.747 48 2.45% 12/31/2003 N/A 18.030 27 12/31/2004 20.747 22.455 74 12/31/2004 18.030 19.329 75 12/31/2005 22.455 22.855 84 12/31/2005 19.329 19.488 109 12/31/2006 22.855 24.624 68 12/31/2006 19.488 20.798 130 12/31/2007 24.624 24.914 88 12/31/2007 20.798 20.843 134 12/31/2008 24.914 18.805 77 12/31/2008 20.843 15.583 119 12/31/2009 18.805 26.434 67 12/31/2009 15.583 21.698 150 12/31/2010 26.434 29.493 80 12/31/2010 21.698 23.980 125 Franklin Income Securities Fund 1.50% 12/31/2003 N/A 35.607 24 2.45% 12/31/2003 N/A 30.943 13 12/31/2004 35.607 39.935 75 12/31/2004 30.943 34.375 87 12/31/2005 39.935 39.973 150 12/31/2005 34.375 34.084 183 12/31/2006 39.973 46.562 218 12/31/2006 34.084 39.328 271 12/31/2007 46.562 47.588 266 12/31/2007 39.328 39.812 285 12/31/2008 47.588 32.976 244 12/31/2008 39.812 27.326 250 12/31/2009 32.976 44.048 229 12/31/2009 27.326 36.156 230 12/31/2010 44.048 48.890 210 12/31/2010 36.156 39.751 215 Franklin U.S. Government Fund 1.50% 12/31/2003 N/A 23.183 65 2.45% 12/31/2003 N/A 20.147 34 12/31/2004 23.183 23.631 104 12/31/2004 20.147 20.341 120 12/31/2005 23.631 23.839 143 12/31/2005 20.341 20.327 170 12/31/2006 23.839 24.429 157 12/31/2006 20.327 20.633 175 12/31/2007 24.429 25.653 175 12/31/2007 20.633 21.461 191 12/31/2008 25.653 27.188 170 12/31/2008 21.461 22.529 265 12/31/2009 27.188 27.612 150 12/31/2009 22.529 22.665 221 12/31/2010 27.612 28.638 112 12/31/2010 22.665 23.284 196 PIMCO VIT All Asset Portfolio 1.50% 12/31/2004 N/A 11.870 114 2.45% 12/31/2004 N/A 11.794 83 12/31/2005 11.870 12.422 366 12/31/2005 11.794 12.227 217 12/31/2006 12.422 12.808 305 12/31/2006 12.227 12.487 187 12/31/2007 12.808 13.667 177 12/31/2007 12.487 13.198 182 12/31/2008 13.667 11.330 149 12/31/2008 13.198 10.838 192 12/31/2009 11.330 13.569 160 12/31/2009 10.838 12.857 169 12/31/2010 13.569 15.117 202 12/31/2010 12.857 14.188 288 The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 Appendix A 70 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period PIMCO VIT Emerging Markets Bond Portfolio 1.50% 12/31/2005 N/A 10.920 3 2.45% 12/31/2005 N/A 10.851 23 12/31/2006 10.920 11.756 23 12/31/2006 10.851 11.571 37 12/31/2007 11.756 12.254 37 12/31/2007 11.571 11.947 45 12/31/2008 12.254 10.309 38 12/31/2008 11.947 9.955 44 12/31/2009 10.309 13.262 37 12/31/2009 9.955 12.686 50 12/31/2010 13.262 14.655 49 12/31/2010 12.686 13.885 131 PIMCO VIT Global Bond Portfolio (Unhedged) 1.50% 12/31/2005 N/A 9.343 29 2.45% 12/31/2005 N/A 9.283 23 12/31/2006 9.343 9.632 47 12/31/2006 9.283 9.480 45 12/31/2007 9.632 10.412 63 12/31/2007 9.480 10.151 66 12/31/2008 10.412 10.170 88 12/31/2008 10.151 9.821 122 12/31/2009 10.170 11.709 97 12/31/2009 9.821 11.200 122 12/31/2010 11.709 12.879 101 12/31/2010 11.200 12.203 139 PIMCO VIT Global Multi-Asset Portfolio 1.50% 12/31/2009 N/A 10.009 10 2.45% 12/31/2009 N/A 9.990 0 12/31/2010 10.009 10.979 29 12/31/2010 9.990 10.856 37 PIMCO VIT High Yield Portfolio 1.50% 12/31/2003 N/A 11.267 80 2.45% 12/31/2003 N/A 10.855 38 12/31/2004 11.267 12.160 191 12/31/2004 10.855 11.605 173 12/31/2005 12.160 12.474 237 12/31/2005 11.605 11.792 208 12/31/2006 12.474 13.407 192 12/31/2006 11.792 12.555 217 12/31/2007 13.407 13.670 230 12/31/2007 12.555 12.679 214 12/31/2008 13.670 10.296 188 12/31/2008 12.679 9.459 231 12/31/2009 10.296 14.244 206 12/31/2009 9.459 12.963 280 12/31/2010 14.244 16.067 189 12/31/2010 12.963 14.483 306 PIMCO VIT Real Return Portfolio 1.50% 12/31/2003 N/A 10.509 56 2.45% 12/31/2003 N/A 10.442 47 12/31/2004 10.509 11.275 190 12/31/2004 10.442 11.098 237 12/31/2005 11.275 11.341 300 12/31/2005 11.098 11.057 349 12/31/2006 11.341 11.253 323 12/31/2006 11.057 10.867 330 12/31/2007 11.253 12.267 276 12/31/2007 10.867 11.734 305 12/31/2008 12.267 11.231 274 12/31/2008 11.734 10.641 347 12/31/2009 11.231 13.099 253 12/31/2009 10.641 12.294 376 12/31/2010 13.099 13.951 226 12/31/2010 12.294 12.969 370 PIMCO VIT Total Return Portfolio 1.50% 12/31/2003 N/A 12.665 138 2.45% 12/31/2003 N/A 12.202 126 12/31/2004 12.665 13.086 290 12/31/2004 12.202 12.489 316 12/31/2005 13.086 13.208 385 12/31/2005 12.489 12.486 415 12/31/2006 13.208 13.513 386 12/31/2006 12.486 12.654 513 12/31/2007 13.513 14.477 419 12/31/2007 12.654 13.428 518 12/31/2008 14.477 14.946 399 12/31/2008 13.428 13.731 532 12/31/2009 14.946 16.795 437 12/31/2009 13.731 15.284 688 12/31/2010 16.795 17.888 443 12/31/2010 15.284 16.125 662 Templeton Global Bond Securities Fund 1.50% 12/31/2007 N/A 31.790 13 2.45% 12/31/2007 N/A 26.726 19 12/31/2008 31.790 33.259 36 12/31/2008 26.726 27.696 31 12/31/2009 33.259 38.885 40 12/31/2009 27.696 32.075 57 12/31/2010 38.885 43.841 42 12/31/2010 32.075 35.820 63 The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 Appendix A 71 APPENDIX B – PB VALUE CALCULATION EXAMPLES · You purchased a Contract with PRIME Plus Benefit. You are the only Owner. · You made an initial Purchase Payment of $100,000. · You make an additional Purchase Payment of $10,000 in the sixth Contract Year and allocate the entire amount to the Investment Options. You make no other Purchase Payments. · The MAV on the ninth Contract Anniversary is $180,000. · You take a partial withdrawal of $20,000 in the tenth Contract Year when the Contract Value (on the day of but before the partial withdrawal) is $160,000. You take no other partial withdrawals. · The Contract Value on the tenth Contract Anniversary is $140,000. · As of the tenth Contract Anniversary you have not yet reached your 81st birthday and the Contracts have not exceeded the limits on volatility or risk that trigger allocation and transfer restrictions under PRIME Plus Benefit. On the tenth Contract Anniversary, the PB Value is equal to 1 or 2: 1) The 7%AIA Initial Purchase Payment…………… Increased by 7% on the first Contract Anniversary…………… x 1.07 Increased by 7% on the second Contract Anniversary…………… x 1.07 Beginning on the sixth Contract Anniversary we only apply the 7% increase to the 7%AIA amount as of the fifth Contract Anniversary. On the sixth Contract Anniversary the 7%AIA is: The fifth Contract Anniversary 7%AIA……………. Increased by 7% on the sixth Contract Anniversary…………… x 1.07 Plus the additional Purchase Payment received in the sixth Contract Year…………… + 10,000.00 On the seventh Contract Anniversary the 7%AIA is: The fifth Contract Anniversary 7%AIA……………. Increased by 7% on the sixth Contract Anniversary…………… x 1.07 Increased by 7% on the seventh Contract Anniversary…………… x 1.07 Plus the additional Purchase Payment received in the sixth Contract Year…………… + 10,000.00 On the ninth Contract Anniversary the 7%AIA is:…………… On the tenth Contract Anniversary the 7%AIA is: The fifth Contract Anniversary 7%AIA increased by 7% for each anniversary since, up to and including the tenth:…………… Plus the additional Purchase Payment received in the sixth Contract Year…………… + 10,000.00 Reduced proportionately by the percentage of Contract Value withdrawn during the tenth Contract Year:($20,000 / $160,000) 0.125 x $193,845.92 …………… – 24,230.74 The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 Appendix B 72 Verifying that the 7%AIA is within the maximum limit: 2 times Purchase Payments made in the first five Contract Years: 2 x $100,000 ……………. Reduced proportionately by the percentage of Contract Value withdrawn: ($20,000 / $160,000) 0.125 x $200,000 ……………. – 25,000 Therefore the 7%AIA on the tenth Contract Anniversary is limited to the maximum……………. 2) The MAV The MAV on the ninth Contract Anniversary……………. Reduced proportionately by the percentage of Contract Value withdrawn: ($20,000 / $160,000) 0.125 x $180,000 …………… – 22,500 The 7%AIA is greater than the MAV on the tenth Contract Anniversary. However, if you chose to exercise the GMIB on the tenth Contract Anniversary you may be able choose to set the PB Value equal to either the 7% or the MAV. This is because the GMIB Payments available under the 7%AIA may be less than the GMIB Payments available under the MAV depending on the Annuity Option you select, your age, and sex (where applicable) at the time of annuitization. In addition, it is possible that fixed Traditional Annuity Payments based on the $140,000 Contract Value would be more than GMIB Payments based on the MAV or the 7%AIA depending on the current interest rates available at the time of annuitization. If instead you exercise the GPWB you can select either the 5% payment option or the 10% payment option. Under the 5% payment option the PB Value is the 7%AIA, the PB Value could increase (step up) on every third Contract Anniversary* the maximum allowable payment is less than what is available under the 10% payment option, but we make payments for at least 20 years (assuming no Excess Withdrawals or step ups). Under the 10% payment option, the PB Value is the MAV, step ups are not available, we make payments for ten years (assuming no Excess Withdrawals), but the maximum allowable payment is more. Under the GPWB, you would choose the payment option that is most appropriate for your situation. * Step ups continue to happen automatically until the earliest of:a) the older Owner’s 91st birthday; or b) you exhaust the PB Value. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 Appendix B 73 APPENDIX C – GPWB UNDER PRIME PLUS BENEFIT · On the tenth Contract Anniversary you exercise the GPWB and select the 5% payment option with annual payments. · On the tenth Contract Anniversary the PB Value is the 7%AIA, which is $175,000, and your Contract Value is $140,000 (see the example that appears in Appendix B). · You elect the maximum allowable payment and your annual GPWB Payments are 5% x $175,000 $8,750. You take no Excess Withdrawals and do not elect to stop your GPWB Payments. Contract Value PB Value GPWB Payment On the 10th Contract Anniversary 11th Contract Anniversary 12th Contract Anniversary 13th Contract Anniversary before the step up 13th Contract Anniversary after the step up 14th Contract Anniversary 15th Contract Anniversary 16th Contract Anniversary before the step up 16th Contract Anniversary after the step up · In this example, the PB Value was stepped up on the 13th Contract Anniversary because the Contract Value was greater than the PB Value. However, the GPWB Maximum was not stepped up because the current GPWB Maximum ($8,750) was greater than 5% of the increased PB Value (5% x $160,000 $8,000). · There was no step up to either the PB Value or the GPWB Payment on the 16th Contract Anniversary in this example because the Contract Value was less than the PB Value. · If on the 16th Contract Anniversary the Contract Value had grown to $180,000, the remaining PB Value would be stepped up to $180,000. The GPWB Maximum would also be stepped up because 5% of the increased PB Value (5% x $180,000 $9,000) is greater than the current GPWB Maximum ($8,750), however, you would not be able to increase your GPWB Payments until the 17th Contract Anniversary because we do not automatically increase your GPWB Payments upon a step up. Example of the effect of an Excess Withdrawal on GPWB Payments · Continue the assumptions from the previous example except that you elect to receive $600 per month as your GPWB Payment. If you do not take any Excess Withdrawals you would receive $7,200 of GPWB Payments over the course of each Contract Year without incurring a withdrawal charge. · Assume the Contract Value on the day of (but before) the Excess Withdrawal is $150,000. The PB Value on the day of (but before) the Excess Withdrawal is $170,200. If you take a $500 Excess Withdrawal in the 11th Contract Year after receiving the eighth monthly GPWB Payment: The total partial withdrawals (GPWB Payments and the Excess Withdrawal) for the Contract Year $7,200 + $500 $7,700. Because the total partial withdrawals are less than the $8,aximum, none of the withdrawals are subject to the withdrawal charge, and the Excess Withdrawal reduces both the PB Value and Contract Value by the amount withdrawn ($500). The PB Value after the Excess Withdrawal would be $170,200 - $500 $169,700. If you take a $5,000 Excess Withdrawal in the 11th Contract Year after receiving the eighth monthly GPWB Payment: The total partial withdrawals for the Contract Year $7,200 + $5,000 $12,200. Because the total partial withdrawals are greater than the $8,aximum, some of the withdrawals are subject to the withdrawal charge. We determine which withdrawals are subject to the withdrawal charge as follows: The GPWB Maximum…………… First eight GPWB Payments…………… – 4,800 Remaining GPWB Maximum…………… Portion of the Excess Withdrawal that is subject to the withdrawal charge $5,000 – $3,950 …………… The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 Appendix C 74 When we compute the withdrawal charge we withdraw Purchase Payments on a “first-in-first-out” (FIFO) basis. Your initial Purchase Payment was $100,000 and the withdrawal charge period for this payment has expired. Therefore, there is no withdrawal charge on the Excess Withdrawal. We adjust the PB Value for the Excess Withdrawal as follows: The PB Value on the day of (but before) the partial withdrawal…………… The amount of the Excess Withdrawal that does not exceed the GPWB Maximum……………. –3,950.00 Reduced proportionately by the remaining amount of the Excess Withdrawal’s percentage of Contract Value on the day of (but before) the partial withdrawal $1,050 / $150,000 0.007 x $170,200 …… – 1,191.40 Remaining PB Value after the Excess Withdrawal…………… In addition, because the Excess Withdrawal exhausts the GPWB Maximum for the year, the four remaining GPWB Payments are also subject to a withdrawal charge. To avoid a withdrawal charge you could instruct us to stop GPWB Payments for the remainder of the year. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 Appendix C 75 APPENDIX D – DEATH BENEFIT CALCULATION EXAMPLES · You purchased a Contract with an initial Purchase Payment of $100,000. You are the only Owner and are age 69 or younger on the Issue Date. You make no additional Purchase Payments. · The MAV on the ninth Contract Anniversary is $180,000. · You take a partial withdrawal of $20,000 in the tenth Contract Year when the Contract Value on the date of (but before the partial withdrawal) is $160,000. The withdrawal charge period on the initial Purchase Payment has expired so there is no withdrawal charge on this partial withdrawal. You take no other partial withdrawals. · The Contract Value on the tenth Contract Anniversary is $140,000. NOTE: We calculate the 3% AIA and MAV only for Contracts with Enhanced GMDB. The M&E charges are higher for Contracts with Enhanced GMDB or Earnings Protection GMDB than for Contracts with Traditional GMDB. If the differences in these charges were reflected above, the Contract Values would be lower for Contracts with Enhanced GMDB or Earnings Protection GMDB than for Contracts with Traditional GMDB. If you selected Traditional GMDB: We calculate the death benefit on the tenth Contract Anniversary as the greater of: 1) Contract Value…………… 2) The Traditional GMDB value: Total Purchase Payments received…………… Reduced proportionately by the percentage of Contract Value withdrawn: ($20,000 / $160,000) 0.125 x $100,000 …………… – 12,500 Therefore, the death benefit payable as of the tenth Contract Anniversary is the $140,000 Contract Value. If you selected Enhanced GMDB: We calculate the death benefit on the tenth Contract Anniversary as the greater of: 1) Contract Value…………… 2) The 3% AIA: Initial Purchase Payment………….…………… Increased by 3% on the first Contract Aniversary…………… x 1.03 Increased by 3% on the second Contract Aniversary……….…………… x 1.03 Increased by 3% on the third Contract Aniversary…………… x 1.03 On the ninth Contract Anniversary the 3% AIA is…………… Reduced proportionately by the percentage of Contract Value withdrawn: ($20,000 / $160,000) 0.125 x $130,477.32 …………… – 16,309.66 Increased by 3% on the tenth Contract Anniversary…………… x 1.03 Verifying that the 3% AIA is within the maximum limit: 1.5 times Purchase Payments: 1.5 x $100,000 …………… Reduced proportionately by the percentage of Contract Value withdrawn: ($20,000 / $160,000) 0.125 x $150,000 …………… – 18,750 The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 Appendix D 76 3) The MAV: The MAV on the ninth Contract Anniversary……………. Reduced proportionately by the percentage of Contract Value withdrawn: ($20,000 / $160,000) 0.125 x $180,000 …………… – 22,500 Therefore, the death benefit payable as of the tenth Contract Anniversary is the $157,500 MAV. If you selected Earnings Protection GMDB: We calculate the death benefit on the tenth Contract Anniversary as the greater of: 1) Contract Value…………… 2) Total Purchase Payments: Total Purchase Payments received…………… Less adjusted partial withdrawals calculated as (PW x DB) / CV: ($20,000 x $160,000) / $160,000 $20,000 x 1 …………… – 20,000 3) CV Plus: Contract Value…………… Plus 50% of the lesser of (a) or (b). (a) Contract Vaue minus total Purchase Payments: $140,000 – $100,000 .……… (b)Three times your total Purchase Payments received in the first two Contract Years: 3 x $100,000…………… (a) is less than (b), so 50% of (a) 0.50 x $40,000 …………… + 20,000 Therefore, the death benefit payable as of the tenth Contract Anniversary is the $160,lus. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 Appendix D 77 APPENDIX E – WITHDRAWAL CHARGE EXAMPLES All of the following examples assume you purchased a Contract with an initial Purchase Payment of $100,000 and you make no additional Purchase Payments. The partial withdrawal privilege for each Contract Year is 12% of your total Purchase Payments, less any previous withdrawals taken during that Contract Year under the partial withdrawal privilege or as RMD payments. Any unused partial withdrawal privilege in one Contract Year carries over to the next Contract Year. This means at the beginning of each Contract Year, there would be at least $12,000 available under the partial withdrawal privilege. Full withdrawal when the Contract Value has declined due to a loss in your selected Investment Options: · You take a full withdrawal in the third Contract Year when the Contract Value is $90,000 and the withdrawal charge is 5%. You have taken no other withdrawals from the Contract. · There are no Purchase Payments that are beyond the withdrawal charge period and the partial withdrawal privilege does not apply upon a full withdrawal. Because this is a full withdrawal, we assess the withdrawal charge against the entire Withdrawal Charge Basis. We calculate the withdrawal charge as follows: The Withdrawal Charge Basis is equal to total Purchase Payments less any Purchase Payments withdrawn (excluding any penalty-free withdrawals) $100,000 – $0 …………….……… Multiplied by the withdrawal charge…………… x5% Therefore, we withdraw $90,000 from the Contract and pay you $85,000 ($90,000 less the $5,000 withdrawal charge). Partial withdrawal under the partial withdrawal privilege followed by a full withdrawal: · You take a partial withdrawal of $9,000 in the second Contract Year. The total amount available under the partial withdrawal privilege at this time is $24,000 ($12,000 per year for two years). The $9,000 withdrawn is not subject to a withdrawal charge and does not reduce the Withdrawal Charge Basis. · You take a full withdrawal in the third Contract Year when the Contract Value is $90,000 and the withdrawal charge is 5%. At this time, there are no Purchase Payments that are beyond the withdrawal charge period. Because this is a full withdrawal, the partial withdrawal privilege does not apply and we assess the withdrawal charge against the entire Withdrawal Charge Basis. We calculate the withdrawal charge for the full withdrawal as follows: The Withdrawal Charge Basis is equal to total Purchase Payments less any Purchase Payments withdrawn (excluding any penalty-free withdrawals) $100,000 – $0 …………….……… Multiplied by the withdrawal charge…………… x5% Therefore, upon the full withdrawal, we withdraw $90,000 from the Contract and pay you $85,000 ($90,000 less the $5,000 withdrawal charge). In this example, your total distributions from the Contract after deducting the withdrawal charge are $94,000. Partial withdrawal in excess of the partial withdrawal privilege followed by a full withdrawal: · You take a partial withdrawal of $27,000 in the second Contract Year when the withdrawal charge is 6%. The total amount available under the partial withdrawal privilege at this time is $24,000 ($12,000 per year for two years), so $3,000 of the withdrawal is subject to a withdrawal charge and reduces the Withdrawal Charge Basis. We calculate the withdrawal charge for the partial withdrawal as follows: The amount you receive that is subject to a withdrawal …………….……… Multiplied by the withdrawal charge…………… x6% Therefore, we withdraw $27,180 from the Contract and pay you $27,000. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 Appendix E 78 · Continuing the example, assume you take a full withdrawal in the third Contract Year when the Contract Value is $90,000 and the withdrawal charge is 5%. At this time, there are no Purchase Payments that are beyond the withdrawal charge period. Because this is a full withdrawal, the partial withdrawal privilege does not apply and we assess the withdrawal charge against the entire Withdrawal Charge Basis. We calculate the withdrawal charge for the full withdrawal as follows: The Withdrawal Charge Basis is equal to total Purchase Payments less any Purchase Payments withdrawn (excluding any penalty-free withdrawals) $100,000 – $3,000 ………….……… Multiplied by the withdrawal charge…………… x5% Therefore, upon the full withdrawal, we withdraw $90,000 from the Contract and pay you $85,150 ($90,000 less the $4,850 withdrawal charge). In this example, your total distributions from the Contract after deducting the withdrawal charge are $112,150. A series of partial withdrawals under the partial withdrawal privilege followed by a full withdrawal: · You take the maximum amount available under the partial withdrawal privilege each year for five years (total distributions $60,000). The $60,000 withdrawn is not subject to a withdrawal charge and does not reduce the Withdrawal Charge Basis. · In the sixth Contract Year, the Contract Value is $11,000. Although the maximum available under the partial withdrawal privilege is $12,000, there is only $11,000 of Contract Value available. Assuming you withdraw the $11,000, the partial withdrawal privilege does not apply because this is a full withdrawal. At this time, there are no Purchase Payments that are beyond the withdrawal charge period. Because this is a full withdrawal, we assess the withdrawal charge against the entire Withdrawal Charge Basis. The withdrawal charge in the sixth Contract Year is 2%. We calculate the withdrawal charge for the full withdrawal as follows: The Withdrawal Charge Basis is equal to total Purchase Payments less any Purchase Payments withdrawn (excluding any penalty-free withdrawals) $100,000 – $0 …………….……… Multiplied by the withdrawal charge…………… x2% Therefore, upon the full withdrawal, we withdraw $11,000 from the Contract and pay you $9,000 ($11,000 less the $2,000 withdrawal charge). In this example, your total distributions from the Contract after deducting the withdrawal charge are $69,000. Alternatively, the largest available partial withdrawal at this time is $9,000, as this amount reduces the Contract Value to the minimum required Contract Value of $2,000. If instead of a full withdrawal, you take a partial withdrawal of $9,000, it is not subject to a withdrawal charge. After one additional year, the initial Purchase Payment is beyond its withdrawal charge period and you could then withdraw all remaining Contract Value without incurring a withdrawal charge. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 Appendix E 79 FOR SERVICE OR MORE INFORMATION You can review and copy information about us, the Separate Account, the prospectus and the SAI at the SEC’s Public Reference Room in Washington, D.C. You may obtain information about the operation of the Public Reference Room by calling (202) 551-8090. The SEC also maintains a website (http://www.sec.gov). The prospectus, the SAI and other information about the Contract are available on the EDGAR database on the SEC’s website. If you do not have access to the website, you can get copies of information from the website upon payment of a duplication fee by writing to: Public Reference Section of the Commission treet, NE Washington, DC 20549 You can contact us at: Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416 (800) 624-0197 If you need service (such as changes in Contract information, information on Contract Values, requesting a withdrawal or transfer, changing your allocation instructions, etc.), please contact our Service Center: Allianz Life Insurance Company of North America P.O. Box 561 Minneapolis, MN 55440-0561 (800) 624-0197 If you are sending us a check for an additional Purchase Payment, please mail it to the following address as appropriate. Checks for additional Purchase Payments Regular Mail Overnight, certified or registered mail Allianz Life Insurance Company of North America Wells Fargo LBX Services NW 5989 NW 5989 Allianz P.O. Box 1450 1350 Energy Lane, Suite 200 Minneapolis, MN 55485-5989 St. Paul, MN 55108-5254 NOTE: Checks for additional Purchase Payments you send to the wrong address are forwarded to the address listed above for overnight, certified or registered mail, which may delay processing. The Allianz Alterity® Variable Annuity Contract Prospectus – May 1, 2011 80 PART B – SAI STATEMENT OF ADDITIONAL INFORMATION ALLIANZ ALTERITY® INDIVIDUAL FLEXIBLE PURCHASE PAYMENT VARIABLE DEFERRED ANNUITY CONTRACT ISSUED BY ALLIANZ LIFE® VARIABLE ACCOUNT B (THE SEPARATE ACCOUNT) AND ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA (ALLIANZ LIFE, WE, US, OUR) MAY 1, 2011 This is not a prospectus. This Statement of Additional Information (SAI) should be read in conjunction with the prospectus for the Contract, which is dated the same date as this SAI. Definitions of capitalized terms can be found in the glossary in the prospectus. The prospectus is incorporated in this SAI by reference. The prospectus for the Contract concisely sets forth information that a prospective investor ought to know before investing. For a copy of the Contract’s prospectus, call or write us at: Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416 (800) 624-0197 TABLE OF CONTENTS Allianz Life…………… 2 Experts…………….…… 2 Legal Opinions……………. 2 Distributor…………….………. 2 Reduction or Elimination of the Withdrawal Charge…………… 3 Federal Tax Status…………….… 3 General…………… 3 Diversification…………….……. 4 Owner Control……………. 5 Contracts Owned by Non-Individuals…………… 5 Income Tax Withholding…………… 5 Required Distributions…………… 5 Qualified Contracts…………… 6 Annuity Provisions…………… 7 Annuity Units/Calculating Annuity Payments…………….…. 7 Mortality and Expense Risk Guarantee……………. 7 Information on May 2003 Contracts…………… 8 Information on Contracts That Were Offered Before April 29, 2005…………… 16 Information on Original Contracts…………….……. 18 Financial Statements……………. 19 Appendix – Condensed Financial Information…………… 20 ALTSAI-0511 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 1 ALLIANZ LIFE Allianz Life is a stock life insurance company organized under the laws of the state of Minnesota in 1896. We are a subsidiary of Allianz of America, Inc. (AZOA), a financial holding company. AZOA is a subsidiary of Allianz SE, a provider of integrated financial services. Allianz SE is headquartered in Munich, Germany, and has sales outlets throughout the world. We offer fixed and variable annuities and individual life insurance. Allianz Life does not have a separate custodian for the assets owned through the Separate Account. Most mutual fund shares are not in certificated form, and as such, Allianz Life in effect acts as self custodian for the non-certificated shares we own through the Separate Account. EXPERTS The financial statements of Allianz Life Variable Account B as of and for the year or period ended December 31, 2010 (including the statements of changes in net assets for each of the years or periods in the two year period then ended and the financial highlights for each of the periods presented) and the consolidated financial statements and supplemental schedules of Allianz Life Insurance Company of North America as of December 31, 2010 and 2009 and for each of the years in the three-year period ended December 31, 2010, are included in Part C of the Registration Statement in reliance upon the report of KPMG LLP, independent registered public accounting firm, also included in Part C, and upon the authority of said firm as experts in accounting and auditing. The audit report covering the December 31, 2010 financial statements and supplemental schedules of Allianz Life Insurance Company of North America refers to a change in the method of evaluating other-than-temporary impairments of fixed maturity securities due to the adoption of accounting requirements issued by the Financial Statement Standards Board (FASB), as of January 1, 2009. The principal business address of KPMG LLP is 4200 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN. LEGAL OPINIONS Stewart D. Gregg, Senior Securities Counsel of Allianz Life, has provided legal advice on certain matters in connection with the issuance of the Contracts. DISTRIBUTOR Allianz Life Financial Services, LLC (Allianz Life Financial (previously USAllianz Investor Services, LLC)), a wholly owned subsidiary of Allianz Life Insurance Company of North America, acts as the distributor. Allianz Life Financial does not sell the Contracts on a retail basis. Rather, Allianz Life Financial enters into selling agreements with other third-party broker/dealers registered under the Securities Exchange Act of 1934 (selling firms) for the sale of the Contracts. We pay commissions for sales of the Contracts. Allianz Life Financial passes through most of the commissions it receives to selling firms for their sales. Allianz Life Financial received sales compensation with respect to the Contracts issued under Allianz Life Variable Account B in the following amounts during the last three calendar years: Calendar Year Aggregate Amount of Commissions Paid to Allianz Life Financial Aggregate Amount of Commissions Retained by Allianz Life Financial After Payments to Selling Firms 2008 $198,319,091.42 $0 2009 $169,464,504.26 $0 2010 $220,761,073.60 $0 We may fund Allianz Life Financial’s operating and other expenses including: overhead; legal and accounting fees; registered representative training; deferred compensation and insurance benefits for registered representatives; compensation for the Allianz Life Financial management team; and other expenses associated with the Contracts. We also pay for Allianz Life Financial’s operating and other expenses, including overhead, legal and accounting fees. As described above, Allianz Life Financial sells its Contracts primarily through “wholesaling,” in which Allianz Life Financial sells contracts through a large group of mostly non-affiliated broker/dealer firms. Currently, Allianz Life Financial has agreements with approximately 975 retail broker/dealers to sell its contracts. All of the broker/dealer firms except one are non-affiliated. As described in the prospectus, Allianz Life Financial may pay marketing support payments to certain of these firms for providing marketing support services in the sale of the contracts. Currently, Allianz Life Financial makes marketing support payments to approximately 46 firms. These payments vary in amount. In 2010, the five firms receiving the largest payments, ranging from $484,593 to $3,290,452, are listed below. Marketing support payments may also be made to managers of Investment Options or their affiliates for providing Investment Option information and marketing support. The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 2 Firm Name Cetera Financial Group LPL Financial Network National Planning Holdings The Advisor Group Wells Fargo Network REDUCTION OR ELIMINATION OF THE WITHDRAWAL CHARGE We may reduce or eliminate the amount of the withdrawal charge on the Contracts when Contract sales are made to individuals or to a group of individuals in a manner that results in savings of sales expenses. We determine the entitlement to a reduction of the withdrawal charge after examination of the following factors: · the size of the group; · the total amount of Purchase Payments expected to be received from the group; · the nature of the group for which the Contracts are purchased, and the persistency expected in that group (for example, the expectation that the Owners continue to hold the Contracts for a certain period of time); · the purpose for which the Contracts are purchased and whether that purpose makes it likely that expenses are reduced; and · any other circumstances which we believe to be relevant to determining whether reduced sales or administrative expenses may be expected. None of these reductions are contractually guaranteed. We may eliminate the withdrawal charge when the Contracts are issued to an officer, director or employee of Allianz Life or any of its affiliates. We may reduce or eliminate the withdrawal charge when the Contract is sold by a registered representative appointed with Allianz Life to any members of his or her immediate family and the commission is waived. In no event is any reduction or elimination of the withdrawal charge permitted where the reduction or elimination is unfairly discriminatory to any person. FEDERAL TAX STATUS NOTE: The following description is based upon our understanding of current federal income tax law applicable to annuities in general. We cannot predict the probability that any changes in such laws will be made. Purchasers are cautioned to seek competent tax advice regarding the possibility of such changes. We do not guarantee the tax status of the Contracts. Purchasers bear the complete risk that the Contracts may not be treated as “annuity contracts” under federal income tax laws. It should be further understood that the following discussion is not exhaustive and that special rules not described herein may be applicable in certain situations. Moreover, no attempt has been made to consider any applicable state or other tax laws. General Section 72 of the Internal Revenue Code of 1986, as amended (the Code) governs taxation of annuities in general. An Owner is generally not taxed on increases in the value of a Contract until distribution occurs, either in the form of a lump sum payment or as Annuity Payments. For a lump sum payment received as a full withdrawal (total redemption) or death benefit, the recipient is taxed on the portion of the payment that exceeds the cost basis of the Contract (your investment). For Non-Qualified Contracts, this cost basis is generally the Purchase Payments, while for Qualified Contracts there may be no cost basis. The taxable portion of the lump sum payment is taxed at ordinary income tax rates. A partial withdrawal results in tax on any gain in the Contract (for example, the difference, if any, between the Contract Value immediately before the withdrawal, unreduced by any charges, and the Contract’s cash basis). Lump sum withdrawals, whether partial or full, may also be subject to a federal penalty tax equal to 10% of the taxable amount. The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 3 For Annuity Payments, the portion of each payment included in income equals the excess of the payment over the exclusion amount. The exclusion amount for Annuity Payments based on a variable Annuity Option is determined by dividing the investment in the Contract (adjusted for any period certain or refund guarantee) by the number of years over which the annuity is expected to be paid (which is determined by Treasury Regulations). The exclusion amount for Annuity Payments based on a fixed Annuity Option is determined by multiplying the Annuity Payment by the ratio that the investment in the Contract (adjusted for any period certain or refund guarantee) bears to the expected return under the Contract. Annuity Payments received after the investment in the Contract has been recovered (for example, when the total of the excludable amounts equal the investment in the Contract) are fully taxable. The taxable portion of an Annuity Payment is taxed at ordinary income tax rates. For certain types of Qualified Contracts there may be no cost basis in the Contract within the meaning of Section 72 of the Code. Owners, Annuitants and Beneficiaries under the Contracts should seek competent financial advice about the tax consequences of any distributions. We are taxed as a life insurance company under the Code. For federal income tax purposes, the Separate Account is not a separate entity from us, and its operations form a part of Allianz Life. Although the likelihood of legislative changes is uncertain, there is always the possibility that the tax treatment of the Contract could change by legislation or otherwise. Consult a tax adviser with respect to legislative developments and their effect on the Contract. We have the right to modify the Contract in response to legislative changes that could otherwise diminish the favorable tax treatment that annuity Owners currently receive. We make no guarantee regarding the tax status of any contract and do not intend the above discussion as tax advice. Diversification Section 817(h) of the Code imposes certain diversification standards on the underlying assets of variable annuity contracts. The Code provides that a variable annuity contract will not be treated as an annuity contract for any period (and any subsequent period) for which the investments are not adequately diversified in accordance with regulations prescribed by the United States Treasury Department (Treasury Department). Disqualification of the Contract as an annuity contract would result in the imposition of federal income tax to the Owner with respect to earnings allocable to the Contract before the receipt of Annuity Payments under the Contract. The Code contains a safe harbor provision which provides that annuity contracts, such as the Contract, meet the diversification requirements if, as of the end of each quarter, the underlying assets meet the diversification standards for a regulated investment company and no more than 55% of the total assets consist of cash, cash items, U.S. government securities and securities of other regulated investment companies. On March 2, 1989, the Treasury Department issued regulations (Treas. Reg. 1.817-5) which established diversification requirements for the Investment Options underlying variable contracts such as the Contract. The regulations amplify the diversification requirements for variable contracts set forth in the Code and provide an alternative to the safe harbor provision described above. Under these regulations, an Investment Option will be deemed adequately diversified if: · no more than 55% of the value of the total assets of the Investment Option is represented by any one investment; · no more than 70% of the value of the total assets of the Investment Option is represented by any two investments; · no more than 80% of the value of the total assets of the Investment Option is represented by any three investments; and · no more than 90% of the value of the total assets of the Investment Option is represented by any four investments. The Code provides that for purposes of determining whether or not the diversification standards imposed on the underlying assets of variable contracts by Section 817(h) of the Code have been met, “each United States government agency or instrumentality shall be treated as a separate issuer.” We intend that all Investment Options underlying the Contracts be managed by the investment advisers in such a manner as to comply with these diversification requirements. The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 4 Owner Control The Treasury Department has indicated that the diversification regulations do not provide guidance regarding the circumstances in which Owner control of the investments of the Separate Account cause the Owner to be treated as the owner of the assets of the Separate Account, thereby resulting in the loss of favorable tax treatment for the Contract. In certain circumstances, owners of variable annuity contracts have been considered for federal income tax purposes to be the owners of the assets of the separate account, supporting their contracts due to their ability to exercise investment control over those assets. When this is the case, the contract owners have been currently taxed on income and gains attributable to the variable account assets. There is little guidance in this area, and some features of our Contracts, such as the flexibility of an Owner to allocate Purchase Payments and transfer amounts among the investment divisions of the Separate Account, have not been explicitly addressed in published rulings. While we believe that the Contracts do not give Owners investment control over Separate Account assets, we reserve the right to modify the Contracts as necessary to prevent an Owner from being treated as the owner of the Separate Account assets supporting the Contract. Contracts Owned by Non-Individuals Under Section 72(u) of the Code, the investment earnings on Purchase Payments for the Contracts are taxed currently to the Owner if the Owner is a non-individual, for example, a corporation or certain other entities. Such Contracts generally are not treated as annuities for federal income tax purposes. However, this treatment is not applied to Contracts held by a trust or other entity as an agent for an individual or to Contracts held by qualified retirement plans. Purchasers should consult a tax adviser before purchasing a Contract to be owned by a non-individual. Income Tax Withholding All distributions or the portion thereof which is included in the gross income of the Owner are subject to federal income tax withholding. Generally, amounts are withheld from periodic payments at the same rate as wages and at the rate of 10% from non-periodic payments. However, the Owner, in most cases, may elect not to have taxes withheld or to have withholding done at a different rate. Certain distributions from retirement plans qualified under Section 401 of the Code, which are not directly rolled over to another eligible retirement plan or individual retirement account or Individual Retirement Annuity, are subject to a mandatory 20% withholding for federal income tax. The 20% withholding requirement generally does not apply to: · a series of substantially equal payments made at least annually for the life or life expectancy of the participant or joint and last survivor expectancy of the participant and a designated Beneficiary, or for a specified period of ten years or more; or · distributions which are required minimum distributions; or · the portion of the distributions not included in gross income (for example, returns of after-tax contributions); or · hardship withdrawals. Participants should consult a tax adviser regarding withholding requirements. Required Distributions In order to be treated as an annuity contract for federal income tax purposes, Section 72(s) of the Code requires any non-qualified contract to contain certain provisions specifying how your interest in the contract is distributed in the event of the death of an owner. Specifically, with regard to this Contract, Section 72(s) requires that: · if any Owner dies on or after the Income Date, but before the time the entire interest in the Contract has been distributed, the entire interest in the Contract is distributed at least as rapidly as under the method of distribution being used as of the date of such Owner’s death; and · if any Owner dies before the Income Date, the entire interest in the Contract is distributed within five years after the date of such Owner’s death. These requirements are considered satisfied as to any portion of an Owner’s interest which is payable to or for the benefit of a designated Beneficiary and which is distributed over the life of such designated Beneficiary or over a period not extending beyond the life expectancy of that Beneficiary, provided that such distributions begin within one year of the Owner’s death. The designated Beneficiary refers to an individual designated by the Owner as a Beneficiary and to whom ownership of the Contract passes by reason of death. However, if the designated Beneficiary is the surviving spouse of the deceased Owner, the Contract may be continued with the surviving spouse as the new Owner. If the Owner is a non-individual, then the death or change of an Annuitant is treated as the death of the Owner. The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 5 Non-Qualified Contracts contain provisions that are intended to comply with these Code requirements. Other rules may apply to Qualified Contracts. Qualified Contracts The Contract is designed to be used under various types of qualified plans. Because of the minimum Purchase Payment requirements, these Contracts may not be appropriate for some periodic payment retirement plans. Taxation of participants in each Qualified Contract varies with the type of plan and terms and conditions of each specific plan. Owners, Annuitants and Beneficiaries are cautioned that benefits under a Qualified Contract may be subject to the terms and conditions of the plan regardless of the terms and conditions of the Contracts issued pursuant to the plan. Some retirement plans are subject to distribution and other requirements that are not incorporated into our administrative procedures. We are not bound by the terms and conditions of such plans to the extent such terms conflict with the terms of a Contract, unless we specifically consent to be bound. Owners, participants and Beneficiaries are responsible for determining that contributions, distributions and other transactions with respect to the Contracts comply with applicable law. General descriptions of the types of qualified plans with which the Contracts may be used can be found in the prospectus. Such descriptions are not exhaustive and are for general informational purposes only. The tax rules regarding qualified plans are very complex and have differing applications, depending on individual facts and circumstances. Each purchaser should obtain competent tax advice before purchasing a Contract issued under a qualified plan. On July 6, 1983, the Supreme Court decided in Arizona Governing Committee v. Norris that optional annuity benefits provided under an employer’s deferred compensation plan could not, under Title VII of the Civil Rights Act of 1964, vary between men and women. The Contracts sold by us in connection with qualified plans may utilize annuity tables that do not differentiate on the basis of sex. Qualified plans include special provisions restricting Contract provisions that may otherwise be available and described in this SAI. Generally, Contracts issued pursuant to qualified plans are not transferable except upon withdrawal or annuitization. Various penalty and excise taxes may apply to contributions or distributions made in violation of applicable limitations. Furthermore, certain withdrawal penalties and restrictions may apply to withdrawals from Qualified Contracts. Many withdrawals from Qualified Contracts can be rolled over to an IRA or another qualified retirement plan. If you receive a withdrawal from a Qualified Contract that could be rolled over and you do not elect to make a direct rollover of that amount to an IRA or qualified plan, by law 20% of the taxable amount must be withheld by us for taxes. In situations where this mandatory tax withholding does not apply, other tax amounts may be withheld unless you elect out of the withholding. You may request more detailed information about income tax withholding at the time of a withdrawal. For more information see prospectus section 8, Taxes – Distributions – Qualified Contracts. Pension and Profit-Sharing Plans. Sections 401(a) and 401(k) of the Code permit employers, including self-employed individuals, to establish various types of retirement plans for employees. These retirement plans may permit the purchase of the Contracts to provide benefits under the plan. Contributions to the plan for the benefit of employees are not included in the gross income of the employee until distributed from the plan. The tax consequences to participants may vary, depending upon the particular plan design. However, the Code places limitations and restrictions on all plans, including on such items as: amount of allowable contributions; form, manner and timing of distributions; transferability of benefits; vesting and nonforfeitability of interests; nondiscrimination in eligibility and participation; and the tax treatment of distributions and withdrawals. Participant loans are not allowed under the Contracts purchased in connection with these plans. For more information see prospectus section 8, Taxes – Qualified Contracts. Purchasers of Contracts for use with pension or profit-sharing plans should obtain competent tax advice as to the tax treatment and suitability of such an investment. We may choose not to allow pension or profit-sharing plans to purchase this Contract. The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 6 ANNUITY PROVISIONS We base Traditional Annuity Payments upon the following: · Whether you request fixed payments, variable payments, or a combination of both fixed and variable Traditional Annuity Payments. · The adjusted Contract Value on the Income Date. · The Annuity Option you select. · The age of the Annuitant and any joint Annuitant. · The sex of the Annuitant and any joint Annuitant where allowed. We guarantee fixed Traditional Annuity Payments as to dollar amount and the amount does not vary with the investment experience of an Investment Option. If you request fixed Traditional Annuity Payments, the amount of adjusted Contract Value that you apply to fixed Traditional Annuity Payments is placed in our general account and does not participate in the investment experience of the Investment Options. Variable payments are not predetermined as to dollar amount and vary in amount with the investment experience of the Investment Option(s) you select. We use Annuity Units to determine the amount of any variable Traditional Annuity Payments you elect to receive. Annuity Units/Calculating Variable Annuity Payments The first variable Traditional Annuity Payment is equal to the amount of adjusted Contract Value you are applying to variable Traditional Annuity Payments on the Income Date, divided first by $1,000 and then multiplied by the appropriate variable annuity payout factor for each $1,000 of value for the Annuity Option you selected. We then purchase a fixed number of Annuity Units on the Income Date for each subaccount of the Investment Options you select. We do this by dividing the amount of the first Traditional Annuity Payment among the subaccounts for your selected Investment Options according to your most recent allocation instructions. We then divide the amount in each subaccount by the Annuity Unit value for each subaccount on the Income Date. We determine the Annuity Unit value on each Business Day as follows: · multiply the Annuity Unit value for the immediately preceding Business Day by the net investment factor for the current Business Day; and · divide by the assumed net investment factor for the current Business Day. The assumed net investment factor for the current Business Day is one plus the annual AIR adjusted to reflect the number of calendar days that have elapsed since the immediately preceding Business Day. We allow an AIR of 3%, 5% or 7% based on your selection and applicable law. Thereafter, the number of Annuity Units in each subaccount generally remains unchanged unless you make a transfer. However, the number of Annuity Units changes if Annuity Option 3 is in effect, one Annuitant dies, and the Owner requests Traditional Annuity Payments at 75% or 50% of the previous payment amount. All calculations appropriately reflect the payment frequency you selected. The Traditional Annuity Payment on each subsequent payment date is equal to the sum of the Traditional Annuity Payments for each subaccount. We determine the Traditional Annuity Payment for each subaccount by multiplying the number of Annuity Units allocated to the subaccount by the Annuity Unit value for that subaccount on the payment date. MORTALITY AND EXPENSE RISK GUARANTEE Allianz Life guarantees that the dollar amount of each Variable Annuity Payment after the first Annuity Payment not affected by variations in mortality and expense experience. The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 7 INFORMATION ON MAY 2003 CONTRACTS The following is a list of common abbreviations used in this section: AIA Annual Increase Amount GPWB Guaranteed Partial Withdrawal Benefit GMDB Guaranteed Minimum Death Benefit MAV Maximum Anniversary Value GMIB Guaranteed Minimum Income Benefit PRIME Protected Retirement Income Made Easy May 2003 Contracts are no longer offered for sale, but Owners of these Contracts can still make additional Purchase Payments. Therefore, we are including information on these Contracts in this SAI. May 2003 Contracts were replaced by May 2006 Contracts (which are described in the prospectus and have been discontinued as of July 1, 2010). The primary difference between May 2003 and May 2006 Contracts is that May 2003 Contracts offered the optional Traditional PRIME Benefit and optional Enhanced PRIME Benefit. Also, the partial withdrawal privilege allowed withdrawals of 10% of total Purchase Payments per year on a cumulative basis. PRIME Benefits PRIME Benefits include a GMIB and GPWB and carry an additional M&E charge. PRIME Benefits were available for selection at Contract issue. After the Issue Date, Traditional PRIME Benefit or Enhanced PRIME Benefit cannot be added to, changed, or removed from a Contract. If your Contract includes a PRIME Benefit and you do not exercise either GMIB or GPWB, you will have incurred higher Contract expenses without receiving any advantage from PRIME Benefits. We designed PRIME Benefits to give you options on how to turn your accumulated retirement assets into a stream of retirement income. GMIB provides a guaranteed minimum fixed incomein the form of Annuity Payments (GMIB Payments). Depending on the Annuity Option you select, GMIB can provide guaranteed lifetime income, but if the Annuitant(s) die shortly after the Income Date, the Payee may receive less than your investment in the Contract. GPWB provides a guaranteed minimum amount of incomein the form of annual partial withdrawals (GPWB Payments). However, GPWB Payments are not guaranteed for life and you could outlive your payment stream. You must wait seven complete Contract Years before you can exercise GMIB or GPWB, and they can only be exercised within 30 days after a Contract Anniversary. PRIME Benefits do not create Contract Value or guarantee the performance of any Investment Option. Payments made under PRIME Benefits are based on the PB Value. Under Traditional PRIME Benefit, the PB Value is total Purchase Payments adjusted for partial withdrawals and Partial Annuitizations. Under Enhanced PRIME Benefit, the PB Value is the: MAV; 3% AIA; or 7% AIA. The PB Value under Enhanced PRIME Benefit is never less than the PB Value under Traditional PRIME Benefit, but they may be equal. You can only access the PB Value by exercising GMIB or GPWB. Canceling PRIME Benefits Once you exercise a PRIME Benefit, you cannot cancel it. However, you can end GPWB by stopping GPWB Payments and instead do one of the following. · Take an Excess Withdrawal of the entire Contract Value, less any withdrawal charge and any deduction we make to reimburse ourselves for premium tax (available at anytime). · Request Traditional Annuity Payments under a Full Annuitization based on the entire Contract Value, less any deduction we make to reimburse ourselves for premium tax (available at anytime). · Request GMIB Payments under a Full Annuitization based on the entire remaining PB Value (only available within 30 days following a Contract Anniversary and before we make the next GPWB Payment). If you take an Excess Withdrawal of the entire Contract Value, the Contract ends and you may receive less money than you would have received under GPWB. If you request fixed Traditional Annuity Payments or GMIB Payments, GPWB ends and we no longer assess the Separate Account annual expense on that portion of the Contract. If you request variable Traditional Annuity Payments, GPWB ends and we reduce the Separate Account annual expense to 1.50% on that portion of the Contract. The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 8 Although you can end GPWB, you cannot end GMIB. If you do stop GPWB Payments: · GPWB ends, · the Accumulation Phase of the Contract ends, · GMDB ends, and · if you request Annuity Payments, that portion of the Contract ends, as indicated in prospectus section 3, The Annuity Phase. PB Value Under Traditional PRIME Benefit The PB Value before the date of any Owner’s death or exercise of GPWB is equal to: · total Purchase Payments received, · reduced proportionately by the percentage of Contract Value applied to a traditional Partial Annuitization or withdrawn (including any withdrawal charge) for each traditional annuitization or withdrawal taken, and · if you take a GMIB Partial Annuitization, reduced by the dollar amount applied to the GMIB Payments. Any traditional Partial Annuitizations or withdrawals you take may reduce the PB Value by more than the amount annuitized or withdrawn. If the Contract Value at the time of annuitization or withdrawal is less than the PB Value, we deduct more than the amount annuitized or withdrawn from the PB Value. If you exercise GPWB, the PB Value stops increasing on the date you begin receiving GPWB Payments and decreases: · on a dollar for dollar basis with each GPWB Payment we make; and · proportionately by the percentage of any Contract Value taken as an Excess Withdrawal (including any withdrawal charge) for each Excess Withdrawal taken. PB Value Under Enhanced PRIME Benefit The PB Value before the date of any Owner’s death or exercise of GPWB is equal to: · the AIA; or · the MAV. We calculate the AIA two ways. We increase your total Purchase Payments adjusted for partial withdrawals on each Contract Anniversary by: a) 3%; and b) 7% (Not available in the state of Washington). If the MAV is greater than both the 3% AIA and 7% AIA, the PB Value is equal to the MAV. If the 3% AIA is greater than the MAV, you can decide whether to set the PB Value equal to the 3% AIA or 7% AIA. If only the 7% AIA is greater than the MAV, you can decide whether to set the PB Value equal to the 7% AIA or MAV. The 7% AIA may be more limited than the 3% AIA or MAV because: · the 7% AIA is subject to a maximum of two times Purchase Payments received in the first five Contract Years; · under GMIB, the guaranteed fixed payout rates for the 7% AIA are lower and there are fewer available Annuity Options; and ·under GPWB, you can only receive GPWB Payments of up to 5% of the PB Value each year. If you take a GMIB Partial Annuitization, the AIA and MAV decrease, but continue to be calculated. If you take a GMIB Full Annuitization or exercise GPWB, we establish a PB Value and the AIA and MAV end. After you exercise GPWB, only the PB Value remains and continues to be calculated. The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 9 Calculating the AIAs For each AIA that was effective on the Issue Date, it is equal to the initial Purchase Payment received. For any AIA that was effective after the Issue Date, it is equal to the Contract Value on the endorsement effective date. On each Business Day other than a Contract Anniversary, each AIA is equal to: · its value on the immediately preceding Business Day, · plus any additional Purchase Payments received that day, · reduced proportionately by the percentage of Contract Value applied to a traditional Partial Annuitization or withdrawn that day (including any withdrawal charge), and · if you take a GMIB Partial Annuitization that day based on the: – 3% AIA, we reduce the 3% AIA by the dollar amount applied to GMIB Payments and we reduce the 7% AIA proportionately by the percentage of the 3% AIA applied to GMIB Payments. – 7% AIA, we reduce the 7% AIA by the dollar amount applied to GMIB Payments and we reduce the 3% AIA proportionately by the percentage of the 7% AIA applied to GMIB Payments. – MAV, we reduce both the 3% AIA and 7% AIA proportionately by the percentage of the MAV applied to GMIB Payments. On each Contract Anniversary before the older Owner’s 81st birthday,* each AIA is equal to its value on the immediately preceding Business Day increased by 3% for Contracts with the 3% AIA, and increased by 7% for Contracts with the 7% AIA. We then process any transactions received on that Contract Anniversary (such as additional Purchase Payments, withdrawals, and Partial Annuitizations) in the same way that we do on each Business Day other than a Contract Anniversary. Beginning with the Contract Anniversary that occurs on or after the older Owner’s 81st birthday,* we calculate each AIA in the same way that we do on each Business Day other than a Contract Anniversary. * If the Contract is owned by a non-individual (for example, a qualified plan or trust), we use the Annuitant’s age. We limit the 3% AIA to a maximum of: · 1.5 times total Purchase Payments received, · reduced proportionately by the percentage of Contract Value applied to each traditional Partial Annuitization or withdrawal (including any withdrawal charge) for each traditional annuitization or withdrawal taken, and · reduced proportionately by the percentage of GMIB value applied to each GMIB Partial Annuitization. We limit the 7% AIA to a maximum of: · 2 times the total Purchase Payments received in the first five Contract Years, · reduced proportionately by the percentage of Contract Value applied to each traditional Partial Annuitization or withdrawal (including any withdrawal charge) for each traditional annuitization or withdrawal taken, and · reduced proportionately by the percentage of GMIB value applied to each GMIB Partial Annuitization. Calculating the MAV The MAV on the Issue Date is equal to your initial Purchase Payment. On each Business Day other than a Contract Anniversary, the MAV is equal to: · its value on the immediately preceding Business Day, · plus any additional Purchase Payments received that day, · reduced proportionately by the percentage of Contract Value applied to a traditional Partial Annuitization or withdrawn that day (including any withdrawal charge), and · if you take a GMIB Partial Annuitization that day based on the: – MAV, we reduce the MAV by the dollar amount applied to GMIB Payments, and – 3% AIA or 7% AIA, we reduce the MAV proportionately by the percentage of the 3% AIA or 7% AIA applied to GMIB Payments. The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 10 On each Contract Anniversary before the older Owner’s 81st birthday,* the MAV is equal to the greater of its value on the immediately preceding Business Day, or the Contract Value that occurs on that Contract Anniversary before we process any transactions. We then process any transactions we received on that Contract Anniversary (such as additional Purchase Payments, withdrawals, and Partial Annuitizations) in the same way that we do on each Business Day other than a Contract Anniversary. Beginning with the Contract Anniversary that occurs on or after the older Owner’s 81st birthday,* we calculate the MAV in the same way that we do on each Business Day other than a Contract Anniversary. * If the Contract is owned by a non-individual (for example, a qualified plan or trust), we use the Annuitant’s age. Any traditional Partial Annuitizations or withdrawals you take may reduce the AIAs or MAV by more than the amount annuitized or withdrawn. If the Contract Value at the time of annuitization or withdrawal is less than an AIA (or MAV as appropriate), we deduct more than the amount annuitized or withdrawn from the AIA (or MAV). If you exercise GPWB, the PB Value stops increasing on the date you begin receiving GPWB Payments and decreases: · on a dollar for dollar basis with each GPWB Payment we make; and · proportionately by the percentage of any Contract Value taken as an Excess Withdrawal (including any withdrawal charge) for each withdrawal taken. Using PRIME Benefits GPWB guarantees a minimum amount of income in the form of partial withdrawals (GPWB Payments) during the Accumulation Phase. GMIB guarantees a minimum amount of fixed income in the form of Annuity Payments (GMIB Payments) during the Annuity Phase. Depending on the Annuity Option you select, GMIB can provide guaranteed lifetime income, but if the Annuitant(s) die shortly after the Income Date, the Payee may receive less than your investment in the Contract. You must hold your Contract for seven complete Contract Years before you can exercise GPWB or GMIB and you can only exercise GPWB or GMIB within 30 days following a Contract Anniversary. You cannot exercise GPWB or GMIB before the expiration of the seven-year waiting period. If you exercise GPWB: · You can no longer make additional Purchase Payments to the Contract. · Partial Annuitizations are no longer available. · The additional M&E charge for the PRIME Benefit continues until both GPWB and GMIB end. · If you have Enhanced GMDB or Earnings Protection GMDB, the additional M&E charge for GMDB continues as long as the Enhanced GMDB value or Earnings Protection GMDB value is greater than zero. · The partial withdrawal privilege is no longer available to you, however, you can still take GPWB Payments and Excess Withdrawals up to the annual GPWB Maximum without a withdrawal charge. Excess Withdrawals (including a full withdrawal of the Contract Value) are available while you are receiving GPWB Payments, however, amounts withdrawn in excess of the annual GPWB Maximum (including GPWB Payments) are subject to a withdrawal charge, as set out in prospectus section 7, Expenses – Withdrawal Charge. · The systematic withdrawal and minimum distribution programs are no longer available to you and if you are participating in these programs, your participation ends. · The Contract Value continues to fluctuate as a result of market performance, and decreases on a dollar for dollar basis with each GPWB Payment and any Excess Withdrawals. · The GMDB value no longer increases, each GPWB Payment reduces the GMDB value on a dollar for dollar basis and any Excess Withdrawals reduce the GMDB value proportionately by the percentage of Contract Value withdrawn. · The PB Value no longer increases, each GPWB Payment reduces the PB Value on a dollar for dollar basis and any Excess Withdrawals reduce the PB Value proportionately by the percentage of Contract Value withdrawn. · Excess Withdrawals do not affect the GPWB Payment amount or frequency, but may decrease the time over which you receive GPWB Payments. The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 11 If you exercise GMIB under a Full Annuitization: · The Accumulation Phase ends and the Annuity Phase begins. · The portion of the Contract that you apply to GMIB is no longer subject to the Separate Account annual expense, but any portion of the Contract applied to variable Traditional Annuity Payments continues to be subject to a 1.50% Separate Account annual expense. · If you have not exercised GPWB, it is no longer available to you, and you are no longer able to make additional Purchase Payments to the Contract. · If you exercised GPWB, GPWB Payments stop and GPWB ends. · GMDB ends. If you exercise GMIB under a Partial Annuitization*: · The Annuity Phase begins and the Accumulation Phase continues. · The portion of the Contract that you apply to GMIB is no longer subject to the Separate Account annual expense, but any portion of the Contract in the Accumulation Phase or that has been applied to variable Traditional Annuity Payments continues to be subject to the appropriate Separate Account annual expense. · If any portion of the Contract is in the Accumulation Phase, you may be able to make additional Purchase Payments to the Contract, but you cannot make additional Purchase Payments to any portion of the Contract in the Annuity Phase. · GPWB continues to be available to you. · The Partial Annuitization reduces the Contract Value and GMDB value proportionately by the percentage of PB Value you apply to GMIB. · GMIB Payments do not affect the Contract Value available under the portion of the Contract in the Accumulation Phase. * Not available after you exercise GPWB, or if the PB Value is less than the Contract Value. In addition, if you exercise GPWB after taking a GMIB Partial Annuitization, all payments (GMIB Payments and GPWB Payments) are treated as withdrawals and not annuity payments for tax purposes. However, once the entire Contract Value has been applied to Annuity Payments, we intend to treat all Annuity Payments we make after that as annuity payments (and not withdrawals) for tax purposes. Under PRIME Benefits, the Owner controls: · when to exercise a benefit, · which benefit(s) to exercise, and · the amount of the GPWB Payment (subject to the GPWB Maximum) and Excess Withdrawals from the portion of the Contract that is in the Accumulation Phase. GPWB Payments In order to begin receiving GPWB Payments, you must submit a GPWB Payment election form to our Service Center after the expiration of the seven-year waiting period and within 30 days following a Contract Anniversary. GPWB Payments do not begin until your request has been received at our Service Center and determined to be in good order. If you exercise GPWB, we make GPWB Payments based on the percentage of the initial PB Value you select, subject to the maximum allowable payment (GPWB Maximum). If you exercise GPWB, you can receive up to: · 10% of the PB Value under Traditional PRIME Benefit, · 10% of the PB Value under Enhanced PRIME Benefit, if the 3% AIA or MAV applies, or · 5% of the PB Value under Enhanced PRIME Benefit, if the 7% AIA applies. The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 12 Once you choose the percentage of GPWB value you want to receive, you cannot change it. Therefore, under a Qualified Contract that is subject to a minimum distribution requirement, once you select your GPWB Payment percentage you cannot adjust your GPWB Payment to meet your required minimum distribution needs. Although GPWB Payments are partial withdrawals, they are not subject to the withdrawal charge. However, withdrawal charges apply to any Excess Withdrawals you take in the first seven years after you exercise GPWB. In addition, if you take an Excess Withdrawal, the amount withdrawn reduces: · the Contract Value, · the PB Value (which determines the amount available for future GPWB Payments and/or future GMIB Payments), and · the GMDB value. Excess Withdrawals do not affect the GPWB Payment amount or frequency, but may decrease the time over which you receive GPWB Payments. If you take no Excess Withdrawals while the GPWB is in effect, we pay the PB value to you: · within ten years, under Traditional PRIME Benefit if you take the maximum allowable payment each year. · within ten years, if you elect the 10% payment option under Enhanced PRIME Benefit and take the maximum allowable payment each year. · within 20 years, if you elect the 5% payment option under Enhanced PRIME Benefit and take the maximum allowable payment each year (assuming no step ups). We deduct each GPWB Payment proportionately from the Investment Choices. We continue to allocate the Contract Value among the Investment Choices according to your instructions while GPWB is in effect. You can also continue to make transfers between the Investment Options (subject to certain restrictions) while GPWB is in effect. You can continue to receive GPWB Payments until the PB Value is exhausted or GPWB ends, even if you have no remaining Contract Value. If there is Contract Value remaining after you exhaust the PB Value, you can: · receive a lump sum payment of the entire remaining Contract Value (less any withdrawal charges and any deduction we make for premium taxes), the Accumulation Phase and the Contract ends; or · request Traditional Annuity Payments under a Full Annuitization based on the entire remaining Contract Value (less any deduction we make for premium taxes). We send you notice at least 30 days before the last GPWB Payment date to ask for your instructions. If we do not receive any instructions from you by the date we make the last GPWB Payment, we pay you the entire remaining Contract Value (less any withdrawal charges and any deductions we make for premium tax) in a lump sum, the Accumulation Phase and the Contract ends.* * If you took a Partial Annuitization, those portions of the Contract continue and we continue to make Annuity Payments as provided for in the selected Annuity Option. Taxation of GPWB Payments GPWB Payments are considered withdrawals for tax purposes. This means that for Non-Qualified Contracts, Contract gains from the entire Contract are considered distributed first and are subject to ordinary income tax. Purchase Payments are distributed after gains have been paid out and are generally considered to be a return of your investment and are not subject to income tax. For Qualified Contracts, the entire GPWB Payment is most likely subject to ordinary income tax. In addition, GPWB Payments may be subject to premium taxes and, if any Owner is younger than age 59½, may also be subject to a 10% federal penalty tax. GPWB Payments are not subject to a withdrawal charge. When GPWB Ends GPWB ends upon the earliest of the following. · The Business Day you take an Excess Withdrawal of the entire Contract Value. · The Business Day that the PB Value and Contract Value are both zero. · The Business Day before the Income Date that you take a Full Annuitization. · When the Contract ends. · The death of any Owner (unless the deceased Owner’s spouse continues the Contract as the new Owner). The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 13 GMIB Payments The annuity income protection provided by GMIB applies only under the following circumstances. · Your Income Date must be within 30 days following a Contract Anniversary, beginning with seventh Contract Anniversary. · GMIB Payments can only be made as fixed payments, regardless of the Annuity Option* you select. · Annuity Option 6* is only available if the PB Value is the MAV and the duration of the period certain must be at least ten years. · If the PB Value is the 7%AIA, your available Annuity Options* are restricted to Annuity Option 2 or 4 and the duration of the period certain must be at least ten years. · We base all GMIB Payments on an interest rate of 1% per year if the PB Value is the MAV and you select Annuity Option 6, or if the PB value is the 7% AIA. * For more information, see prospectus section 3, The Annuity Phase – Annuity Options. In order to begin receiving monthly GMIB Payments, you must submit an income option election form to our Service Center after the expiration of the seven-year waiting period and within 30 days following a Contract Anniversary. GMIB Payments begin after your request has been received at our Service Center and is determined to be in good order. We make GMIB Payments to you beginning on the 30th day after your Contract Anniversary. If the scheduled GMIB Payment date does not fall on a Business Day, we make payment to you on the next Business Day. Under GMIB, you can take either a Full Annuitization, before you exercise GPWB, or you can take Partial Annuitization(s) if the PB Value is greater than the Contract Value. Any GMIB Partial Annuitization reduces the Contract Value and GMDB value proportionately by the percentage of PB Value you apply to GMIB. If you take a Partial Annuitization, you cannot: · transfer any amounts you allocated to GMIB Payments back to any portion of the Contract in the Accumulation Phase; · transfer amounts from one Annuity Payment stream to another; or · allocate additional PB Value (or Contract Value) to an existing stream of Annuity Payments. If you purchased this Contract under a qualified plan that is subject to minimum distribution requirement and you do not exercise GMIB on or before the date required minimum distribution payments must begin under the qualified plan, the Owner or Beneficiary may not be able to exercise the GMIB due to the restrictions imposed by the minimum distribution requirements. Amount Used to Calculate GMIB Payments GMIB guarantees that the GMIB Payments are equal to the guaranteed fixed payout rates applied to the PB Value. There may be situations where the PB Value is greater than the Contract Value, but the GMIB Payments are less than fixed Traditional Annuity Payments based on the Contract Value. This may occur because the guaranteed fixed payout rates available with GMIB may be less than the current fixed payout rates that are otherwise available under Traditional Annuity Payments. We base your Annuity Payments on whichever amount (PB Value or Contract Value) produces the greatest payment. However, if we use the Contract Value and the current fixed payout rates to calculate Traditional Annuity Payments, you will have incurred higher Contract expenses without receiving any explicit benefit from the GMIB. While the 7%AIA may be larger than the 3% AIA and/or MAV, it may produce a lower GMIB Payment because under the 7%AIA you have fewer available Annuity Options and guaranteed fixed payout rates are lower. If the GMIB Payment available under the 7%AIA is always less than the GMIB Payment available under the 3% AIA or MAV, we base GMIB Payments on the amount that produces the largest payment. However, it is possible that the GMIB Payments under the 7%AIA may be more or less than the GMIB Payments available under the 3% AIA and/or MAV depending on the Annuity Option you select. In these instances, we allow you to select the amount we use to calculate GMIB Payments and the Annuity Option that you feel is most appropriate. The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 14 Taxation of GMIB Payments If you take a GMIB Partial Annuitization, GMIB Payments are considered withdrawals and not annuity payments for tax purposes. This means that for tax purposes, any Contract earnings in the entire Contract are considered to be distributed before Purchase Payments and may be subject to ordinary income tax and a 10% federal penalty tax. For Non-Qualified Contracts, gains are generally subject to ordinary income tax and Purchase Payments are not. For Qualified Contracts, the entire GMIB Payment under a Partial Annuitization is most likely subject to ordinary income taxes. For more information on Partial Annuitizations, please see prospectus section 3, The Annuity Phase – Partial Annuitization. If you take a Full Annuitization under GMIB, GMIB Payments are considered annuity payments for tax purposes. If you take a GMIB Partial Annuitization, GMIB Payments are considered annuity payments (and not withdrawals) for tax purposes only after the Income Date on which you have applied the entire remaining Contract Value to Annuity Payments under the GMIB and/or Traditional Annuity Payments, that is, the Income Date after the Contract has been fully annuitized. For Non-Qualified Contracts that have been fully annuitized, a portion of each payment may be treated as gains that are subject to tax as ordinary income, and the remaining portion of the payment is considered to be a return of your investment and not subject to income tax. Once we have paid out all of your Purchase Payments, however, the full amount of each GMIB Payment is subject to tax as ordinary income. For Qualified Contracts, the entire GMIB Payment is most likely subject to tax as ordinary income. Once you apply the entire Contract Value to Annuity Payments, GMIB Payments generally are not subject to the 10% federal penalty tax. When GMIB Ends If you have not exercised GMIB, it ends upon the earliest of the following. · The Business Day that the PB Value and Contract Value are both zero. · The Business Day before the Income Date you take a Full Annuitization and request Traditional Annuity Payments. · When the Contract ends. · The death of any Owner (unless the deceased Owner’s spouse continues the Contract as the new Owner). If you exercise GMIB, each portion of the Contract that you apply to GMIB Payments ends upon the earliest of the following. · Under Annuity Options 1 and 3, the death of the last surviving Annuitant. · Under Annuity Options 2 and 4, the death of the last surviving Annuitant and expiration of the guaranteed period.* · Under Annuity Option 5, the death of the Annuitant and payment of any lump sum refund. · Under Annuity Option 6, the expiration of the specified period certain. · When the Contract ends. * If we make a lump sum payment of the remaining guaranteed GMIB Payments at the death of the last surviving Annuitant, this portion of the Contract ends upon payment of the lump sum. The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 15 Separate Account Annual Expenses for May 2003 Contracts The Separate Account annual expenses for May 2003 Contracts without PRIME Benefits during the Accumulation Phase are the same as the expenses for May 2006 Base Contracts. The Separate Account annual expenses for May 2003 Contracts with Enhanced PRIME Benefit during the Accumulation Phase are the same as the current charges for May 2006 Contracts with PRIME Plus Benefit. The Separate Account annual expenses for May 2003 Contracts with Traditional PRIME Benefit during the Accumulation Phase are as follows: Separate Account Annual Expenses(1) (as a percentage of average daily assets invested in a subaccount on an annual basis) May 2003 Contracts with Traditional PRIME Benefit M&E Charges Admin.Charge Total Traditional GMDB 1.55% 0.15% 1.70% Enhanced GMDB 1.80% 0.15% 1.95% Earnings Protection GMDB 1.85% 0.15% 2.00% (1) Some or all of the guaranteed benefits may not be available in all states; check with your Financial Professional. The Separate Account annual expenses for May 2003 Contracts during the Annuity Phase are the same as the charges for May 2006 Contracts. For more information on the expenses and charges of May 2006 Contracts, please see the Fee Tables in the prospectus. INFORMATION ON CONTRACTS THAT WERE OFFERED BEFORE APRIL 29, 2005 Before April 29, 2005, we offered Contracts that allowed the Owner to take money out of the Contract (take a liquidation) during the Annuity Phase if the Owner elected to have us make variable Annuity Payments under Annuity Options 2, 4, or 6. These liquidations were subject to an additional charge. These Contracts are no longer offered for sale. Liquidations under Annuity Option 2 (life annuity with monthly payments over 5, 10, 15 or 20 years guaranteed). During the lifetime of the Annuitant, and while the number of variable Traditional Annuity Payments made is less than the guaranteed number of payments elected, you may request a partial withdrawal (partial liquidation) of up to 75% of the total liquidation value, less any previously liquidated amounts. The total liquidation value is equal to the present value of the remaining guaranteed variable Traditional Annuity Payments, to the end of the guaranteed period, using the selected AIR as the interest rate for the present value calculation, less a commutation fee, or as set forth in your Contract. The minimum amount that you can liquidate is $500, or the remaining portion of the total liquidation value available (whichever is less). We subtract a commutation fee from the amount liquidated before we pay you the proceeds. We process partial liquidations within seven days after your written request is received in good order at our Service Center. After a partial liquidation, we reduce the subsequent monthly variable Traditional Annuity Payments during the remaining guaranteed period by the percentage of liquidation value withdrawn, including the commutation fee. After we have made the guaranteed number of variable Traditional Annuity Payments, we restore the number of Annuity Units used in calculating the monthly variable Traditional Annuity Payments to their original values as if no liquidations had taken place. The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 16 Liquidations under Annuity Option 4 (joint and last survivor with monthly payments over 5, 10, 15 or 20 years guaranteed). While either the Annuitant or joint Annuitant is alive and the number of variable Traditional Annuity Payments we have made is less than the guaranteed number of payments elected, you may request a partial withdrawal (partial liquidation) of up to 75% of the total liquidation value, less any previously liquidated amounts. The total liquidation value is equal to the present value of the remaining guaranteed variable Traditional Annuity Payments, to the end of the guaranteed period, using the selected AIR as the interest rate for the present value calculation, less a commutation fee, or as set forth in your Contract. The minimum amount that you can liquidate is $500, or the remaining portion of the total liquidation value available (whichever is less). We subtract a commutation fee from the amount liquidated before we pay you the proceeds. We process partial liquidations within seven days after your written request is received in good order at our Service Center. After a partial liquidation, we reduce the subsequent monthly variable Traditional Annuity Payments during the remaining guaranteed period by the percentage of liquidation value withdrawn, including the commutation fee. After we have made the guaranteed number of variable Traditional Annuity Payments, we restore the number of Annuity Units used in calculating the monthly variable Traditional Annuity Payments to their original values as if no liquidations had taken place. Liquidations under Annuity Option 6 (specified period certain annuity). If you requested variable Traditional Annuity Payments, you may take a withdrawal (liquidation) at least once each Contract Year of up to 100% of the total liquidation value in the Contract. We subtract a withdrawal charge from the amount liquidated before we pay you the proceeds. We process partial liquidations within seven days after your written request is received in good order at our Service Center. After a partial liquidation, we reduce the subsequent monthly variable Traditional Annuity Payments during the remaining period certain by the percentage of liquidation value withdrawn, including the withdrawal charge. Commutation fee/withdrawal charge for liquidations under Annuity Options 2, 4, or 6. If you request variable Traditional Annuity Payments under Annuity Options 2, 4 or 6 and take a liquidation, we may assess a commutation fee or withdrawal charge. For Annuity Options 2 and 4, the commutation fee as a percentage of the amount liquidated is equal to: Number of Complete Years Since Income Date Charge 0 5% 1 4% 2 3% 3 2% 4 years or more 1% In states where variable Traditional Annuity Payments are available under Annuity Option 6, the withdrawal charge as a percentage of the amount liquidated is equal to: Number of Complete Contract Years Since Receipt of Purchase Payment Charge 0 7% 1 6% 2 5% 3 4% 4 3% 5 2% 6 Contract years or more 0% We assess the commutation fee and/or the withdrawal charge to cover distribution expense and lost revenue, as well as internal costs incurred in conjunction with the liquidation. The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 17 INFORMATION ON ORIGINAL CONTRACTS Original Contracts were first offered in January 2000 and were replaced by May 2003 Contracts. Original Contracts are no longer offered for sale, but Owners of these Contracts can still make additional Purchase Payments. Therefore, we are including information on these Contracts in this SAI. Original Contracts automatically provided a Traditional GMIB for no additional charge and the Traditional GMIB value under these Contracts is calculated in the same manner as the PB Value under the Traditional PRIME Benefit for May 2003 Contracts. The Enhanced GMIB was available for an additional mortality and expense risk (M&E) charge if all Owners were 79 or younger on the Issue Date and the Enhanced GMIB value was equal to the greater of: · the Maximum Anniversary Value (MAV) before the older Owner’s 81st birthday, adjusted for subsequent partial withdrawals and subsequent Purchase Payments; or · the Annual Increase Amount (AIA) before the older Owner’s 81st birthday, adjusted for subsequent partial withdrawals and subsequent Purchase Payments. The MAV for Original Contracts is calculated in the same manner as the MAV under PRIME Plus Benefit for May 2006 Contracts. The 5% AIA for Original Contracts is also calculated in the same manner as it is under May 2006 Contracts with PRIME Plus Benefit, on each Business Day other than a Contract Anniversary and on each Contract Anniversary that occurs on or after the older Owner’s 81st birthday. However, the 5% AIA on each Contract Anniversary before the older Owner’s 81st birthday for Original Contracts is calculated by taking its value on the immediately preceding Business Day increased by 5%. We then process any transactions we received on that Contract Anniversary (such as additional Purchase Payments, withdrawals and Partial Annuitizations) in the same way that we do on each Business Day other than a Contract Anniversary. There is no limit on the 5% AIA for Original Contracts. For details on how the Traditional GMIB and Enhanced GMIB values are calculated, please see the discussion earlier in this SAI. GPWBs were not available under Original Contracts. The death benefits available under Original Contracts were the same as what is available under May 2006 Contracts. However, on Original Contracts, the AIA under Enhanced GMDB is calculated in the same manner as it is for Original Contracts with Enhanced GMIB, and there is no limit on the AIA. The Earnings Protection GMDB value for Original Contracts is calculated in the same manner as it is for May 2006 Contracts, except that the “CV Plus” is calculated as follows: The CV Plus · If all Owners were age 69 or younger on the Issue Date, 40% of the lesser of (a) or (b), or · If the older Owner was age 70 or older on the Issue Date, 25% of the lesser of (a) or (b), where: (a) is the Contract Value determined as of the end of the Business Day during which both due proof of death and an election of the death benefit payment option have been received at our Service Center; and (b) is the total Purchase Payments. For more details on the death benefits, please see prospectus section 11, Death Benefit. The charges for Original Contracts differ from the charges of the May 2006 Contracts as follows: Separate Account Annual Expenses During the Accumulation Phase (as a percentage of average daily assets invested in a subaccount on an annual basis) Charges for Original Contracts with Traditional GMIB Charges for Original Contracts with Enhanced GMIB M&E Charges Admin. Charge Total M&E Charges Admin. Charge Total Traditional GMDB 1.25% 0.15% 1.40% 1.55% 0.15% 1.70% Enhanced GMDB 1.55% 0.15% 1.70% 1.75% 0.15% 1.90% Earnings Protection GMDB 1.45% 0.15% 1.60% 1.75% 0.15% 1.90% The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 18 During the Annuity Phase, if you request variable Annuity Payments, the Separate Account annual expenses are equal on an annual basis to 1.40%. This expense is equal to the lowest charge because we do not pay a death benefit separate from the benefits provided by the Annuity Option if the Annuitant dies during the Annuity Phase. Withdrawal Charge – during the Accumulation Phase* (as a percentage of each Purchase Payment withdrawn) Withdrawal Charge – during the Annuity Phase** (as a percentage of amount liquidated under Annuity Option 6) Number of Complete Contract Years Since Receipt of Purchase Payment Charge Number of Complete Contract Years Since Receipt of Purchase Payment Charge 0 7% 0 7% 1 6% 1 6% 2 5% 2 5% 3 4% 3 4% 4 3% 4 3% 5 years or more 0% 5 years or more 0% * Each year, on a cumulative basis (less any withdrawals taken in the current Contract Year that were not subject to a withdrawal charge), you may take partial withdrawals that when added together do not exceed 10% of total Purchase Payments and we do not assess a withdrawal charge. For more details and additional information on other penalty-free withdrawal options please see the discussion of the partial withdrawal privilege and other information that appears in the prospectus section 9, Access to Your Money. ** May not be applicable in all states. For more details on the other charges of Original Contracts, please see the Fee Tables and section 7, Expenses in the prospectus. FINANCIAL STATEMENTS The audited consolidated financial statements of Allianz Life as of and for the year ended December 31, 2010 are included in Part C of the Registration Statement and are incorporated herein by reference. The financial statements should be considered only as bearing upon the ability of Allianz Life to meet its obligations under the Contracts. The audited financial statements of the Separate Account as of and for the year ended December 31, 2010 are also included in Part C of the Registration Statement and are incorporated herein by reference. The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 19 APPENDIX – CONDENSED FINANCIAL INFORMATION The consolidated financial statements of Allianz Life Insurance Company of North America and the financial statements of Allianz Life Variable Account B are included in Part C of the Registration Statement. Accumulation Unit value (AUV) information corresponding to the highest and lowest combination of charges for May 2006 Contracts is found in Appendix A to the prospectus. AUV information listing the additional combinations of charges for all other older Contracts no longer offered is found below. This information should be read in conjunction with the financial statements and related notes of the Separate Account included in Part C of the Registration Statement. Key to Benefit Option* Separate Account Annual Expenses(1) ALE 1 Allianz Alterity – Original Contract with Enhanced GMDB and Enhanced GMIB 1.90% ALE 3 Allianz Alterity – May 2006 Base and May 2003 Contract with Enhanced GMDB 1.80% ALE 4 Allianz Alterity – May 2003 Contract with Enhanced GMDB and Traditional PRIME Benefit 1.95% ALE 5 Allianz Alterity – May 2003 Contract with Enhanced GMDB and Enhanced PRIME Benefit 2.40% ALO 1 Allianz Alterity – Original Contract with Traditional GMDB and Enhanced GMIB and Original Contract with Enhanced GMDB and Traditional GMIB 1.70% ALO 2 Allianz Alterity – Original Contract with Earnings Protection GMDB and Enhanced GMIB 1.90% ALO 3 Allianz Alterity – May 2006 Base and May 2003 Contract with Earnings Protection GMDB 1.80% ALO 4 Allianz Alterity – May 2003 Contract with Earnings Protection GMDB and Traditional PRIME Benefit 2.00% ALT 1 Allianz Alterity – Original Contract with Traditional GMDB and Traditional GMIB 1.40% ALT 2 Allianz Alterity – Original Contract with Earnings Protection GMDB and Traditional GMIB 1.60% ALT 4 Allianz Alterity – May 2003 Contract with Traditional GMDB and Traditional PRIME Benefit 1.70% ALT 5 Allianz Alterity – May 2003 Contract with Traditional GMDB and Enhanced PRIME Benefit and May 2006 Contract with Traditional GMDB and PRIME Plus Benefit 2.20% (1) The Separate Account annual expenses for a May 2003 Contract with Traditional GMDB and No PRIME Benefit (1.50%) and a May 2003 Contract with Earnings Protection GMDB and Enhanced PRIME Benefit (2.45%) are the same as the expenses for May 2006 Contracts, therefore the AUV information is included in the prospectus. The following Investment Options commenced operations under this Contract after December 31, 2010. Therefore, no AUV information is shown for them: Fidelity VIP FundsManager 50% Portfolio; Fidelity VIP FundsManager 60% Portfolio; PIMCO VIT Global Advantage Strategy Bond Portfolio; PIMCO VIT Unconstrained Bond Portfolio. (Number of Accumulation Units in thousands) Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Balanced Index Strategy Fund ALE 11.90% 12/31/2009N/A10.02554 12/31/201010.02510.86976 ALE 31.80% 12/31/2009N/A10.0270 12/31/201010.02710.88219 ALE 41.95% 12/31/2009N/A10.0240 12/31/201010.02410.8630 ALE 52.40% 12/31/2009N/A10.01555 12/31/201010.01510.804197 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALO 1 1.70% 12/31/2009N/A10.02914 12/31/201010.02910.89519 ALO 21.90% 12/31/2009N/A10.0250 12/31/201010.02510.86912 ALO 31.80% 12/31/2009N/A10.0270 12/31/201010.02710.8820 ALO 42.00% 12/31/2009N/A10.0230 12/31/201010.02310.8560 ALT 11.40% 12/31/2009N/A10.0350 12/31/201010.03510.9340 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 20 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALT 21.60% 12/31/2009N/A10.0310 12/31/201010.03110.9080 ALT 41.70% 12/31/2009N/A10.0290 12/31/201010.02910.8955 ALT 52.20% 12/31/2009N/A10.019182 12/31/201010.01910.830246 AZL Franklin Templeton Founding Strategy Plus Fund ALE 11.90% 12/31/2009N/A10.2085 12/31/201010.20811.02017 ALE 31.80% 12/31/2009N/A10.2101 12/31/201010.21011.0335 ALE 41.95% 12/31/2009N/A10.2070 12/31/201010.20711.0130 ALE 52.40% 12/31/2009N/A10.1988 12/31/201010.19810.95470 ALO 1 1.70% 12/31/2009N/A10.2124 12/31/201010.21211.04618 ALO 21.90% 12/31/2009N/A10.2080 12/31/201010.20811.0200 ALO 31.80% 12/31/2009N/A10.2100 12/31/201010.21011.0330 ALO 42.00% 12/31/2009N/A10.2060 12/31/201010.20611.0060 ALT 11.40% 12/31/2009N/A10.2180 12/31/201010.21811.0850 12/31/2009N/A10.2140 12/31/201010.21411.0590 ALT 41.70% 12/31/2009N/A10.2120 12/31/201010.21211.0460 ALT 52.20% 12/31/2009N/A10.20215 12/31/201010.20210.98067 AZL Fusion Balanced Fund ALE 11.90% 12/31/2005N/A10.594203 12/31/200610.59411.3811207 12/31/200711.38111.960957 12/31/200811.9608.514967 12/31/20098.51410.5861220 12/31/201010.58611.5361107 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALE 31.80% 12/31/2005N/A10.60138 12/31/200610.60111.40083 12/31/200711.40011.992147 12/31/200811.9928.546120 12/31/20098.54610.635116 12/31/201010.63511.602148 ALE 41.95% 12/31/2005N/A10.5903 12/31/200610.59011.37219 12/31/200711.37211.94427 12/31/200811.9448.49921 12/31/20098.49910.56122 12/31/201010.56111.50339 ALE 52.40% 12/31/2005N/A10.559695 12/31/200610.55911.2871460 12/31/200711.28711.8021878 12/31/200811.8028.3592256 12/31/20098.35910.3412615 12/31/201010.34111.2132693 ALO 1 1.70% 12/31/2005N/A10.60866 12/31/200610.60811.419264 12/31/200711.41912.025276 12/31/200812.0258.577491 12/31/20098.57710.685577 12/31/201010.68511.668427 ALO 21.90% 12/31/2005N/A10.59433 12/31/200610.59411.38165 12/31/200711.38111.96089 12/31/200811.9608.51478 12/31/20098.51410.58686 12/31/201010.58611.536170 ALO 31.80% 12/31/2005N/A10.6013 12/31/200610.60111.4004 12/31/200711.40011.99225 12/31/200811.9928.54610 12/31/20098.54610.6359 12/31/201010.63511.6029 ALO 42.00% 12/31/2005N/A10.5870 12/31/200610.58711.3620 12/31/200711.36211.9290 12/31/200811.9298.4830 12/31/20098.48310.5360 12/31/201010.53611.4710 ALT 11.40% 12/31/2005N/A10.63037 12/31/200610.63011.47756 12/31/200711.47712.12194 12/31/200812.1218.67276 12/31/20098.67210.83671 12/31/201010.83611.86835 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 21 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALT 21.60% 12/31/2005N/A10.6150 12/31/200610.61511.4390 12/31/200711.43912.0570 12/31/200812.0578.6090 12/31/20098.60910.7350 12/31/201010.73511.7340 ALT 41.70% 12/31/2005N/A10.608210 12/31/200610.60811.419255 12/31/200711.41912.025266 12/31/200812.0258.577113 12/31/20098.57710.685110 12/31/201010.68511.66892 ALT 52.20% 12/31/2005N/A10.573681 12/31/200610.57311.3251766 12/31/200711.32511.8652214 12/31/200811.8658.4213338 12/31/20098.42110.4383678 12/31/201010.43811.3413866 AZL Fusion Conservative Fund ALE 11.90% 12/31/2009N/A10.1442 12/31/201010.14411.044121 ALE 31.80% 12/31/2009N/A10.1460 12/31/201010.14611.0583 ALE 41.95% 12/31/2009N/A10.1430 12/31/201010.14311.0380 ALE 52.40% 12/31/2009N/A10.1345 12/31/201010.13410.979396 ALO 1 1.70% 12/31/2009N/A10.1480 12/31/201010.14811.07195 ALO 21.90% 12/31/2009N/A10.1442 12/31/201010.14411.0442 ALO 31.80% 12/31/2009N/A10.1460 12/31/201010.14611.0584 ALO 42.00% 12/31/2009N/A10.1420 12/31/201010.14211.0310 ALT 11.40% 12/31/2009N/A10.1540 12/31/201010.15411.1112 ALT 21.60% 12/31/2009N/A10.1500 12/31/201010.15011.0840 ALT 41.70% 12/31/2009N/A10.1481 12/31/201010.14811.07111 ALT 52.20% 12/31/2009N/A10.13871 12/31/201010.13811.005257 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Fusion Moderate Fund ALE 11.90% 12/31/2005N/A10.7721370 12/31/200610.77211.7022008 12/31/200711.70212.2311890 12/31/200812.2318.0702067 12/31/20098.07010.2471946 12/31/201010.24711.2351671 ALE 31.80% 12/31/2005N/A10.77937 12/31/200610.77911.72190 12/31/200711.72112.264119 12/31/200812.2648.099112 12/31/20098.09910.295106 12/31/201010.29511.29998 ALE 41.95% 12/31/2005N/A10.76817 12/31/200610.76811.69261 12/31/200711.69212.21547 12/31/200812.2158.05547 12/31/20098.05510.22341 12/31/201010.22311.20339 ALE 52.40% 12/31/2005N/A10.7362465 12/31/200610.73611.6044727 12/31/200711.60412.0695581 12/31/200812.0697.9235359 12/31/20097.92310.0115641 12/31/201010.01110.9215786 ALO 1 1.70% 12/31/2005N/A10.786316 12/31/200610.78611.741529 12/31/200711.74112.297533 12/31/200812.2978.129330 12/31/20098.12910.344338 12/31/201010.34411.364350 ALO 21.90% 12/31/2005N/A10.77252 12/31/200610.77211.702149 12/31/200711.70212.231132 12/31/200812.2318.07092 12/31/20098.07010.24789 12/31/201010.24711.23593 ALO 31.80% 12/31/2005N/A10.7795 12/31/200610.77911.72126 12/31/200711.72112.26444 12/31/200812.2648.099128 12/31/20098.09910.295123 12/31/201010.29511.299128 ALO 42.00% 12/31/2005N/A10.7656 12/31/200610.76511.68212 12/31/200711.68212.19912 12/31/200812.1998.04012 12/31/20098.04010.2005 12/31/201010.20011.1724 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 22 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALT 11.40% 12/31/2005N/A10.80833 12/31/200610.80811.80074 12/31/200711.80012.39693 12/31/200812.3968.21954 12/31/20098.21910.49051 12/31/201010.49011.55951 ALT 21.60% 12/31/2005N/A10.7930 12/31/200610.79311.7600 12/31/200711.76012.3300 12/31/200812.3308.1590 12/31/20098.15910.3920 12/31/201010.39211.4280 ALT 41.70% 12/31/2005N/A10.786171 12/31/200610.78611.741217 12/31/200711.74112.297188 12/31/200812.2978.129131 12/31/20098.12910.344141 12/31/201010.34411.364123 ALT 52.20% 12/31/2005N/A10.7502618 12/31/200610.75011.6435316 12/31/200711.64312.1336671 12/31/200812.1337.9816983 12/31/20097.98110.1057164 12/31/201010.10511.0467066 AZL Gateway Fund ALE 11.90% 12/31/2010N/A10.0684 ALE 31.80% 12/31/2010N/A10.0751 ALE 41.95% 12/31/2010N/A10.0650 ALE 52.40% 12/31/2010N/A10.03428 ALO 1 1.70% 12/31/2010N/A10.0821 ALO 21.90% 12/31/2010N/A10.0681 ALO 31.80% 12/31/2010N/A10.0750 ALO 42.00% 12/31/2010N/A10.0610 ALT 11.40% 12/31/2010N/A10.1020 ALT 21.60% 12/31/2010N/A10.0890 ALT 41.70% 12/31/2010N/A10.0823 ALT 52.20% 12/31/2010N/A10.04821 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Growth Index Strategy Fund ALE 11.90% 12/31/2009N/A10.057127 12/31/201010.05711.192150 ALE 31.80% 12/31/2009N/A10.0598 12/31/201010.05911.2056 ALE 41.95% 12/31/2009N/A10.0560 12/31/201010.05611.1850 ALE 52.40% 12/31/2009N/A10.047317 12/31/201010.04711.125315 ALO 1 1.70% 12/31/2009N/A10.06143 12/31/201010.06111.21929 ALO 21.90% 12/31/2009N/A10.0574 12/31/201010.05711.19212 ALO 31.80% 12/31/2009N/A10.0597 12/31/201010.05911.2057 ALO 42.00% 12/31/2009N/A10.0550 12/31/201010.05511.1790 ALT 11.40% 12/31/2009N/A10.0670 12/31/201010.06711.2590 ALT 21.60% 12/31/2009N/A10.0630 12/31/201010.06311.2320 ALT 41.70% 12/31/2009N/A10.0610 12/31/201010.06111.2192 ALT 52.20% 12/31/2009N/A10.051520 12/31/201010.05111.152487 AZL Invesco Equity and Income Fund ALE 11.90% 12/31/2004N/A10.774611 12/31/200510.77411.285903 12/31/200611.28512.4601029 12/31/200712.46012.599857 12/31/200812.5999.404551 12/31/20099.40411.335572 12/31/201011.33512.428628 ALE 31.80% 12/31/2004N/A10.78123 12/31/200510.78111.30442 12/31/200611.30412.49351 12/31/200712.49312.64570 12/31/200812.6459.44853 12/31/20099.44811.40099 12/31/201011.40012.511161 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 23 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALE 41.95% 12/31/2004N/A10.7707 12/31/200510.77011.27624 12/31/200611.27612.44328 12/31/200712.44312.57530 12/31/200812.5759.38221 12/31/20099.38211.30323 12/31/201011.30312.38719 ALE 52.40% 12/31/2004N/A10.738704 12/31/200510.73811.1911500 12/31/200611.19112.2952089 12/31/200712.29512.3692402 12/31/200812.3699.1872189 12/31/20099.18711.0181865 12/31/201011.01812.0201809 ALO 1 1.70% 12/31/2004N/A10.788495 12/31/200510.78811.323638 12/31/200611.32312.526613 12/31/200712.52612.691531 12/31/200812.6919.492375 12/31/20099.49211.465321 12/31/201011.46512.595277 ALO 21.90% 12/31/2004N/A10.7743 12/31/200510.77411.28522 12/31/200611.28512.46032 12/31/200712.46012.59928 12/31/200812.5999.40443 12/31/20099.40411.33530 12/31/201011.33512.42833 ALO 31.80% 12/31/2004N/A10.7811 12/31/200510.78111.3041 12/31/200611.30412.4938 12/31/200712.49312.64510 12/31/200812.6459.44814 12/31/20099.44811.40020 12/31/201011.40012.51119 ALO 42.00% 12/31/2004N/A10.7671 12/31/200510.76711.2661 12/31/200611.26612.4270 12/31/200712.42712.5520 12/31/200812.5529.3600 12/31/20099.36011.2710 12/31/201011.27112.3450 ALT 11.40% 12/31/2004N/A10.81024 12/31/200510.81011.38036 12/31/200611.38012.62767 12/31/200712.62712.83247 12/31/200812.8329.62716 12/31/20099.62711.66213 12/31/201011.66212.8506 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALT 21.60% 12/31/2004N/A10.7951 12/31/200510.79511.3422 12/31/200611.34212.5601 12/31/200712.56012.7380 12/31/200812.7389.5370 12/31/20099.53711.5300 12/31/201011.53012.6790 ALT 41.70% 12/31/2004N/A10.78810 12/31/200510.78811.32341 12/31/200611.32312.52643 12/31/200712.52612.69140 12/31/200812.6919.49237 12/31/20099.49211.46524 12/31/201011.46512.59522 ALT 52.20% 12/31/2004N/A10.752365 12/31/200510.75211.229890 12/31/200611.22912.3601169 12/31/200712.36012.4611387 12/31/200812.4619.2731562 12/31/20099.27311.1441259 12/31/201011.14412.1821231 AZL Money Market Fund ALE 11.90% 12/31/2001N/A10.479375 12/31/200210.47910.3683068 12/31/200310.36810.2082432 12/31/200410.20810.0831767 12/31/200510.08310.1481965 12/31/200610.14810.4002388 12/31/200710.40010.6933449 12/31/200810.69310.7483764 12/31/200910.74810.5682460 12/31/201010.56810.3701817 ALE 31.80% 12/31/2003N/A10.24818 12/31/200410.24810.13331 12/31/200510.13310.20846 12/31/200610.20810.472117 12/31/200710.47210.778154 12/31/200810.77810.844209 12/31/200910.84410.674184 12/31/201010.67410.484129 ALE 41.95% 12/31/2003N/A10.1883 12/31/200410.18810.05830 12/31/200510.05810.11831 12/31/200610.11810.36449 12/31/200710.36410.651101 12/31/200810.65110.700162 12/31/200910.70010.516111 12/31/201010.51610.31495 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 24 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALE 52.40% 12/31/2003N/A10.010658 12/31/200410.0109.8381205 12/31/20059.8389.8521915 12/31/20069.85210.0462245 12/31/200710.04610.2783231 12/31/200810.27810.2795580 12/31/200910.27910.0574400 12/31/201010.0579.8193815 ALO 1 1.70% 12/31/2001N/A10.519386 12/31/200210.51910.4291929 12/31/200310.42910.2881943 12/31/200410.28810.1831045 12/31/200510.18310.2691087 12/31/200610.26910.5451359 12/31/200710.54510.8641816 12/31/200810.86410.9412202 12/31/200910.94110.7801495 12/31/201010.78010.599913 ALO 21.90% 12/31/2001N/A10.4793 12/31/200210.47910.368320 12/31/200310.36810.208296 12/31/200410.20810.083178 12/31/200510.08310.148195 12/31/200610.14810.400279 12/31/200710.40010.693285 12/31/200810.69310.748443 12/31/200910.74810.568360 12/31/201010.56810.370225 ALO 31.80% 12/31/2003N/A10.2486 12/31/200410.24810.1336 12/31/200510.13310.2082 12/31/200610.20810.47287 12/31/200710.47210.7785 12/31/200810.77810.84423 12/31/200910.84410.67425 12/31/201010.67410.48412 ALO 42.00% 12/31/2003N/A10.1680 12/31/200410.16810.03310 12/31/200510.03310.0881 12/31/200610.08810.3280 12/31/200710.32810.6090 12/31/200810.60910.6528 12/31/200910.65210.4641 12/31/201010.46410.2587 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALT 11.40% 12/31/2001N/A10.580299 12/31/200210.58010.521714 12/31/200310.52110.410541 12/31/200410.41010.334396 12/31/200510.33410.453378 12/31/200610.45310.766471 12/31/200710.76611.125396 12/31/200811.12511.238436 12/31/200911.23811.106166 12/31/201011.10610.952129 ALT 21.60% 12/31/2001N/A10.5390 12/31/200210.53910.4599 12/31/200310.45910.32911 12/31/200410.32910.2333 12/31/200510.23310.33023 12/31/200610.33010.6182 12/31/200710.61810.9500 12/31/200810.95011.0390 12/31/200911.03910.8880 12/31/201010.88810.7161 ALT 41.70% 12/31/2003N/A10.28819 12/31/200410.28810.18390 12/31/200510.18310.269165 12/31/200610.26910.545166 12/31/200710.54510.864170 12/31/200810.86410.941382 12/31/200910.94110.780199 12/31/201010.78010.599113 ALT 52.20% 12/31/2003N/A10.089369 12/31/200410.0899.935861 12/31/20059.9359.9691505 12/31/20069.96910.1861870 12/31/200710.18610.4422802 12/31/200810.44210.4645845 12/31/200910.46410.2585012 12/31/201010.25810.0364320 BlackRock Global Allocation V.I. Fund ALE 11.90% 12/31/2008N/A7.893348 12/31/20097.8939.364970 12/31/20109.36410.0851255 ALE 31.80% 12/31/2008N/A7.89813 12/31/20097.8989.380196 12/31/20109.38010.112229 ALE 41.95% 12/31/2008N/A7.8901 12/31/20097.8909.3565 12/31/20109.35610.0718 ALE 52.40% 12/31/2008N/A7.866784 12/31/20097.8669.2861529 12/31/20109.2869.9511972 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 25 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALO 1 1.70% 12/31/2008N/A7.903193 12/31/20097.9039.396415 12/31/20109.39610.139463 ALO 21.90% 12/31/2008N/A7.89314 12/31/20097.8939.36435 12/31/20109.36410.08545 ALO 31.80% 12/31/2008N/A7.89810 12/31/20097.8989.38015 12/31/20109.38010.11214 ALO 42.00% 12/31/2008N/A7.8880 12/31/20097.8889.3490 12/31/20109.34910.0580 ALT 11.40% 12/31/2008N/A7.91924 12/31/20097.9199.44334 12/31/20109.44310.22083 ALT 21.60% 12/31/2008N/A7.9091 12/31/20097.9099.4110 12/31/20109.41110.1660 ALT 41.70% 12/31/2008N/A7.9032 12/31/20097.9039.39623 12/31/20109.39610.13933 ALT 52.20% 12/31/2008N/A7.877584 12/31/20097.8779.3171401 12/31/20109.31710.0042113 Franklin High Income Securities ALE 11.90% 12/31/2001N/A17.1982 12/31/200217.19815.194137 12/31/200315.19419.556382 12/31/200419.55621.082366 12/31/200521.08221.372329 12/31/200621.37222.934375 12/31/200722.93423.111296 12/31/200823.11117.374212 12/31/200917.37424.325258 12/31/201024.32527.032214 ALE 31.80% 12/31/2003N/A19.8485 12/31/200419.84821.4179 12/31/200521.41721.73317 12/31/200621.73323.34618 12/31/200723.34623.54920 12/31/200823.54917.72122 12/31/200917.72124.83620 12/31/201024.83627.62718 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALE 41.95% 12/31/2003N/A19.41225 12/31/200419.41220.9169 12/31/200520.91621.19312 12/31/200621.19322.73133 12/31/200722.73122.89514 12/31/200822.89517.20312 12/31/200917.20324.07411 12/31/201024.07426.73911 ALE 52.40% 12/31/2003N/A18.16477 12/31/200418.16419.482310 12/31/200519.48219.652434 12/31/200619.65220.984510 12/31/200720.98421.040534 12/31/200821.04015.738423 12/31/200915.73821.925551 12/31/201021.92524.242542 ALO 1 1.70% 12/31/2001N/A17.6431 12/31/200217.64315.61883 12/31/200315.61820.143255 12/31/200420.14321.758231 12/31/200521.75822.101172 12/31/200622.10123.764183 12/31/200723.76423.996148 12/31/200823.99618.075114 12/31/200918.07525.358214 12/31/201025.35828.236222 ALO 21.90% 12/31/2001N/A17.1980 12/31/200217.19815.19426 12/31/200315.19419.55661 12/31/200419.55621.08261 12/31/200521.08221.37247 12/31/200621.37222.93448 12/31/200722.93423.11137 12/31/200823.11117.37428 12/31/200917.37424.32527 12/31/201024.32527.03230 ALO 31.80% 12/31/2003N/A19.8480 12/31/200419.84821.4171 12/31/200521.41721.7331 12/31/200621.73323.3462 12/31/200723.34623.5495 12/31/200823.54917.7214 12/31/200917.72124.8364 12/31/201024.83627.6274 ALO 42.00% 12/31/2003N/A19.2700 12/31/200419.27020.7521 12/31/200520.75221.0161 12/31/200621.01622.5301 12/31/200722.53022.6811 12/31/200822.68117.0340 12/31/200917.03423.8251 12/31/201023.82526.4491 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 26 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALT 11.40% 12/31/2001N/A18.3331 12/31/200218.33316.27769 12/31/200316.27721.056129 12/31/200421.05622.813113 12/31/200522.81323.24281 12/31/200623.24225.06667 12/31/200725.06625.38769 12/31/200825.38719.18023 12/31/200919.18026.98924 12/31/201026.98930.14221 ALT 21.60% 12/31/2001N/A17.8700 12/31/200217.87015.8352 12/31/200315.83520.4435 12/31/200420.44322.1045 12/31/200522.10422.4755 12/31/200622.47524.1905 12/31/200724.19024.4514 12/31/200824.45118.4364 12/31/200918.43625.8904 12/31/201025.89028.8573 ALT 41.70% 12/31/2003N/A20.1437 12/31/200420.14321.75827 12/31/200521.75822.10161 12/31/200622.10123.76456 12/31/200723.76423.99621 12/31/200823.99618.07518 12/31/200918.07525.35818 12/31/201025.35828.23615 ALT 52.20% 12/31/2003N/A18.70882 12/31/200418.70820.107270 12/31/200520.10720.323345 12/31/200620.32321.743407 12/31/200721.74321.845457 12/31/200821.84516.373503 12/31/200916.37322.855565 12/31/201022.85525.322539 Franklin Income Securities Fund ALE 11.90% 12/31/2001N/A26.6300 12/31/200226.63025.970310 12/31/200325.97033.563632 12/31/200433.56337.492702 12/31/200537.49237.378830 12/31/200637.37843.367999 12/31/200743.36744.144894 12/31/200844.14430.467696 12/31/200930.46740.534611 12/31/201040.53444.811549 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALE 31.80% 12/31/2003N/A34.0636 12/31/200434.06338.08813 12/31/200538.08838.01123 12/31/200638.01144.14446 12/31/200744.14444.98169 12/31/200844.98131.07662 12/31/200931.07641.38552 12/31/201041.38545.79848 ALE 41.95% 12/31/2003N/A33.3160 12/31/200433.31637.1975 12/31/200537.19737.06612 12/31/200637.06642.98320 12/31/200742.98343.73220 12/31/200843.73230.16712 12/31/200930.16740.11513 12/31/201040.11544.32512 ALE 52.40% 12/31/2003N/A31.17337 12/31/200431.17334.648335 12/31/200534.64834.371806 12/31/200634.37139.6791133 12/31/200739.67940.1881483 12/31/200840.18827.5971311 12/31/200927.59736.5331204 12/31/201036.53340.1871101 ALO 1 1.70% 12/31/2001N/A27.3200 12/31/200227.32026.695136 12/31/200326.69534.570312 12/31/200434.57038.694350 12/31/200538.69438.654375 12/31/200638.65444.936404 12/31/200744.93645.834422 12/31/200845.83431.696467 12/31/200931.69642.254412 12/31/201042.25446.806372 ALO 21.90% 12/31/2001N/A26.6300 12/31/200226.63025.97043 12/31/200325.97033.56381 12/31/200433.56337.49293 12/31/200537.49237.37893 12/31/200637.37843.367107 12/31/200743.36744.144104 12/31/200844.14430.467102 12/31/200930.46740.53489 12/31/201040.53444.81183 ALO 31.80% 12/31/2003N/A34.0630 12/31/200434.06338.0885 12/31/200538.08838.0115 12/31/200638.01144.1449 12/31/200744.14444.98110 12/31/200844.98131.07610 12/31/200931.07641.38511 12/31/201041.38545.79810 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 27 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALO 42.00% 12/31/2003N/A33.0710 12/31/200433.07136.9051 12/31/200536.90536.7572 12/31/200636.75742.6032 12/31/200742.60343.3232 12/31/200843.32329.8702 12/31/200929.87039.7002 12/31/201039.70043.8451 ALT 11.40% 12/31/2001N/A28.3871 12/31/200228.38727.82254 12/31/200327.82236.13771 12/31/200436.13740.57091 12/31/200540.57040.64988 12/31/200640.64947.39788 12/31/200747.39748.49063 12/31/200848.49033.63543 12/31/200933.63544.97233 12/31/201044.97249.96730 ALT 21.60% 12/31/2001N/A27.6710 12/31/200227.67127.0661 12/31/200327.06635.0854 12/31/200435.08539.3102 12/31/200539.31039.3081 12/31/200639.30845.7423 12/31/200745.74246.7032 12/31/200846.70332.3302 12/31/200932.33043.1422 12/31/201043.14247.8372 ALT 41.70% 12/31/2003N/A34.5702 12/31/200434.57038.69415 12/31/200538.69438.65445 12/31/200638.65444.93652 12/31/200744.93645.83448 12/31/200845.83431.69640 12/31/200931.69642.25433 12/31/201042.25446.80631 ALT 52.20% 12/31/2003N/A32.1087 12/31/200432.10835.759235 12/31/200535.75935.544755 12/31/200635.54441.1151228 12/31/200741.11541.7261633 12/31/200841.72628.7111580 12/31/200928.71138.0841396 12/31/201038.08441.9761312 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option Franklin U.S. Government Fund ALE 11.90% 12/31/2001N/A20.29077 12/31/200220.29021.8541523 12/31/200321.85421.9172450 12/31/200421.91722.2512174 12/31/200522.25122.3581972 12/31/200622.35822.8191736 12/31/200722.81923.8661425 12/31/200823.86625.1931252 12/31/200925.19325.4841076 12/31/201025.48426.325947 ALE 31.80% 12/31/2003N/A22.1788 12/31/200422.17822.53823 12/31/200522.53822.66931 12/31/200622.66923.16029 12/31/200723.16024.24838 12/31/200824.24825.62154 12/31/200925.62125.94340 12/31/201025.94326.82633 ALE 41.95% 12/31/2003N/A21.6922 12/31/200421.69222.01110 12/31/200522.01122.10611 12/31/200622.10622.55112 12/31/200722.55123.57412 12/31/200823.57424.87217 12/31/200924.87225.14614 12/31/201025.14625.96410 ALE 52.40% 12/31/2003N/A20.296239 12/31/200420.29620.502669 12/31/200520.50220.4981012 12/31/200620.49820.8171043 12/31/200720.81721.6641063 12/31/200821.66422.7531253 12/31/200922.75322.9011112 12/31/201022.90123.5391074 ALO 1 1.70% 12/31/2001N/A20.81187 12/31/200220.81122.460816 12/31/200322.46022.5701127 12/31/200422.57022.960997 12/31/200522.96023.117968 12/31/200623.11723.641861 12/31/200723.64124.776646 12/31/200824.77626.205528 12/31/200926.20526.561555 12/31/201026.56127.493438 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 28 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALO 21.90% 12/31/2001N/A20.2902 12/31/200220.29021.854134 12/31/200321.85421.917230 12/31/200421.91722.251190 12/31/200522.25122.358189 12/31/200622.35822.819162 12/31/200722.81923.866145 12/31/200823.86625.193122 12/31/200925.19325.484101 12/31/201025.48426.32587 ALO 31.80% 12/31/2003N/A22.1780 12/31/200422.17822.5382 12/31/200522.53822.6692 12/31/200622.66923.1603 12/31/200723.16024.2483 12/31/200824.24825.6213 12/31/200925.62125.9432 12/31/201025.94326.8268 ALO 42.00% 12/31/2003N/A21.5320 12/31/200421.53221.8381 12/31/200521.83821.9212 12/31/200621.92122.3511 12/31/200722.35123.3541 12/31/200823.35424.6271 12/31/200924.62724.8861 12/31/201024.88625.6821 ALT 11.40% 12/31/2001N/A21.61989 12/31/200221.61923.402400 12/31/200323.40223.587391 12/31/200423.58724.067320 12/31/200524.06724.304291 12/31/200624.30424.929234 12/31/200724.92926.205172 12/31/200826.20527.800161 12/31/200927.80028.262136 12/31/201028.26229.34297 ALT 21.60% 12/31/2001N/A21.0210 12/31/200221.02122.70914 12/31/200322.70922.84312 12/31/200422.84323.2617 12/31/200523.26123.4434 12/31/200623.44323.9983 12/31/200723.99825.1763 12/31/200825.17626.6553 12/31/200926.65527.0443 12/31/201027.04428.0212 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALT 41.70% 12/31/2003N/A22.50813 12/31/200422.50822.89739 12/31/200522.89723.05359 12/31/200623.05323.57652 12/31/200723.57624.70756 12/31/200824.70726.13349 12/31/200926.13326.48845 12/31/201026.48827.41733 ALT 52.20% 12/31/2003N/A20.905133 12/31/200420.90521.160424 12/31/200521.16021.198617 12/31/200621.19821.571748 12/31/200721.57122.493740 12/31/200822.49323.672946 12/31/200923.67223.873881 12/31/201023.87324.588876 PIMCO VIT All Asset Portfolio ALE 11.90% 12/31/2004N/A11.838388 12/31/200511.83812.339740 12/31/200612.33912.672607 12/31/200712.67213.467530 12/31/200813.46711.120492 12/31/200911.12013.264358 12/31/201013.26414.719402 ALE 31.80% 12/31/2004N/A11.8467 12/31/200511.84612.36020 12/31/200612.36012.70623 12/31/200712.70613.51719 12/31/200813.51711.17216 12/31/200911.17213.34013 12/31/201013.34014.81711 ALE 41.95% 12/31/2004N/A11.8347 12/31/200511.83412.32919 12/31/200612.32912.65515 12/31/200712.65513.44311 12/31/200813.44311.09410 12/31/200911.09413.2278 12/31/201013.22714.6699 ALE 52.40% 12/31/2004N/A11.798548 12/31/200511.79812.2371037 12/31/200612.23712.504960 12/31/200712.50413.222889 12/31/200813.22210.863910 12/31/200910.86312.893849 12/31/201012.89314.2351129 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 29 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALO 1 1.70% 12/31/2004N/A11.854177 12/31/200511.85412.381437 12/31/200612.38112.740305 12/31/200712.74013.567250 12/31/200813.56711.224199 12/31/200911.22413.416205 12/31/201013.41614.916281 ALO 21.90% 12/31/2004N/A11.83831 12/31/200511.83812.33930 12/31/200612.33912.67232 12/31/200712.67213.46722 12/31/200813.46711.12035 12/31/200911.12013.26428 12/31/201013.26414.71935 ALO 31.80% 12/31/2004N/A11.8461 12/31/200511.84612.3602 12/31/200612.36012.7061 12/31/200712.70613.5171 12/31/200813.51711.1722 12/31/200911.17213.3402 12/31/201013.34014.8172 ALO 42.00% 12/31/2004N/A11.8300 12/31/200511.83012.3190 12/31/200612.31912.6380 12/31/200712.63813.4180 12/31/200813.41811.0680 12/31/200911.06813.1890 12/31/201013.18914.6210 ALT 11.40% 12/31/2004N/A11.87818 12/31/200511.87812.44359 12/31/200612.44312.84262 12/31/200712.84213.71729 12/31/200813.71711.38330 12/31/200911.38313.64625 12/31/201013.64615.21838 ALT 21.60% 12/31/2004N/A11.8620 12/31/200511.86212.4015 12/31/200612.40112.7744 12/31/200712.77413.6173 12/31/200813.61711.2773 12/31/200911.27713.4923 12/31/201013.49215.0163 ALT 41.70% 12/31/2004N/A11.85427 12/31/200511.85412.38153 12/31/200612.38112.74037 12/31/200712.74013.56732 12/31/200813.56711.22424 12/31/200911.22413.41621 12/31/201013.41614.91619 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALT 52.20% 12/31/2004N/A11.814358 12/31/200511.81412.2781099 12/31/200612.27812.5711025 12/31/200712.57113.320926 12/31/200813.32010.965837 12/31/200910.96513.041964 12/31/201013.04114.4271205 PIMCO VIT Emerging Markets Bond Portfolio ALE 11.90% 12/31/2005N/A10.89188 12/31/200610.89111.678178 12/31/200711.67812.124124 12/31/200812.12410.159107 12/31/200910.15913.016148 12/31/201013.01614.326187 ALE 31.80% 12/31/2005N/A10.8986 12/31/200610.89811.69712 12/31/200711.69712.15610 12/31/200812.15610.1968 12/31/200910.19613.07712 12/31/201013.07714.40711 ALE 41.95% 12/31/2005N/A10.8874 12/31/200610.88711.6683 12/31/200711.66812.1082 12/31/200812.10810.1401 12/31/200910.14012.9861 12/31/201012.98614.2851 ALE 52.40% 12/31/2005N/A10.854142 12/31/200610.85411.581227 12/31/200711.58111.963247 12/31/200811.9639.974218 12/31/20099.97412.716271 12/31/201012.71613.925450 ALO 1 1.70% 12/31/2005N/A10.90542 12/31/200610.90511.71784 12/31/200711.71712.18986 12/31/200812.18910.23467 12/31/200910.23413.13975 12/31/201013.13914.48996 ALO 21.90% 12/31/2005N/A10.8919 12/31/200610.89111.67813 12/31/200711.67812.1248 12/31/200812.12410.15921 12/31/200910.15913.01619 12/31/201013.01614.32618 ALO 31.80% 12/31/2005N/A10.8981 12/31/200610.89811.6970 12/31/200711.69712.1560 12/31/200812.15610.1960 12/31/200910.19613.0770 12/31/201013.07714.4070 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 30 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALO 42.00% 12/31/2005N/A10.8840 12/31/200610.88411.6580 12/31/200711.65812.0910 12/31/200812.09110.1220 12/31/200910.12212.9560 12/31/201012.95614.2450 ALT 11.40% 12/31/2005N/A10.9271 12/31/200610.92711.7767 12/31/200711.77612.2873 12/31/200812.28710.3473 12/31/200910.34713.3243 12/31/201013.32414.7384 ALT 21.60% 12/31/2005N/A10.9130 12/31/200610.91311.7360 12/31/200711.73612.2212 12/31/200812.22110.2722 12/31/200910.27213.2003 12/31/201013.20014.5720 ALT 41.70% 12/31/2005N/A10.9052 12/31/200610.90511.7178 12/31/200711.71712.1893 12/31/200812.18910.2343 12/31/200910.23413.1395 12/31/201013.13914.4895 ALT 52.20% 12/31/2005N/A10.869203 12/31/200610.86911.619351 12/31/200711.61912.027412 12/31/200812.02710.047381 12/31/200910.04712.835513 12/31/201012.83514.084553 PIMCO VIT Global Bond Portfolio (Unhedged) ALE 11.90% 12/31/2005N/A9.31859 12/31/20069.3189.568109 12/31/20079.56810.302152 12/31/200810.30210.022300 12/31/200910.02211.492290 12/31/201011.49212.590213 ALE 31.80% 12/31/2005N/A9.3242 12/31/20069.3249.58412 12/31/20079.58410.3298 12/31/200810.32910.05921 12/31/200910.05911.54515 12/31/201011.54512.66217 ALE 41.95% 12/31/2005N/A9.3141 12/31/20069.3149.5601 12/31/20079.56010.2883 12/31/200810.28810.0039 12/31/200910.00311.4657 12/31/201011.46512.5544 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALE 52.40% 12/31/2005N/A9.28664 12/31/20069.2869.488167 12/31/20079.48810.165280 12/31/200810.1659.839769 12/31/20099.83911.226652 12/31/201011.22612.237634 ALO 1 1.70% 12/31/2005N/A9.33023 12/31/20069.3309.60071 12/31/20079.60010.357114 12/31/200810.35710.096157 12/31/200910.09611.600151 12/31/201011.60012.73490 ALO 21.90% 12/31/2005N/A9.3184 12/31/20069.3189.5682 12/31/20079.56810.30211 12/31/200810.30210.02224 12/31/200910.02211.49213 12/31/201011.49212.5907 ALO 31.80% 12/31/2005N/A9.3240 12/31/20069.3249.5841 12/31/20079.58410.3296 12/31/200810.32910.05912 12/31/200910.05911.5456 12/31/201011.54512.6626 ALO 42.00% 12/31/2005N/A9.3110 12/31/20069.3119.5520 12/31/20079.55210.2740 12/31/200810.2749.9850 12/31/20099.98511.4380 12/31/201011.43812.5190 ALT 11.40% 12/31/2005N/A9.3494 12/31/20069.3499.6489 12/31/20079.64810.44015 12/31/200810.44010.20810 12/31/200910.20811.7635 12/31/201011.76312.9526 ALT 21.60% 12/31/2005N/A9.3360 12/31/20069.3369.6160 12/31/20079.61610.3851 12/31/200810.38510.1331 12/31/200910.13311.6541 12/31/201011.65412.8060 ALT 41.70% 12/31/2005N/A9.3302 12/31/20069.3309.6008 12/31/20079.60010.35712 12/31/200810.35710.09612 12/31/200910.09611.60010 12/31/201011.60012.7347 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 31 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALT 52.20% 12/31/2005N/A9.299127 12/31/20069.2999.520298 12/31/20079.52010.219471 12/31/200810.2199.912690 12/31/20099.91211.331629 12/31/201011.33112.377611 PIMCO VIT Global Multi-Asset Portfolio ALE 11.90% 12/31/2009N/A10.0011 12/31/201010.00110.927126 ALE 31.80% 12/31/2009N/A10.0030 12/31/201010.00310.9400 ALE 41.95% 12/31/2009N/A10.0000 12/31/201010.00010.9213 ALE 52.40% 12/31/2009N/A9.991157 12/31/20109.99110.862364 ALO 1 1.70% 12/31/2009N/A10.00510 12/31/201010.00510.953148 ALO 21.90% 12/31/2009N/A10.0010 12/31/201010.00110.9273 ALO 31.80% 12/31/2009N/A10.0030 12/31/201010.00310.9402 ALO 42.00% 12/31/2009N/A9.9990 12/31/20109.99910.9140 ALT 11.40% 12/31/2009N/A10.0110 12/31/201010.01110.9927 ALT 21.60% 12/31/2009N/A10.0070 12/31/201010.00710.9660 ALT 41.70% 12/31/2009N/A10.0050 12/31/201010.00510.9534 ALT 52.20% 12/31/2009N/A9.99543 12/31/20109.99510.888436 PIMCO VIT High Yield Portfolio ALE 11.90% 12/31/2001N/A9.489209 12/31/20029.4899.197917 12/31/20039.19711.0922061 12/31/200411.09211.9231881 12/31/200511.92312.1821769 12/31/200612.18213.0421483 12/31/200713.04213.2441250 12/31/200813.2449.935852 12/31/20099.93513.690809 12/31/201013.69015.380770 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALE 31.80% 12/31/2003N/A11.13512 12/31/200411.13511.98232 12/31/200511.98212.25436 12/31/200612.25413.13242 12/31/200713.13213.34933 12/31/200813.34910.02427 12/31/200910.02413.82632 12/31/201013.82615.54936 ALE 41.95% 12/31/2003N/A11.0703 12/31/200411.07011.8949 12/31/200511.89412.14614 12/31/200612.14612.99715 12/31/200712.99713.1929 12/31/200813.1929.89123 12/31/20099.89113.62233 12/31/201013.62215.29619 ALE 52.40% 12/31/2003N/A10.876276 12/31/200410.87611.633708 12/31/200511.63311.827972 12/31/200611.82712.598987 12/31/200712.59812.730911 12/31/200812.7309.502834 12/31/20099.50213.027927 12/31/201013.02714.5631042 ALO 1 1.70% 12/31/2001N/A9.52584 12/31/20029.5259.251608 12/31/20039.25111.1791309 12/31/200411.17912.0411151 12/31/200512.04112.3271017 12/31/200612.32713.223895 12/31/200713.22313.456734 12/31/200813.45610.114559 12/31/200910.11413.964471 12/31/201013.96415.720450 ALO 21.90% 12/31/2001N/A9.4892 12/31/20029.4899.197131 12/31/20039.19711.092260 12/31/200411.09211.923204 12/31/200511.92312.182176 12/31/200612.18213.042167 12/31/200713.04213.244127 12/31/200813.2449.935105 12/31/20099.93513.690101 12/31/201013.69015.38088 ALO 31.80% 12/31/2003N/A11.1351 12/31/200411.13511.9825 12/31/200511.98212.2547 12/31/200612.25413.1327 12/31/200713.13213.3496 12/31/200813.34910.0245 12/31/200910.02413.8265 12/31/201013.82615.5495 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 32 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALO 42.00% 12/31/2003N/A11.0480 12/31/200411.04811.8653 12/31/200511.86512.1103 12/31/200612.11012.9522 12/31/200712.95213.1402 12/31/200813.1409.8471 12/31/20099.84713.5550 12/31/201013.55515.2130 ALT 11.40% 12/31/2001N/A9.58055 12/31/20029.5809.333229 12/31/20039.33311.311341 12/31/200411.31112.220330 12/31/200512.22012.548328 12/31/200612.54813.500254 12/31/200713.50013.779182 12/31/200813.77910.389106 12/31/200910.38914.38683 12/31/201014.38616.24470 ALT 21.60% 12/31/2001N/A9.9030 12/31/20029.9039.62711 12/31/20039.62711.64519 12/31/200411.64512.55519 12/31/200512.55512.86613 12/31/200612.86613.8169 12/31/200713.81614.0734 12/31/200814.07310.5891 12/31/200910.58914.6341 12/31/201014.63416.4901 ALT 41.70% 12/31/2003N/A11.17928 12/31/200411.17912.04159 12/31/200512.04112.32768 12/31/200612.32713.22374 12/31/200713.22313.45661 12/31/200813.45610.11446 12/31/200910.11413.96443 12/31/201013.96415.72057 ALT 52.20% 12/31/2003N/A10.962171 12/31/200410.96211.748589 12/31/200511.74811.968871 12/31/200611.96812.7741024 12/31/200712.77412.9331003 12/31/200812.9339.673873 12/31/20099.67313.2881092 12/31/201013.28814.8841163 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option PIMCO VIT Real Return Portfolio ALE 11.90% 12/31/2003N/A10.481427 12/31/200410.48111.2001025 12/31/200511.20011.2211020 12/31/200611.22111.089778 12/31/200711.08912.039620 12/31/200812.03910.979802 12/31/200910.97912.754770 12/31/201012.75413.529637 ALE 31.80% 12/31/2003N/A10.48816 12/31/200410.48811.21920 12/31/200511.21911.25142 12/31/200611.25111.12946 12/31/200711.12912.09648 12/31/200812.09611.04252 12/31/200911.04212.83968 12/31/201012.83913.63333 ALE 41.95% 12/31/2003N/A10.4777 12/31/200410.47711.19115 12/31/200511.19111.20632 12/31/200611.20611.06823 12/31/200711.06812.01119 12/31/200812.01110.94823 12/31/200910.94812.71121 12/31/201012.71113.47712 ALE 52.40% 12/31/2003N/A10.446374 12/31/200410.44611.1071290 12/31/200511.10711.0721925 12/31/200611.07210.8871749 12/31/200710.88711.7611631 12/31/200811.76110.6722532 12/31/200910.67212.3352299 12/31/201012.33513.0191888 ALO 1 1.70% 12/31/2003N/A10.495214 12/31/200410.49511.238509 12/31/200511.23811.281529 12/31/200611.28111.170369 12/31/200711.17012.153332 12/31/200812.15311.104433 12/31/200911.10412.925456 12/31/201012.92513.738394 ALO 21.90% 12/31/2003N/A10.48129 12/31/200410.48111.20048 12/31/200511.20011.22152 12/31/200611.22111.08946 12/31/200711.08912.03950 12/31/200812.03910.97980 12/31/200910.97912.75478 12/31/201012.75413.52954 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 33 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALO 31.80% 12/31/2003N/A10.4881 12/31/200410.48811.2193 12/31/200511.21911.2515 12/31/200611.25111.1294 12/31/200711.12912.0966 12/31/200812.09611.0425 12/31/200911.04212.8395 12/31/201012.83913.6335 ALO 42.00% 12/31/2003N/A10.4740 12/31/200410.47411.1820 12/31/200511.18211.1915 12/31/200611.19111.0486 12/31/200711.04811.9835 12/31/200811.98310.9174 12/31/200910.91712.6695 12/31/201012.66913.4255 ALT 11.40% 12/31/2003N/A10.51643 12/31/200410.51611.29454 12/31/200511.29411.37161 12/31/200611.37111.29453 12/31/200711.29412.32461 12/31/200812.32411.29587 12/31/200911.29513.18777 12/31/201013.18714.05868 ALT 21.60% 12/31/2003N/A10.5020 12/31/200410.50211.2571 12/31/200511.25711.3111 12/31/200611.31111.2111 12/31/200711.21112.2092 12/31/200812.20911.1682 12/31/200911.16813.0123 12/31/201013.01213.8442 ALT 41.70% 12/31/2003N/A10.49516 12/31/200410.49511.23859 12/31/200511.23811.281113 12/31/200611.28111.170105 12/31/200711.17012.153108 12/31/200812.15311.104106 12/31/200911.10412.92594 12/31/201012.92513.73879 ALT 52.20% 12/31/2003N/A10.460196 12/31/200410.46011.1441055 12/31/200511.14411.1311768 12/31/200611.13110.9671797 12/31/200710.96711.8721758 12/31/200811.87210.7941989 12/31/200910.79412.5012134 12/31/201012.50113.2212112 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option PIMCO VIT Total Return Portfolio ALE 11.90% 12/31/2001N/A11.303239 12/31/200211.30312.0975144 12/31/200312.09712.4687057 12/31/200412.46812.8316330 12/31/200512.83112.8995858 12/31/200612.89913.1455417 12/31/200713.14514.0264618 12/31/200814.02614.4223850 12/31/200914.42216.1423795 12/31/201016.14217.1233439 ALE 31.80% 12/31/2003N/A12.51726 12/31/200412.51712.89571 12/31/200512.89512.97681 12/31/200612.97613.23690 12/31/200713.23614.13791 12/31/200814.13714.55178 12/31/200914.55116.30389 12/31/201016.30317.311106 ALE 41.95% 12/31/2003N/A12.44414 12/31/200412.44412.80028 12/31/200512.80012.86142 12/31/200612.86113.09952 12/31/200713.09913.97053 12/31/200813.97014.35857 12/31/200914.35816.06256 12/31/201016.06217.03044 ALE 52.40% 12/31/2003N/A12.226634 12/31/200412.22612.5191510 12/31/200512.51912.5232043 12/31/200612.52312.6982260 12/31/200712.69813.4812364 12/31/200813.48113.7922804 12/31/200913.79215.3603216 12/31/201015.36016.2133255 ALO 1 1.70% 12/31/2001N/A11.347296 12/31/200211.34712.1682801 12/31/200312.16812.5663706 12/31/200412.56612.9583315 12/31/200512.95813.0533034 12/31/200613.05313.3282673 12/31/200713.32814.2502311 12/31/200814.25014.6811994 12/31/200914.68116.4651787 12/31/201016.46517.5011654 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 34 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALO 21.90% 12/31/2001N/A11.3034 12/31/200211.30312.097579 12/31/200312.09712.468810 12/31/200412.46812.831714 12/31/200512.83112.899678 12/31/200612.89913.145604 12/31/200713.14514.026554 12/31/200814.02614.422500 12/31/200914.42216.142450 12/31/201016.14217.123388 ALO 31.80% 12/31/2003N/A12.5174 12/31/200412.51712.8956 12/31/200512.89512.97610 12/31/200612.97613.23612 12/31/200713.23614.13724 12/31/200814.13714.55125 12/31/200914.55116.30326 12/31/201016.30317.31123 ALO 42.00% 12/31/2003N/A12.4190 12/31/200412.41912.7686 12/31/200512.76812.8238 12/31/200612.82313.05410 12/31/200713.05413.9159 12/31/200813.91514.2948 12/31/200914.29415.9825 12/31/201015.98216.9375 ALT 11.40% 12/31/2001N/A11.412241 12/31/200211.41212.2751139 12/31/200312.27512.7151211 12/31/200412.71513.151932 12/31/200513.15113.287855 12/31/200613.28713.607717 12/31/200713.60714.592539 12/31/200814.59215.080453 12/31/200915.08016.963385 12/31/201016.96318.084338 ALT 21.60% 12/31/2001N/A11.6750 12/31/200211.67512.53232 12/31/200312.53212.95633 12/31/200412.95613.37330 12/31/200513.37313.48422 12/31/200613.48413.78219 12/31/200713.78214.75016 12/31/200814.75015.21215 12/31/200915.21217.07715 12/31/201017.07718.17013 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALT 41.70% 12/31/2003N/A12.56653 12/31/200412.56612.958104 12/31/200512.95813.053171 12/31/200613.05313.328168 12/31/200713.32814.250155 12/31/200814.25014.681149 12/31/200914.68116.465161 12/31/201016.46517.501135 ALT 52.20% 12/31/2003N/A12.322288 12/31/200412.32212.6431105 12/31/200512.64312.6721779 12/31/200612.67212.8752065 12/31/200712.87513.6962177 12/31/200813.69614.0412424 12/31/200914.04115.6683232 12/31/201015.66816.5713348 Templeton Global Bond Securities Fund ALE 11.90% 12/31/2007N/A29.55156 12/31/200829.55130.792150 12/31/200930.79235.857162 12/31/201035.85740.265193 ALE 31.80% 12/31/2007N/A30.0952 12/31/200830.09531.3917 12/31/200931.39136.5916 12/31/201036.59141.13112 ALE 41.95% 12/31/2007N/A29.2822 12/31/200829.28230.4974 12/31/200930.49735.4963 12/31/201035.49639.8395 ALE 52.40% 12/31/2007N/A26.97175 12/31/200826.97127.964276 12/31/200927.96432.401332 12/31/201032.40136.203427 ALO 1 1.70% 12/31/2007N/A30.65053 12/31/200830.65032.002101 12/31/200932.00237.340124 12/31/201037.34042.015134 ALO 21.90% 12/31/2007N/A29.5514 12/31/200829.55130.7929 12/31/200930.79235.85710 12/31/201035.85740.26511 ALO 31.80% 12/31/2007N/A30.0950 12/31/200830.09531.3910 12/31/200931.39136.5911 12/31/201036.59141.1311 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 35 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALO 42.00% 12/31/2007N/A29.0160 12/31/200829.01630.2050 12/31/200930.20535.1380 12/31/201035.13839.4180 ALT 11.40% 12/31/2007N/A32.3763 12/31/200832.37633.9066 12/31/200933.90639.68111 12/31/201039.68144.78313 ALT 21.60% 12/31/2007N/A31.2150 12/31/200831.21532.6250 12/31/200932.62538.1050 12/31/201038.10542.9180 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option ALT 41.70% 12/31/2007N/A30.6501 12/31/200830.65032.0024 12/31/200932.00237.3405 12/31/201037.34042.0155 ALT 52.20% 12/31/2007N/A27.975116 12/31/200827.97529.063216 12/31/200929.06333.742351 12/31/201033.74237.776441 The Allianz Alterity® Variable Annuity Contract SAI – May 1, 2011 Appendix 36 PART C - OTHER INFORMATION ITEM 24. FINANCIAL STATEMENTS AND EXHIBITS a. Financial Statements The following financial statements of the Company(18) are incorporated by reference as exhibit EX-99.A. 1. Report of Independent Registered Public Accounting Firm 2. Consolidated Balance Sheets – December 31, 2010 and 2009 3. Consolidated Statements of Operations – Years ended December 31, 2010, 2009, and 2008 4. Consolidated Statements of Comprehensive Income – Years ended December 31, 2010, 2009, and 2008 5. Consolidated Statements of Stockholder’s Equity – Years ended December 31, 2010, 2009, and 2008 6. Consolidated Statements of Cash Flows – Years ended December 31, 2010, 2009, and 2008 7. Notes to Consolidated Financial Statements – December 31, 2010 and 2009 8. Supplemental Schedules: – Schedule I – Summary of Investments – Other than Investments in Related Parties – Schedule II – Supplementary Insurance Information – Schedule III – Reinsurance The following financial statements of the Variable Account(18) are incorporated by reference as exhibit EX-99.A. 1. Report of Independent Registered Public Accounting Firm 2. Statements of Assets and Liabilities – December 31, 2010 3. Statements of Operations – For the year ended December 31, 2010 4. Statements of Changes in Net Assets – For the year ended December 31, 2010 and 2009 5. Notes to the Financial Statements – December 31, 2010 b. Exhibits 1. Resolution of Board of Directors of the Company authorizing the establishment of the Separate Account, dated May 31, 1985(1) incorporated by reference as exhibit EX-99.B1. 2. Not Applicable 3. a. Principal Underwriter Agreement by and between North American Life and Casualty Company on behalf of NALAC Financial Plans, Inc. dated September 14, 1988.(2) incorporated by reference as exhibit EX-99.B3.a. (North American Life and Casualty Company is the predecessor to Allianz Life Insurance Company of North America. NALAC Financial Plans, Inc., is the predecessor to USAllianz Investor Services, LLC, which is the predecessor to Allianz Life Financial Services, LLC.) b. Broker-Dealer Agreement between North American Life and Casualty Company and NALAC Financial Plans, Inc. dated November 19, 1987; Amendment #1 dated April 12, 2000; Amendment #2 dated September 30, 2002; Amendment #3 dated October 1, 2003.(13) incorporated by reference as exhibit EX-99.B3.b. (North American Life and Casualty Company is the predecessor to Allianz Life Insurance Company of North America. NALAC Financial Plans, Inc, is the predecessor to USAllianz Investor Services, LLC, which is the predecessor to Allianz Life Financial Services, LLC.) c. The current specimen of the selling agreement between Allianz Life Financial Services, LLC, the principal underwriter for the Contracts, and retail brokers which offer and sell the Contracts to the public is incorporated by reference(11) as exhibit EX-99.B3.b. The underwriter has executed versions of the agreement with approximately 2,100 retail brokers. 4. a. Individual Variable Annuity Original Contract and Schedule Page –L30800(4) incorporated by reference as exhibit EX-99.B4.a. b. Individual Variable Annuity-May 2003 Contract – L30800(5/03)(7) incorporated by reference as exhibit EX-99.B4.b. c. Contract Schedule Page-May 2003 – S40010(5-03)(7) incorporated by reference as exhibit EX-99.B4.c. d. Contract Schedule Page-PRIME Plus – S40010(1-06)(10) incorporated by reference as exhibit EX-99.B4.d. e. Contract Schedule Addendum-add, reset-PRIME Plus – S40729-A-R(10) incorporated by reference as exhibit EX-99.B4.e. f. Contract Schedule Addendum-drop-PRIME Plus – S40729-D(10) incorporated by reference as exhibit EX-99.B4.f. g. Asset Allocation Rider-PRIME Plus – S40721-ALT(10) incorporated by reference as exhibit EX-99.B4.g. h. PRIME Plus Benefit Rider-PRIME Plus – S40722(10) incorporated by reference as exhibit EX-99.B4.h. i. Annuity Option 6 Amendment Endorsement – S40397(7) incorporated by reference as exhibit EX-99.B4.d. j. Waiver of CDSC Endorsement – S30074(3) incorporated by reference as exhibit EX-99.B4.a. k. Traditional GMDB Endorsement – S40020(4) incorporated by reference as exhibit EX-99.B4.b. l. Traditional GMDB Rider II-PRIME Plus – S40727(10) incorporated by reference as exhibit EX-99.B4.l. m. Enhanced Death Benefit Endorsement – S40052(4) incorporated by reference as exhibit EX-99.B4.c. n. Enhanced GMDB Endorsement-May 2003 Contracts – S40390(7) incorporated by reference as exhibit EX-99.B4.h. o. Enhanced GMDB Rider II-PRIME Plus – S40726(10) incorporated by reference as exhibit EX-99.B4.o. p. Traditional GMIB Endorsement – S40021(4) incorporated by reference as exhibit EX-99.B4.d. q. Enhanced GMIB Endorsement – S40094(4) incorporated by reference as exhibit EX-99.B4.e. r. Enhanced GMIB Endorsement (3% & MAV)-May 2003 Contracts – S40391(7) incorporated by reference as exhibit EX-99.B4.k. s. Charitable Remainder Trust Endorsement(3) incorporated by reference as exhibit EX-99.B4.t. t. IRA Endorsement – S40014(4) incorporated by reference as exhibit EX-99.B4.g. u. Unisex Endorsement – S20146(4) incorporated by reference as exhibit EX-99.B4.h. v. Pension Plan and Profit Sharing Plan Endorsement – S20205(4) incorporated by reference as exhibit EX-99.B4.i. w. Group Pension Plan Death Benefit Endorsement – S30072(4-99)(3) incorporated by reference as exhibit EX-99.B4.g. x. 403(b) Annuity Endorsement – S30072(4-99)(4) incorporated by reference as exhibit EX-99.B4.k. y. Earnings Protection GMDB Endorsement-Original Contracts – S20219(03-01)(7) incorporated by reference as exhibit EX-99.B4.r. z. Earnings Protection GMDB Endorsement-May 2003 Contracts – S40379(7) incorporated by reference as exhibit EX-99.B4.s. aa. Earnings Protection GMDB Rider II-PRIME Plus – S40725(10) incorporated by reference as exhibit EX-99.B4.aa. ab. Traditional GPWB Endorsement – S40392(7) incorporated by reference as exhibit EX-99.B4.t. ac. Enhanced GPWB Endorsement – S40393(7) incorporated by reference as exhibit EX-99.B4.u. ad. Inherited IRA/Roth IRA Endorsement(10) incorporated by reference as exhibit EX-99.B4.ad. 5. a. Application for Ind. Var. Annuity-Original Contracts(3) incorporated by reference as exhibit EX-99.B5. b. Application for Ind. Var. Annuity-May 2003 Contracts – F40269(05-03)(7) incorporated by reference as exhibit EX-99.B5.b. c. Application for Ind. Var. Annuity-PRIME Plus Contracts – F40269(1-06)(10) incorporated by reference as exhibit EX-99.B5.c. 6. (i). The Restated Articles of Incorporation of the Company (as amended August 1, 2006)(17) incorporated by reference as exhibit EX-99.B6.i. (ii). The Restated Bylaws of the Company (as amended August 1, 2006)(17) incorporated by reference as exhibit EX-99.B6.ii. 7. Not Applicable 8. a. 22c-2 Agreements(14) incorporated by reference as exhibit EX-99.B8.a. b. 22c-2 Agreement-BlackRock Distributors, Inc.(15) incorporated by reference as exhibit EX-99.B8.b. c. Participation Agreement between BlackRock Series Fund, Inc., BlackRock Distributors, Inc., Allianz Life Insurance Co. of North America, and Allianz Life Financial Services, LLC, dated May 1, 2008(15) incorporated by reference as exhibit EX-99.B8.c. d. Administrative Services Agreement between BlackRock Advisors, LLC and Allianz Life, dated May 1, 2008(15) incorporated by reference as exhibit EX-99.B8.d. e. Participation Agreement between Davis Variable Account Fund, Inc., Davis Distributors, LLC and Allianz Life Insurance Company of North America, dated 11/1/1999(4) incorporated by reference as exhibit EX-99.B8.e. f. Amendment to Participation Agreement between Davis Variable Account Fund, Inc., Davis Distributors, LLC and Allianz Life Insurance Company of North America dated 5/1/08.(15) incorporated by reference as exhibit EX-99.B8.f. g. Administrative Services Agreement between The Dreyfus Corporation and Allianz Life Insurance Company of North America, dated 5/1/2002(13) incorporated by reference as exhibit EX-99.B8.f. h. Amendments to Administrative Services Agreement between The Dreyfus Corporation and Allianz Life Insurance Company of North America, dated 8/7/02, 10/16/06(13) incorporated by reference as exhibit EX-99.B8.g. i. Disribution/12 b-1 Letter Agreement between Dreyfus Service Corporation and USAllianz Investor Services, LLC (predecessor to Allianz Life Financial Services, LLC.), dated 5/1/2002(13) incorporated by reference as exhibit EX-99.B8.h. j. Fund Participation Agreement between Allianz Life Insurance Company of North America, Dreyfus Investment Portfolios and The Dreyfus Life and Annuity Index Fund, dated 5/1/2002(6) incorporated by reference as exhibit EX-99.B8.h. k. Amendment to Fund Participation Agreement between Allianz Life Insurance Company of North America, Dreyfus Investment Portfolios and the Dreyfus Stock Index Fund, Inc., dated 5/1/2007.(14) incorporated by reference as exhibit EX-99.B8.j. l. Administrative Services Agreement between Franklin Templeton Services LLC and Allianz Life Insurance Company of North America, dated 10/1/2003(9) incorporated by reference as exhibit EX-99.B8.ac. m. Amendment to Administrative Services Agreement between Franklin Templeton Services LLC and Allianz Life Insurance Company of North America, dated 8/08/2008.(15) incorporated by reference as exhibit EX-99.B8.h. n. Participation Agreement between Franklin Templeton Variable Insurance Products Trust, Franklin/Templeton Distributors, Inc., Allianz Life Insurance Company of North America and USAllianz Investor Services, LLC (the predecessor to Allianz Life Financial Services, LLC.), and dated 10/1/2003(9) incorporated by reference as exhibit EX-99.B8.h. o. Amendment to Participation Agreement between Franklin Templeton Variable Insurance Products Trust, Franklin/Templeton Distributors, Inc., Allianz Life Insurance Company of North America and USAllianz Investor Services, LLC (the predecessor to Allianz Life Financial Services, LLC.), dated 5/1/08.(15) incorporated by reference as exhibit EX-99.B8.j. p. Participation Agreement between Premier VIT, Allianz Life Insurance Company of North America and Allianz Global Investors Distributors LLC, dated 5/1/2006(12) incorporated by reference as exhibit EX-99.B8.ai. q. Administrative Service Agreement between OpCap Advisors LLC and Allianz Life Insurance Company of North America, dated 5/1/2006(12) incorporated by reference as exhibit EX-99.B8.aj. r. Administrative Support Service Agreement between OppenheimerFunds, Inc. and Allianz Life Insurance Company of North America, dated 12/1/1999(8) incorporated by reference as exhibit EX-99.B8.u. s. Amendment to Administrative Support Service Agreement between OppenheimerFunds, Inc. and Allianz Life Insurance Company of North America, dated 2/1/00(13) incorporated by reference as exhibit EX-99.B8.r. t. Participation Agreement between Oppenheimer Variable Account Funds, OppenheimerFunds, Inc. and Allianz Life Insurance Company of North America, dated 12/1/1999(4) incorporated by reference as exhibit EX-99.B8.h. u. Amendments to Participation Agreement between Oppenheimer Variable Account Funds, OppenheimerFunds, Inc. and Allianz Life Insurance Company of North America, dated 2/1/00, 5/1/02, 4/30/04, 4/29/05, 5/1/06(13) incorporated by reference as exhibit EX-99.B8.t. v. Amended and Restated Services Agreement between Pacific Investment Management Company LLC and Allianz Life Insurance Company of North America, dated 01/01/2007(13) incorporated by reference as exhibit EX-99.B8.u. w. Amendment dated May 1, 2011 to Investor Services Agreement between Allianz Life Insurance Company of North America and Pacific Investment Management Company dated June 1, 2009(19) incorporated by reference as exhibit EX-99.B8.n. x. Participation Agreement between Allianz Life Insurance Company of North America, PIMCO Variable Insurance Trust, and PIMCO Funds Distributors LLC, dated 12/1/1999(4) incorporated by reference as exhibit EX-99.B8.i. y. Amendments to Participation Agreement between Allianz Life Insurance Company of North America, PIMCO Variable Insurance Trust, and PIMCO Funds Distributors LLC, dated 4/1/00, 11/5/01, 5/1/02, 5/1/03, 4/30/04, 4/29/05(13) incorporated by reference as exhibit EX-99.B8.w. z. Amendment dated May 1, 2011 to Participation Agreement between Allianz Life Insurance Company of North America, PIMCO Variable Insurance Trust and PIMCO Investments LLC (formerly Allianz Global Investors Distributiors LLC) dated December 1, 1999(19) incorporated by reference as exhibit EX-99.B8.q. aa. Distribution Services Agreement between Allianz Life Insurance Company of North America and Allianz Global Investors Distributors, LLC, dated 01/01/2007(13) incorporated by reference as exhibit EX-99.B8.x. ab. Services Agreement between Prudential Investment Management Services LLC and Allianz Life Insurance Company of North America, dated 12/15/2000(8) incorporated by reference as exhibit EX-99.B8.w. ac. Amendment to Services Agreement between Prudential Investment Management Services LLC and Allianz Life Insurance Company of North America, dated 9/9/2002(13) incorporated by reference as exhibit EX-99.B8.z. ad. Fund Participation Agreement between Allianz Life Insurance Company of North America, The Prudential Series Fund, Inc., Prudential Investments Fund Management LLC, and Prudential Investment Management Services, LLC, dated 12/15/2000(5) incorporated by reference as exhibit EX-99.B8.k. ae. Service Agreement between J.&W. Seligman & Co. Incorporated and Allianz Life Insurance Company of North America, dated 12/16/1999(8) incorporated by reference as exhibit EX-99.B8.x. af. Fund Participation Agreement between Seligman Portfolios, Inc. and Allianz Life Insurance Company of North America, dated 12/1/1999(4) incorporated by reference as exhibit EX-99.B8.j. ag. Amendments to Participation Agreement between Seligman Portfolios, Inc. and Allianz Life Insurance Company of North America, dated 2/1/00, 5/1/02, 5/1/03, 4/30/04, 5/1/06(13) incorporated by reference as exhibit EX-99.B8.ad. 9. Opinion and Consent of Counsel* Consent of Independent Registered Public Accounting Firm* Not Applicable Not Applicable Power of Attorney(16) incorporated by reference as exhibit EX-99.B13. * Filed herewith Incorporated by reference from Registrant’s Form N-4 (File Nos. 333-06709 and 811-05618) electronically filed on June 25, 1996. Incorporated by reference from Pre-Effective Amendment No.1 to Registrant’s Form N-4 (File Nos. 333-06709 and 811-05618) electronically filed on December 13, 1996. Incorporated by reference from Registrant’s Form N-4 (File Nos. 333-82329 and 811-05618) electronically filed on July 6, 1999. Incorporated by reference from Pre-Effective Amendment No.1 to Registrant’s Form N-4 (File Nos. 333-82329 and 811-05618) electronically filed on December 30, 1999. Incorporated by reference from Post-Effective Amendment No. 2 to Registrant’s Form N-4 (File Nos. 333-82329 and 811-05618) electronically filed on December 15, 2000. Incorporated by reference from Post-Effective Amendment No. 3 to Allianz Life’s Variable Account A’s Form N-6 (File Nos. 333-60206 and 811-04965) electronically filed on January 6, 2003. Incorporated by reference from Post-Effective Amendment No. 8 to Registrant’s Form N-4 (File Nos. 333-82329 and 811-05618) electronically filed on April 24, 2003. Incorporated by reference from Post-Effective Amendment No. 12 to Registrant’s Form N-4 (File Nos. 333-95729 and 811-05618) electronically filed on April 26, 2004. Incorporated by reference from Pre-Effective Amendment No.2 to Registrant’s Form N-4 (File Nos. 333-120181 and 811-05618) electronically filed on March 30, 2005. Incorporated by reference from Post-Effective Amendment No. 16 to Registrant’s Form N-4 (File Nos. 333-82329 and 811-05618) electronically filed on April 27, 2006. Incorporated by reference from the Initial Registration Statement to Registrant’s Form N-4 (file Nos. 333-134267 and 811-05618 electronically filed on May 19, 2006. Incorporated by reference from Pre-Effective Amendment No.1 to Registrant’s Form N-4 (File Nos. 333-134267 and 811-05618) electronically filed on September 25, 2006. Incorporated by reference from Post-Effective Amendment No. 18 to Registrant’s Form N-4 (File Nos. 333-82329 and 811-05618) electronically filed on April 23, 2007. Incorporated by reference from Post-Effective Amendment No. 20 to Registrant’s Form N-4 (File Nos. 333-82329 and 811-05618) electronically filed on April 24, 2008. Incorporated by reference from Post-Effective Amendment No. 14 to Registrant’s Form N-4 (File Nos. 333-139701 and 811-05618) electronically filed on April 3, 2009. Incorporated by reference from Post-Effective Amendment No. 19 to Registrant’s Form N-4 (File Nos. 333-139701 and 811-05618) electronically filed on February 10, 2010. Incorporated by reference from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-166408 and 811-05618) electronically filed on September 24, 2010. Incorporated by reference from Pre-Effective Amendment No.1 to Registrant’s Form N-4 (File Nos. 333-171427 and 811-05618) electronically filed on April 7, 2011. Incorporated by reference from Post-Effective Amendment No. 25 to Registrant’s Form N-4 (File Nos. 333-139701 and 811-05618) electronically filed on April 26, 2011. ITEM 25. DIRECTORS AND OFFICERS OF THE DEPOSITOR Unless noted otherwise, all officers and directors have the following principal business address: 5701 Golden Hills Drive Minneapolis, MN 55416-1297 The following are the Officers and Directors of the Company: Name and Principal Business Address Positions and Offices with Depositor Gary C. Bhojwani Director, President and Chief Executive Officer Giulio Terzariol Director, Senior Vice President and Chief Financial Officer Thomas P. Burns Senior Vice President, Chief Distribution Officer Neil H. McKay Senior Vice President, Chief Actuary Maureen A. Phillips Senior Vice President, Secretary and General Counsel Axel Zehren Senior Vice President, Chief Investment Officer Walter R. White Senior Vice President, Chief Administrative Officer Nancy E. Jones Senior Vice President, Chief Marketing Officer Patrick L. Nelson Vice President, Chief Suitability Officer Nicole Scanlon Vice President, Controller Jay Ralph Allianz SE Koniginstr. 28 80802 Munchen Germany Director and Chairman of the Board Dr. Helmut Perlet Koniginstr. 80802 Munchen Germany Director Michael P. Sullivan enter 80 South 8th Street Minneapolis, MN 55402 Director Dale E. Lauer 14103 205th Ave. NE Woodinville, WA 98077 Director ITEM 26. PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH THE DEPOSITOR OR REGISTRANT The Insurance Company organizational chart is incorporated by reference from Registrant's Pre-Effective No. 1 to Form N-4 File Nos. 333-171427 and 811-05618 filed electronically on April 7, 2011. ITEM 27. NUMBER OF CONTRACT OWNERS As of March 31, 2011 there were 32,311 qualified Contract Owners and 17,888 non-qualified Contract Owners with Contracts in the Separate Account. ITEM 28. INDEMNIFICATION The Bylaws of the Insurance Company provide: ARTICLE XI. INDEMNIFICATION OF DIRECTORS, OFFICERS AND EMPLOYEES SECTION 1. RIGHT TO INDEMNIFICATION: (a) Subject to the conditions of this Article and any conditions or limitations imposed by applicable law, the Corporation shall indemnify any employee, director or officer of the Corporation (an "Indemnified Person") who was, is, or in the sole opinion of the Corporation, may reasonably become a party to or otherwise involved in any Proceeding by reason of the fact that such Indemnified Person is or was: (i) a director of the Corporation; or (ii) acting in the course and scope of his or her duties as an officer or employee of the Corporation; or (iii) rendering Professional Services at the request of and for the benefit of the Corporation; or (iv) serving at the request of the Corporation as an officer, director, fiduciary or member of another corporation, association, committee, partnership, joint venture, trust, employee benefit plan or other enterprise (an "Outside Organization"). (b) Notwithstanding the foregoing, no officer, director or employee shall be indemnified pursuant to these bylaws under the following circumstances: (i) in connection with a Proceeding initiated by such person, in his or her own personal capacity, unless such initiation was authorized by the Board of Directors; (ii) if a court of competent jurisdiction finally determines that any indemnification hereunder is unlawful; (iii) for acts or omissions involving intentional misconduct or knowing and culpable violation of law; (iv) for acts or omissions that the Indemnified Person believes to be contrary to the best interests of the Corporation or its shareholders or that involve the absence of good faith on the part of the Indemnified Person; (v) for any transaction for which the Indemnified Person derived an improper personal benefit; (vi) for acts or omissions that show a reckless disregard for the Indemnified Person's duty to the Corporation or its shareholders in circumstances in which the Indemnified Person was aware or should have been aware, in the ordinary course of performing the Indemnified Person's duties, of the risk of serious injury to the Corporation or its shareholders; (vii) for acts or omissions that constitute an unexcused pattern of inattention that amounts to an abdication of the Indemnified Person's duties to the Corporation or its shareholders; (viii) in circumstances where indemnification is prohibited by applicable law; (ix) in the case of service as an officer, director, fiduciary or member of an Outside Organization, where the Indemnified Person was aware or should have been aware that the conduct in question was outside the scope of the assignment as contemplated by the Corporation. SECTION 2. SCOPE OF INDEMNIFICATION: (a) Indemnification provided pursuant to Section 1(a)(iv) shall be secondary and subordinate to indemnification or insurance provided to an Indemnified Person by an Outside Organization or other source, if any. (b) Indemnification shall apply to all reasonable expenses, liability and losses, actually incurred or suffered by an Indemnified Person in connection with a Proceeding, including without limitation, attorneys' fees and any expenses of establishing a right to indemnification or advancement under this article, judgments, fines, ERISA excise taxes or penalties, amounts paid or to be paid in settlement and all interest, assessments and other charges paid or payable in connection with or in respect of such expense, liability and loss. (c) Such indemnification shall continue as to any Indemnified Person who has ceased to be an employee, director or officer of the Corporation and shall inure to the benefit of his or her heirs, estate, executors and administrators. SECTION 3. DEFINITIONS: (a) "Corporation" for the purpose of Article XI shall mean Allianz Life Insurance Company of North America and all of its subsidiaries. (b) "Proceeding" shall mean any threatened, pending, or completed action, suit or proceeding whether civil, criminal, administrative, investigative or otherwise, including actions by or in the right of the Corporation to procure a judgment in its favor. (c) "Professional Services" shall mean services rendered pursuant to (i) a professional actuarial designation, (ii) a license to engage in the practice of law issued by a State Bar Institution or (iii) a Certified Public Accountant designation issued by the American Institute of Certified Public Accountants. Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted for directors and officers or controlling persons of the Insurance Company pursuant to the foregoing, or otherwise, the Insurance Company has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Insurance Company of expenses incurred or paid by a director, officer or controlling person of the Insurance Company in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Company will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. ITEM 29. PRINCIPAL UNDERWRITERS a. Allianz Life Financial Services, LLC (previously USAllianz Investor Services, LLC) is the principal underwriter for the Contracts. It also is the principal underwriter for: Allianz Life Variable Account A Allianz Life of NY Variable Account C b. The following are the officers (managers) and directors (Board of Governors) of Allianz Life Financial Services, LLC. All officers and directors have the following principal business address: 5701 Golden Hills Drive Minneapolis, MN 55416-1297 Name Positions and Offices with Underwriter Robert DeChellis Chief Executive Officer, President and Governor Thomas Burns Governor Angela Forsman Chief Financial Officer and Vice President Kristine Klitzke Chief Compliance Officer Stewart D. Gregg Vice President and Secretary Theodore C. Cadwell, Jr. Assistant Secretary c. For the period 1-1-2010 to 12-31-2010 Name of Principal Underwriter Net Underwriting Discounts and Commissions Compensation on Redemption Brokerage Commissions Compensation Allianz Life Financial Services, LLC $0 $0 $0 The $220,761,073.60 that Allianz Life Financial Services, LLC received from Allianz Life as commissions on the sale of Contracts issued under Allianz Life Variable Account B was subsequently paid entirely to the third party broker/dealers that perform the retail distribution of the Contracts and, therefore, no commission or compensation was retained by Allianz Life Financial Services, LLC. ITEM 30. LOCATION OF ACCOUNTS AND RECORDS Allianz Life Insurance Company of North America, at 5701 Golden Hills Drive, Minneapolis, Minnesota 55416, maintains physical possession of the accounts, books or documents of the Variable Account required to be maintained by Section 31(a) of the Investment Company Act of 1940, as amended, and the rules promulgated thereunder. ITEM 31. MANAGEMENT SERVICES Not Applicable ITEM 32. UNDERTAKINGS a. Registrant hereby undertakes to file a post-effective amendment to this registration statement as frequently as is necessary to ensure that the audited financial statements in the registration statement are never more than sixteen (16) months old for so long as payment under the variable annuity contracts may be accepted. b. Registrant hereby undertakes to include either (1) as part of any application to purchase a contract offered by the prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a postcard or similar written communication affixed to or included in the prospectus that the applicant can remove to send for a Statement of Additional Information. c. Registrant hereby undertakes to deliver any Statement of Additional Information and any financial statements required to be made available under this Form promptly upon written or oral request. REPRESENTATIONS Allianz Life Insurance Company of North America ("Company") hereby represents that the fees and charges deducted under the Contract in the aggregate, are reasonable in relation to the services rendered, the expenses to be incurred and the risks assumed by the Company. The Company hereby represents that it is relying upon a No Action Letter issued to the American Council of Life Insurance, dated November 28, 1988 (Commission ref. IP-6-88), and that the following provisions have been complied with: 1. Include appropriate disclosure regarding the redemption restrictions imposed by Section 403(b)(11) in each registration statement, including the prospectus, used in connection with the offer of the contract; 2. Include appropriate disclosure regarding the redemption restrictions imposed by Section 403(b)(11) in any sales literature used in connection with the offer of the contract; 3. Instruct sales representatives who solicit participants to purchase the contract specifically to bring the redemption restrictions imposed by Section 403(b)(11) to the attention of the potential participants; 4. Obtain from each plan participant who purchases a Section 403(b) annuity contract, prior to or at the time of such purchase, a signed statement acknowledging the participant's understanding of (1) the restrictions on redemption imposed by Section 403(b)(11), and (2) other investment alternatives available under the employer's Section 403(b) arrangement to which the participant may elect to transfer his contract value. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, as amended, Allianz Life Insurance Company of North America on behalf of the Registrant certifies that it meets the requirements of the Securities Act Rule 485(b) for effectiveness of this Registration Statement and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized in the City of Minneapolis and State of Minnesota, on this 26th day of April, 2011. ALLIANZ LIFE VARIABLE ACCOUNT B (Registrant) By: ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA (Depositor) By: /s/ STEWART D. GREGG Stewart D. Gregg Senior Securities Counsel ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA (Depositor) By: GARY C. BHOJWANI* Gary C. Bhojwani President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on the 26th day of April, 2011. Signature Title Gary C. Bhojwani* Director, President & Chief Executive Officer Giulio Terzariol* Director, Senior Vice President and Chief Financial Officer Dr. Helmut Perlet* Director Jay S Ralph* Director and Chairman of the Board * By Power of Attorney filed as Exhibit 13 to this Registration Statement By: /s/ STEWART D. GREGG Stewart D. Gregg Senior Securities Counsel EXHIBITS TO POST-EFFECTIVE AMENDMENT NO. 23 TO FORM N-4 (FILE NOS. 333-82-05816) ALLIANZ LIFE VARIABLE ACCOUNT B ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA INDEX TO EXHIBITS EX-99.B9. Opinion and Consent of Counsel EX-99.B10. Consent of Independent Registered Public Accounting Firm
